Exhibit 10.15

FIVE-YEAR
CREDIT AGREEMENT

by and among

AUTONATION, INC.,
as Borrower,

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and as Lender,

and

BANK OF AMERICA, N.A.,
as Syndication Agent and as Lender,

and

WACHOVIA BANK, NATIONAL ASSOCIATION, BNP PARIBAS and
TOYOTA MOTOR CREDIT CORPORATION,
as Documentation Agents and as Lenders,

and

THE LENDERS PARTY HERETO FROM TIME TO TIME

July 14, 2005

J.P. MORGAN SECURITIES INC. BANC OF AMERICA SECURITIES LLC

Co-Lead Arrangers and Joint Bookrunners

1

TABLE OF CONTENTS

Page

ARTICLE I

Definitions

     
1.1
1.2
1.3
1.4
1.5
  Definitions
Rules of Interpretation
Accounting for Permitted Acquisitions
Accounting for Derivatives
Accounting and Financial Determinations

ARTICLE II

The Loans

     
2.1
2.2
2.3
2.4
2.5
2.6
2.7
2.8
2.9
2.10
2.11
2.12
2.13
2.14
2.15
  Commitments
Competitive Bid Loans
Payment of Interest
Payment of Principal
Non-Conforming Payments
Pro Rata Payments
Reductions
Decrease in Amounts
Conversions and Elections of Subsequent Interest Periods
Fees
Deficiency Advances; Failure to Purchase Participations
Intraday Funding
Use of Proceeds
Swing Line
Increased Amounts

ARTICLE III

Letters of Credit

     
3.1
3.2
3.3
3.4
3.5
  Letters of Credit
Reimbursement and Participations
Governmental Action
Letter of Credit Fee
Administrative Fees

ARTICLE IV

Change in Circumstances

     
4.1
4.2
4.3
4.4
4.5
4.6
4.7
  Increased Cost and Reduced Return
Limitation on Types of Loans
Illegality
Treatment of Affected Loans
Compensation
Taxes
Replacement Lenders

ARTICLE V

Conditions to Making Loans and Issuing Letters of Credit

     
5.1
5.2
5.3
  Conditions of Initial Advance
Conditions of Loans
Supplements to Schedules

ARTICLE VI

Representations and Warranties



  6.1   Representations and Warranties  

ARTICLE VII

Affirmative Covenants

     
7.1
7.2
7.3
7.4
7.5
7.6
7.7
7.8
7.9
7.10
7.11
7.12
7.13
7.14
7.15
7.16
7.17
7.18
  Financial Reports, Etc.
Maintain Properties
Existence, Qualification, Etc.
Regulations and Taxes
Insurance
True Books
Right of Inspection
Observe all Laws
Governmental Licenses
Covenants Extending to Subsidiaries
Officer’s Knowledge of Default
Suits or Other Proceedings
Notice of Discharge of Hazardous Material or Environmental Complaint
Environmental Compliance
Employee Benefit Plans
Continued Operations
Use of Proceeds
New Subsidiaries

ARTICLE VIII

Negative Covenants

     
8.1
8.2
8.3
8.4
8.5
8.6
8.7
8.8
8.9
8.10
8.11
  Financial Covenants
Indebtedness
Liens
Merger, Consolidation or Fundamental Changes
Transactions with Affiliates
Compliance with ERISA, the Code and Foreign Benefit Laws
Fiscal Year
Change in Control
Limitations on Upstreaming
Subsidiary Guaranties
Manufacturer Consents

ARTICLE IX

Events of Default and Acceleration

     
9.1
9.2
9.3
9.4
9.5
  Events of Default
Administrative Agent to Act
Cumulative Rights
No Waiver
Allocation of Proceeds

ARTICLE X

The Administrative Agent

     
10.1
10.2
10.3
10.4
10.5
10.6
10.7
10.8
10.9
10.10
  Appointment
Delegation of Duties
Exculpatory Provisions
Reliance by Administrative Agent
Notice of Default
Non-Reliance on Agents and Other Lenders
Indemnification
Agent in its Individual Capacity
Successor Administrative Agent
Other Agents

ARTICLE XI

Miscellaneous

     
11.1
11.2
11.3
11.4
11.5
11.6
11.7
11.8
11.9
11.10
11.11
11.12
11.13
11.14
11.15
11.16
11.17
11.18
  Assignments and Participations
Notices
Right of Set-off; Adjustments
Survival
Expenses
Amendments and Waivers
Counterparts; Facsimile Signatures
Termination
Indemnification; Limitation of Liability
Severability
Entire Agreement
Agreement Controls
Usury Savings Clause
Governing Law; Waiver of Jury Trial
Confidentiality
Releases of Facility Guarantees
Manufacturer Consents
USA Patriot Act Notice

     
EXHIBIT A Applica
EXHIBIT B
EXHIBIT C
EXHIBIT D-1
EXHIBIT D-2
EXHIBIT E
EXHIBIT F
EXHIBIT G
EXHIBIT H
EXHIBIT I-1
EXHIBIT I-2
EXHIBIT J
EXHIBIT K
EXHIBIT L
  ble Commitment Percentages
Form of Assignment and Assumption
Notice of Appointment (or Revocation) of Authorized Representative
Form of Borrowing Notice—Revolving Credit Facility
Form of Borrowing Notice—Swing Line
Compliance Certificate
Form of Interest Rate Selection Notice
Form of Competitive Bid Quote Request
Form of Competitive Bid Quote
Form of Opinion of Borrower’s In-House Counsel
Form of Opinion of Borrower’s Special Counsel
Form of Facility Guaranty
Form of Commitment Increase Agreement
Form of Added Lender Agreement
 
   
Schedule 1.1(a)
Schedule 1.1(b)
Schedule 1.1(c)
Schedule 6.1(c)
Schedule 6.1(g)
Schedule 6.1(k)
Schedule 6.1(l)
Schedule 6.1(n)
Schedule 7.5
Schedule 8.3
Schedule 8.9
  Existing Issuing Banks and Existing Letters of Credit
Manufacturer Consents
Existing Vehicle Lenders
Subsidiaries and Investments in Other Persons
Litigation
Consenting Manufacturers
ERISA
Environmental Issues
Insurance
Existing Liens
Limitations on Upstreaming

2

FIVE-YEAR CREDIT AGREEMENT

THIS FIVE-YEAR CREDIT AGREEMENT, dated as of July 14, 2005 (the “Agreement”), is
made by and among:

AUTONATION, INC., a Delaware corporation (the “Borrower”); and

JPMORGAN CHASE BANK, N.A., a national banking association organized and existing
under the laws of the United States of America (“JPMorgan Chase Bank”), each
other lender signatory hereto on the Closing Date, each Person which may
hereafter execute and deliver an Assignment and Assumption with respect to this
Agreement pursuant to Section 11.1 and each Person which hereafter becomes an
Added Lender pursuant to Section 2.15 (hereinafter JPMorgan Chase Bank and such
other lenders and Added Lenders may be referred to individually as a “Lender” or
collectively as the “Lenders”); and

JPMORGAN CHASE BANK, N.A., in its capacity as administrative agent for the
Lenders (in such capacity, the “Administrative Agent”);

W I T N E S S E T H:

WHEREAS, the Borrower has requested that the Lenders make available a revolving
credit facility of $600,000,000, with a sublimit of $200,000,000 for the
issuance of standby letters of credit and a sublimit of $25,000,000 for swing
line loans; and

WHEREAS, the Lenders are willing to make such revolving credit facility
available to the Borrower upon the terms and conditions set forth herein;

NOW, THEREFORE, the Borrower, the Lenders and the Administrative Agent hereby
agree as follows:

3

ARTICLE I

Definitions

1.1 Definitions. For the purposes of this Agreement, in addition to the
definitions set forth above, the following terms shall have the respective
meanings set forth below:

“Absolute Rate” has the meaning assigned to such term in Section 2.2(c)(ii)(C)
hereof.

“Acquisition” means the acquisition of (i) a controlling equity interest in
another Person (including the purchase of an option, warrant or convertible or
similar type security to acquire such a controlling interest at the time it is
exercised by the holder thereof), whether by purchase of such equity interest or
upon exercise of an option or warrant for, or conversion of securities into,
such equity interest, or (ii) assets of another Person which constitute all or
substantially all of the assets of such Person or of a line or lines of business
conducted by such Person.

“Acquisition Adjustments” means with respect to any Permitted Acquisition the
adjustments provided for in Section 1.3.

“Added Commitments” has the meaning assigned to such term in Section 2.15
hereof.

“Added Lender” has the meaning assigned to such term in Section 2.15 hereof.

“Adjusted Consolidated EBITDA” means Consolidated EBITDA minus any Consolidated
Interest Expense related to Vehicle Secured Indebtedness.

“Advance” means a borrowing under (i) the Revolving Credit Facility, consisting
of the aggregate principal amount of a Base Rate Loan or a Eurodollar Loan, as
the case may be or (ii) the Swing Line consisting of a Base Rate Loan or a Swing
Line Loan bearing interest at a rate equal to the Base Rate plus the Applicable
Base Rate Margin, or (iii) the Competitive Bid Facility consisting of a
Competitive Bid Loan.

“Affiliate” means, with respect to any Person, any other Person (i) which
directly or indirectly through one or more intermediaries controls, or is
controlled by, or is under common control with such Person; (ii) which
beneficially owns or holds 5% or more of any class of the outstanding Voting
Securities of such Person; or (iii) 5% or more of any class of the outstanding
Voting Securities of which is beneficially owned or held by such Person. The
term “control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through ownership of voting stock, by contract or otherwise.

“Agent-Related Persons” means the Administrative Agent (including any successor
administrative agent), together with its Affiliates (including, in the case of
JPMorgan Chase Bank in its capacity as the Administrative Agent, J.P. Morgan
Securities Inc.), and the officers, directors, employees and attorneys-in-fact
of such Persons and Affiliates.

“Agents” means the collective reference to the Administrative Agent and the
Syndication Agent and Documentation Agents referred to on the cover page hereof.

“Applicable Base Rate Margin” means that number of basis points per annum set
forth in the Pricing Grid under the heading “Applicable Base Rate Margin” which
shall be based upon the Borrower’s Rating as set forth in the Pricing Grid.

“Applicable Commitment Percentage” means, for each Lender with respect to the
Revolving Credit Facility (including its Participations and its obligations
hereunder to any Issuing Bank or to JPMorgan Chase Bank to acquire
Participations) (each a type of “credit exposure”), a fraction (expressed as a
percentage), (A) the numerator of which shall be the then amount of such
Lender’s Revolving Credit Commitment (which Revolving Credit Commitment for each
Lender as of the Closing Date is as set forth in Exhibit A attached hereto and
incorporated herein by this reference), and (B) the denominator of which shall
be the Total Revolving Credit Commitment; provided that each Applicable
Commitment Percentage of each Lender shall be increased or decreased to reflect
any assignments to or by such Lender effected in accordance with Section 11.1
hereof and any voluntary or mandatory reductions in such committed amounts.

“Applicable Eurodollar Margin” means that number of basis points per annum set
forth on the Pricing Grid under the heading “Applicable Eurodollar Margin” which
shall be based upon the Borrower’s Rating as set forth on the Pricing Grid.

“Applicable Facility Fee” for each Lender means (a) that number of basis points
per annum set forth on the Pricing Grid under the heading “Applicable Facility
Fee”, which shall be based upon the Borrower’s Rating as set forth on the
Pricing Grid, multiplied times (b) such Lender’s Revolving Credit Commitment.

“Applicable Lending Office” means, for each Lender and for each Type of Loan,
the “Lending Office” of such Lender (or of an Affiliate of such Lender)
designated for such Type of Loan on the signature pages hereof or such other
office of such Lender (or an Affiliate of such Lender) as such Lender may from
time to time specify to the Administrative Agent and the Borrower by written
notice in accordance with the terms hereof as the office by which its Loans of
such Type are to be made and maintained.

“Applications and Agreements for Letters of Credit” means, collectively, the
Applications and Agreements for Letters of Credit executed by the Borrower from
time to time and delivered to the applicable Issuing Bank to support the
issuance of Letters of Credit.

“Assignment and Assumption” shall mean an Assignment and Assumption
substantially in the form of Exhibit B (with blanks appropriately filled in)
delivered to the Administrative Agent in connection with an assignment of a
Lender’s interest under this Agreement pursuant to Section 11.1.

“Authorized Representative” means any of the Chairman, Vice Chairmen, President,
Executive Vice Presidents or Vice Presidents of the Borrower and, with respect
to financial matters, the Treasurer or Chief Financial Officer of the Borrower
or any other person expressly designated by the Board of Directors of the
Borrower (or the appropriate committee thereof) as an Authorized Representative
of the Borrower, as set forth from time to time in a certificate in the form
attached hereto as Exhibit C.

“Automobile Retailing Activities” means new and used vehicle retailing, renting,
leasing, financing, servicing, repairing and related or complementary
activities, including but not limited to the selling of finance and insurance
related products and other aftermarket parts and accessories.

“Base Rate” means the sum of:

(a) the greater of (i) the sum of the Federal Funds Rate plus one-half of one
percent (1/2%), or (ii) the Prime Rate

plus

(b) the Applicable Base Rate Margin.

“Base Rate Loan” means a Loan for which the rate of interest is determined by
reference to the Base Rate.

“Base Rate Refunding Loan” means a Base Rate Loan or Swing Line Loan made either
to (i) satisfy Reimbursement Obligations arising from a drawing under a Letter
of Credit or (ii) pay JPMorgan Chase Bank in respect of Swing Line Outstandings.

“Board” means the Board of Governors of the Federal Reserve System (or any
successor body).

“Borrowing Notice” means the notice delivered by an Authorized Representative in
connection with an Advance under the Revolving Credit Facility or the Swing
Line, in the forms attached hereto as Exhibits D-1 and D-2 respectively.

“Business Day” means (i) with respect to any Eurodollar Loan or any Competitive
Bid Loan at the Eurodollar Competitive Rate, any day which is a Business Day, as
described below, and on which the relevant international financial markets are
open for the transaction of business contemplated by this Agreement in New York
City and in the relevant interbank eurodollar market, and (ii) with respect to
any other Loan and for any other purposes hereof, any day which is not a
Saturday, Sunday or a day on which banks in the State of New York are authorized
or obligated by law, executive order or governmental decree to be closed.

“Capital Leases” means all leases which have been or should be capitalized in
accordance with GAAP (including Statement No. 13 of the Financial Accounting
Standards Board) applied on a Consistent Basis.

“Change in Control” means (i) if any Person or group of Persons acting in
concert, other than the Permitted Investors, shall own or control, directly or
indirectly, more than 35% of the outstanding securities (on a fully diluted
basis and taking into account any Voting Securities or contract rights
exercisable, exchangeable or convertible into equity securities) of the Borrower
having voting rights in the election of directors; or (ii) the replacement or
resignation (other than by reason of death, illness or incapacity), within any
two-year period, of a majority of the members of the Board of Directors of the
Borrower (the “Board”) or a change in the size of the Board, within any two-year
period, which results in members of the Board who were in office at the
beginning of such two-year period constituting less than a majority of the
members of the Board (unless such replacement, resignation or change in size of
the Board shall have been effected or initiated by a majority of the members of
the Board in office at the beginning of such two-year period).

“Closing Date” means the date as of which this Agreement is executed by the
Borrower, the Lenders and the Administrative Agent and on which the conditions
set forth in Section 5.1 have been satisfied or waived.

“Code” means the Internal Revenue Code of 1986, as amended, any successor
provision or provisions and any regulations promulgated thereunder.

“Competitive Bid Borrowing” has the meaning assigned to such term in Section
2.2(b) hereof.

“Competitive Bid Facility” means the facility described in Section 2.2 hereof
providing for Competitive Bid Loans to the Borrower.

“Competitive Bid Loans” means the Loans bearing interest at an Absolute Rate or
a Eurodollar Competitive Rate provided for in Section 2.2 hereof.

“Competitive Bid Quote” means an offer in accordance with Section 2.2 hereof by
a Lender to make a Competitive Bid Loan with one single specified interest rate.

“Competitive Bid Quote Request” has the meaning assigned to such term in Section
2.2(b) hereof.

“Compliance Certificate” means a certificate in the form of Exhibit E furnished
to the Administrative Agent and Lenders by the Borrower pursuant to Section 7.1
hereof.

“Consenting Manufacturers” means the Manufacturers listed on Schedule 6.1(l).

“Consistent Basis” in reference to the application of GAAP means the accounting
principles (including interpretations of GAAP) observed in the period referred
to are comparable in all material respects to those observed in the preparation
of the audited financial statements of the Borrower referred to in
Section 6.1(e)(i) hereof.

“Consolidated Capitalization Ratio” means the ratio of (a) the sum of
Consolidated Funded Indebtedness plus Vehicle Secured Indebtedness to (b) the
sum of Consolidated Total Capitalization plus Vehicle Secured Indebtedness.

“Consolidated EBITDA” means, with respect to the Borrower and its Subsidiaries
for any period of computation thereof during such period, the sum of, without
duplication, (i) Consolidated Net Income, plus (ii) Consolidated Interest
Expense during such period, plus (iii) taxes on income during such period, plus
(iv) amortization during such period, plus (v) depreciation during such period
(with the exclusion of any depreciation related to Vehicles), plus (vi) non-cash
charges arising from share-based payments (as defined in accordance with GAAP)
to employees and directors, determined on a consolidated basis in accordance
with GAAP applied on a Consistent Basis subject to the Acquisition Adjustments.

“Consolidated Funded Indebtedness” means Funded Indebtedness of the Borrower and
its Subsidiaries, determined on a consolidated basis in accordance with GAAP
applied on a Consistent Basis.

“Consolidated Interest Expense” means, with respect to any period of computation
thereof, the gross interest expense of the Borrower and its Subsidiaries,
including without limitation (i) the amortization of debt discounts, (ii) the
amortization of all fees payable in connection with the incurrence of
Indebtedness to the extent included in interest expense and (iii) the portion of
any liabilities incurred in connection with Capital Leases allocable to interest
expense, all determined on a consolidated basis in accordance with GAAP applied
on a Consistent Basis, subject to the Acquisition Adjustments.

“Consolidated Leverage Ratio” means, as at the date of computation thereof, the
ratio of Consolidated Funded Indebtedness (determined as at such date) to
Adjusted Consolidated EBITDA (for the Four-Quarter Period ending on (or most
recently ended prior to) such date.

“Consolidated Net Income” means, for any period of computation thereof, the net
income from continuing operations of the Borrower and its Subsidiaries, but
excluding all extraordinary gains or losses, all as determined in accordance
with GAAP applied on a Consistent Basis, subject to Acquisition Adjustments.

“Consolidated Shareholders’ Equity” means at any time as of which the amount
thereof is to be determined, the sum of the following in respect of the Borrower
and its Subsidiaries (determined on a consolidated basis and excluding
intercompany items among the Borrower and its Subsidiaries and any upward
adjustment after December 31, 2004 due to revaluation of assets): (i) the amount
of issued and outstanding share capital, plus (ii) the amount of additional
paid-in capital and retained income (or, in the case of a deficit, minus the
amount of such deficit), minus (iii) the amount of any foreign currency
translation adjustment which is included in the equity section of the
consolidated balance sheet (whether positive or negative), minus (iv) the
absolute value of any treasury stock and the absolute value of any stock
subscription receivables, as determined in accordance with GAAP applied on a
Consistent Basis.

“Consolidated Tangible Assets” means Consolidated Total Assets minus the book
value of all Intangible Assets of the Borrower and its Subsidiaries.

“Consolidated Tangible Unencumbered Assets” means Consolidated Tangible Assets
excluding assets encumbered by a Lien (other than a Lien permitted by
Section 8.3(ii), (iii), (v), (viii) or (x)).

“Consolidated Total Assets” means assets of the Borrower and its Subsidiaries as
determined in accordance with GAAP applied on a Consistent Basis.

“Consolidated Total Capitalization” means, as at any time as of which the amount
thereof is to be determined, the sum of Consolidated Funded Indebtedness plus
Consolidated Shareholders’ Equity.

“Contingent Obligation” of any Person means all contingent liabilities required
(or which, upon the creation or incurring thereof, would be required) to be
included in the consolidated financial statements (including footnotes) of such
Person in accordance with GAAP applied on a Consistent Basis, including
Statement No. 5 of the Financial Accounting Standards Board, and any Guaranty
Obligation.

With respect to Contingent Obligations (such as litigation and pension plan
liabilities), such liabilities shall be computed at the amount which, in light
of all the facts and circumstances existing at the time, represent the present
value of the amount which can reasonably be expected to become an actual or
matured liability.

“Continue”, “Continuation”, and “Continued” shall refer to the continuation
pursuant to Section 2.9 hereof of a Eurodollar Rate Loan of one Type as a
Eurodollar Rate Loan of the same Type from one Interest Period to the next
Interest Period.

“Control Investment Affiliate” means, as to any Person, any other Person that
(a) directly or indirectly, is in control of, is controlled by, or is under
common control with, such Person and (b) is organized by such Person primarily
for the purpose of making equity or debt investments in one or more companies.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, to direct or cause the direction of the management and policies
of such Person whether by contract or otherwise.

“Convert”, “Conversion”, and “Converted” shall refer to a conversion pursuant to
Section 2.9 of one Type of Loan into another Type of Loan.

“Default” means any event or condition which, with the giving or receipt of
notice or lapse of time or both, would constitute an Event of Default hereunder.

“Default Rate” means an interest rate equal to the Base Rate plus 2% per annum;
provided, however, that (a) with respect to a Eurodollar Loan, the Default Rate
shall be equal to the Eurodollar Revolver Rate otherwise applicable to such Loan
plus 2% per annum and (b) with respect to a Competitive Bid Loan, the Default
Rate shall be equal to the Absolute Rate or Eurodollar Competitive Rate
otherwise applicable to such Loan plus 2% per annum; in each case to the fullest
extent permitted by applicable law.

“Dollars” and the symbol “$” means dollars constituting legal tender for the
payment of public and private debts in the United States of America.

“Eligible Special Purpose Entity” means any Person which is or is not a
Subsidiary of the Borrower which has been formed by or for the benefit of the
Borrower or any Subsidiary for the purpose of (i) financing or refinancing,
leasing, selling or securitizing Vehicles or related receivables and which
finances, refinances or securitizes Vehicles or related receivables of, leases
Vehicles to or purchases Vehicles or related receivables from the Borrower or
any Subsidiary; or (ii) financing or refinancing consumer receivables, leases,
loans or retail installment contracts; provided that AutoNation Financial
Services Corp. shall not be deemed an Eligible Special Purpose Entity.

“Employee Benefit Plan” means (i) any employee benefit plan, including any
Pension Plan, within the meaning of Section 3(3) of ERISA which (A) is
maintained for employees of the Borrower or any of its ERISA Affiliates, or any
Subsidiary or is assumed by the Borrower or any of its ERISA Affiliates, or any
Subsidiary in connection with any Acquisition or (B) has at any time within the
last six (6) years been maintained for the employees of the Borrower, any
current or former ERISA Affiliate, or any Subsidiary and (ii) any plan,
arrangement, understanding or scheme maintained by the Borrower or any
Subsidiary that provides retirement, deferred compensation, employee or retiree
medical or life insurance, severance benefits or any other benefit covering any
employee or former employee and which is administered under any Foreign Benefit
Law or regulated by any Governmental Authority other than the United States of
America.

“Environmental Laws” means, collectively, the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended, the Superfund
Amendments and Reauthorization Act of 1986, the Resource Conservation and
Recovery Act, the Toxic Substances Control Act, as amended, the Clean Air Act,
as amended, the Clean Water Act, as amended, any other “Superfund” or
“Superlien” law or any other applicable statute, law, ordinance, code, rule,
regulation, order or decree, of the United States or any foreign nation or any
province, territory, state, protectorate or other political subdivision thereof,
regulating, relating to, or imposing liability or standards of conduct
concerning, any hazardous, toxic or dangerous waste, substance or material.

“ERISA” means, at any date, the Employee Retirement Income Security Act of 1974,
as amended, and the regulations thereunder, all as the same shall be in effect
at such date.

“ERISA Affiliate”, as applied to the Borrower, means any Person or trade or
business which is a member of a group which is under common control with the
Borrower, who together with the Borrower, is treated as a single employer within
the meaning of Section 414(b) and (c) of the Code.

“Eurodollar Competitive Rate” means, for the Interest Period for any Competitive
Bid Loan at a Eurodollar Competitive Rate, the rate of interest per annum
determined pursuant to the following formula:

                 
Eurodollar
Competitive
Rate
 
=  
Interbank Offered Rate


--------------------------------------------------------------------------------


1 – Reserve Requirement  

+ or -

 

a margin



“Eurodollar Loan” or “Eurodollar Rate Loan” means a Loan for which the rate of
interest is determined by reference to the Eurodollar Revolver Rate.

“Eurodollar Revolver Rate” means, for the Interest Period for any Eurodollar
Loan, the rate of interest per annum determined pursuant to the following
formula:

                 
Eurodollar
Revolver
Rate
  =   Interbank Offered Rate


--------------------------------------------------------------------------------


1- Reserve Requirement   +

  Applicable
Eurodollar
Margin



“Event of Default” means any of the occurrences set forth as such in Section 9.1
hereof, provided that any requirement for notice or lapse of time, or both, has
been satisfied.

“Excluded Subsidiaries” means, collectively, (a) all Eligible Special Purpose
Entities, (b) each Subsidiary organized solely for the purpose of engaging in
the insurance business, (c) Rosecrans Holdings, L.L.C. and Auto By Internet,
Inc. and (d) any Subsidiary organized or incorporated outside of the United
States.

“Executive Officer” means the President, Chief Executive Officer, Treasurer,
Chief Financial Officer or General Counsel of the Borrower.

“Existing Issuing Banks” means those financial institutions which have issued
the Existing Letters of Credit, as described on Schedule 1.1(a) attached hereto.

“Existing Letters of Credit” means those Letters of Credit issued by the
Existing Issuing Banks, which are outstanding on the Closing Date and which are
described in Schedule 1.1(a) attached hereto.

“Existing Loan Documents” means, collectively, (i) the Multi-Year Credit
Agreement, dated as of August 10, 2001, among the Borrower, the lenders party
thereto and certain other parties and the Amended and Restated 364 Day Credit
Agreement, dated as of August 6, 2004, among the Borrower, the lenders party
thereto and certain other parties (collectively, the “Existing Credit
Agreements”), and (ii) all instruments, documents and agreements executed and
delivered or issued in connection with the Existing Credit Agreements, as any of
such documents have been amended, supplemented or otherwise modified.

“Existing Vehicle Lenders” means those financial institutions listed on Schedule
1.1(c).

“Existing Vehicle Secured Indebtedness” means Indebtedness arising under
floorplan arrangements with the Existing Vehicle Lenders described on
Schedule 1.1(c).

“Facility Guaranty” means each Guaranty Agreement between one or more Guarantors
and the Administrative Agent for the benefit of the Administrative Agent and the
Lenders, delivered as of the Closing Date and otherwise pursuant to
Section 7.18, as the same may be amended, modified or supplemented.

“Facility Termination Date” means such date as all of the following shall have
occurred: (a) termination of the Revolving Credit Facility, the Letter of Credit
Facility, the Competitive Bid Facility and the Swing Line and payment in full of
all Revolving Credit Outstandings, the outstanding principal on all Competitive
Bid Loans, all Swing Line Outstandings and, except as provided in clause (b),
all Letter of Credit Outstandings, together with all accrued and unpaid interest
and fees thereon, (b) the undrawn portion of Letters of Credit and all letter of
credit fees relating thereto accruing after such date to the respective expiry
dates of the Letters of Credit (which fees shall be payable solely for the
account of the applicable Issuing Bank and shall be computed based on interest
rates and the Applicable Eurodollar Margin then in effect) shall be fully cash
collateralized in a manner consistent with the terms of Section 9.1(B) or
otherwise provided for pursuant to arrangements satisfactory to the applicable
Issuing Bank; and (c) the Borrower shall have fully, finally and irrevocably
paid and satisfied in full all other Obligations then due and owing (except for
Obligations consisting of continuing indemnities and other contingent
Obligations of the Borrower or any Guarantor that may be owing to any
Agent-Related Person or any Lender pursuant to the Loan Documents that expressly
survive termination of this Agreement).

“FASB 133” means Statement of Financial Accounting Standards No. 133.

“FASB 142” means Statement of Financial Accounting Standards No. 142.

“Federal Funds Rate” means, for any day, the weighted average of the rates on
overnight federal funds transactions with members of the Federal Reserve System
arranged by federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by JPMorgan Chase Bank from three federal
funds brokers of recognized standing selected by it.

“Fiscal Year” means the period of the Borrower beginning on the first day of
January of each calendar year and ending on December 31 of such calendar year.

“Fitch” means Fitch, Inc., a Delaware corporation.

“Foreign Benefit Law” means any applicable statute, law, ordinance, code, rule,
regulation, order or decree of any foreign nation or any province, state,
territory, protectorate or other political subdivision thereof regulating,
relating to, or imposing liability or standards of conduct concerning, any
Employee Benefit Plan.

“Four-Quarter Period” means a period of four full consecutive fiscal quarterly
periods, taken together as one accounting period.

“Funded Indebtedness” means, with respect to the Borrower and its Subsidiaries,
without duplication, all indebtedness in respect of money borrowed, including
without limitation all Capital Leases and the deferred purchase price of any
property or asset, evidenced by a promissory note, bond or similar written
obligation for the payment of money (including, but not limited to, conditional
sales or similar title retention agreements), all determined in accordance with
GAAP applied on a Consistent Basis, and all undrawn amounts of letters of
credit, Guaranty Obligations (excluding Guaranty Obligations with respect to
obligations of Subsidiaries that are not Funded Indebtedness), Synthetic Lease
Obligations and any reimbursement obligations under letters of credit, provided,
Vehicle Secured Indebtedness and Vehicle Receivables Indebtedness shall be
excluded from the calculation of Funded Indebtedness.

“GAAP” means those principles of accounting set forth in pronouncements of the
Financial Accounting Standards Board, the American Institute of Certified Public
Accountants or which have other substantial authoritative support and are
applicable in the circumstances as of the date of a report, as such principles
are from time to time supplemented and amended.

“Government Securities” means direct obligations of, or obligations the timely
payment of principal and interest on which are fully and unconditionally
guaranteed by, the United States of America.

“Governmental Authority” shall mean any Federal, state, municipal, national or
other governmental department, commission, board, bureau, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative or judicial, regulatory or administrative
functions of or pertaining to any government, any court or any arbitrator, in
each case whether a state of the United States, the United States or foreign
nation, state, province or other governmental instrumentality.

“Guarantors” means, at any date, the Subsidiaries which are required to be
parties to a Facility Guaranty at such date.

“Guaranty Obligation” means, as to any Person, any (a) guaranty by such Person
of Indebtedness of, or other obligation payable by, any other Person or
(b) assurance, agreement, letter of responsibility, letter of awareness,
undertaking or arrangement given by such Person to an obligee of any other
Person with respect to the payment of an obligation by, or the financial
condition of, such other Person, whether direct or indirect or contingent,
including any purchase or repurchase agreement covering such obligation or any
collateral security therefor, any agreement to provide funds (by means of loans,
capital contributions or otherwise) to such other Person, any agreement to
support the solvency or level of any balance sheet item of such other Person or
any “keep-well” or other arrangement of whatever nature given for the purpose of
assuring or holding harmless such obligee against loss with respect to any
obligation of such other Person; provided, however, that the term Guaranty
Obligation shall not include endorsements of instruments for deposit or
collection in the ordinary course of business. The amount of any Guaranty
Obligation shall be computed at the amount which, in the light of all facts and
circumstances existing at the time, represents the present value of the amount
which can reasonably be expected to become an actual or matured liability.

“Hazardous Material” means and includes any pollutant, contaminant, or
hazardous, toxic or dangerous waste, substance or material (including without
limitation petroleum products, asbestos-containing materials and lead), the
generation, handling, storage, transportation, disposal, treatment, release,
discharge or emission of which is subject to any Environmental Law.

“Increased Commitment Date” has the meaning assigned to such term in Section
2.15 hereof.

“Increasing Lender” has the meaning assigned to such term in Section 2.15
hereof.

“Indebtedness” means with respect to any Person, without duplication, (a) all
obligations of such Person for borrowed money or with respect to deposits or
advances of any kind, including all Funded Indebtedness, all Vehicle Secured
Indebtedness, all Vehicle Receivables Indebtedness, and all Rate Hedging
Obligations (but excluding any premiums, fees and deposits received in the
ordinary course of business), (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding current
accounts payable or other like obligations incurred in the ordinary course of
business), (e) all Indebtedness of others secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed, (f) all Guaranty Obligations of
such Person with respect to Indebtedness of others, (g) all Capital Lease
obligations of such Person, (h) all obligations, contingent or otherwise, of
such Person as an account party in respect of letters of credit and (i) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances.

“Indemnified Liabilities” has the meaning therefor provided in Section 11.9.

“Intangible Assets” means all assets of the Borrower and its Subsidiaries which
would be treated as intangible assets, such as (without limitation) goodwill
(whether representing the excess of cost over book value of assets acquired or
otherwise), capitalized debt cost and expenses, unamortized debt discount and
expense, consignment inventory rights, patents, trademarks, trade names,
copyrights, franchises and licenses, all as determined in accordance with GAAP
applied on a Consistent Basis.

“Interbank Offered Rate” means, with respect to any Eurodollar Rate Loan or any
Competitive Bid Loan at a Eurodollar Competitive Rate, with respect to each day
during each Interest Period pertaining thereto, the rate per annum determined on
the basis of the rate for deposits in Dollars for a period equal to such
Interest Period commencing on the first day of such Interest Period appearing on
Page 3750 of the Telerate screen as of 11:00 A.M., London time, two Business
Days prior to the beginning of such Interest Period. In the event that such rate
does not appear on Page 3750 of the Telerate screen (or otherwise on such
screen), the “Interbank Offered Rate” shall be determined by reference to such
other comparable publicly available service for displaying eurodollar rates as
may be selected by the Administrative Agent or, in the absence of such
availability, by reference to the rate at which the Administrative Agent is
offered Dollar deposits at or about 11:00 A.M., New York City time, two Business
Days prior to the beginning of such Interest Period in the interbank eurodollar
market where its eurodollar and foreign currency and exchange operations are
then being conducted for delivery on the first day of such Interest Period for
the number of days comprised therein.

“Interest Period” (a) for each Eurodollar Loan means a period commencing on the
date such Eurodollar Loan is made or Converted or Continued and each subsequent
period commencing on the last day of the immediately preceding Interest Period
for such Eurodollar Loan, and ending, at the Borrower’s option, on the date one,
three or six months thereafter or, subject to market availability to all
Lenders, one week, two months or twelve months thereafter, as notified to the
Administrative Agent by the Authorized Representative three (3) Business Days
prior to the beginning of such Interest Period; provided, that,

(i) if the Authorized Representative fails to notify the Administrative Agent of
the length of an Interest Period three (3) Business Days prior to the first day
of such Interest Period, the Loan for which such Interest Period was to be
determined shall be deemed to be a Base Rate Loan bearing interest at the Base
Rate, as of the first day thereof;

(ii) if an Interest Period for a Eurodollar Loan would end on a day which is not
a Business Day such Interest Period shall be extended to the next Business Day
(unless such extension would cause the applicable Interest Period to end in the
succeeding calendar month, in which case such Interest Period shall end on the
next preceding Business Day); and

(iii) on any day, with respect to all Revolving Credit Loans and Competitive Bid
Loans, there shall not be in effect (x) more than ten (10) Interest Periods, or
(y) more than one (1) Interest Period having a term of one (1) week;

(b) for each Competitive Bid Loan at an Absolute Rate means the period
commencing on the date of such Loan and ending on such date as may be mutually
agreed upon by the Borrower and the Lender or Lenders making such Competitive
Bid Loan or Loans, as the case may be, comprising such Competitive Bid Loan;
provided that no Interest Period for a Competitive Bid Loan at an Absolute Rate
shall be for a period of less than seven (7) or greater than 90 days; and

(c) for each Competitive Bid Loan at a Eurodollar Competitive Rate means the
period commencing on the date such Competitive Bid Loan is made and ending, at
the Borrower’s option, on the date one week or one, two, three, six or (to the
extent available) twelve months thereafter as notified by the Borrower to such
Lender by the Authorized Representative three (3) Business Days prior to the
beginning of such Interest Period; provided that if an Interest Period for such
Loan would end on a day which is not a Business Day, such Interest Period shall
be extended to the next Business Day (unless such extension would cause the
applicable Interest Period to end in the succeeding calendar month, in which
case such Interest Period shall end in the next preceding Business Day).

“Interest Rate Selection Notice” means the written notice delivered by an
Authorized Representative in connection with the election of a subsequent
Interest Period for any Eurodollar Loan or Competitive Bid Loan bearing interest
at a Eurodollar Competitive Rate or the Conversion of any Eurodollar Rate Loan
or Competitive Bid Loan bearing interest at a Eurodollar Competitive Rate into a
Base Rate Loan or the Conversion of any Base Rate Loan into a Eurodollar Rate
Loan or Competitive Bid Loan bearing interest at a Eurodollar Competitive Rate,
in the form of Exhibit F.

“Issuing Banks” means the Lenders who agree from time to time (upon the request
of Borrower) to issue (provided that no Lender shall be obligated to do so)
Letters of Credit (including the Existing Issuing Banks) in accordance with
Section 3.1 and “Issuing Bank” means any one of such Issuing Banks. On any date
of determination, no more than four (4) Lenders (including any Existing Issuing
Banks) may be Issuing Banks hereunder.

“Letter of Credit” means (i) a standby letter of credit issued by an Issuing
Bank for the account of the Borrower in favor of a Person advancing credit or
securing an obligation on behalf of the Borrower or any of its Subsidiaries and
(ii) each of the Existing Letters of Credit.

“Letter of Credit Commitment” means with respect to each Lender, the obligation
of such Lender to acquire Letter of Credit Participations up to an aggregate
stated amount at any one time outstanding equal to such Lender’s Applicable
Commitment Percentage of the Total Letter of Credit Commitment as the same may
by increased or decreased from time to time pursuant to this Agreement.

“Letter of Credit Facility” means the facility described in Article III hereof
providing for the issuance by the Issuing Banks for the account of the Borrower
of Letters of Credit in an aggregate stated amount at any time outstanding not
exceeding the Total Letter of Credit Commitment.

“Lien” means any interest in property securing any obligation owed to, or a
claim by, a Person other than the owner of the property, whether such interest
is based on the common law, statute or contract, and including but not limited
to the lien or security interest arising from a mortgage, encumbrance, pledge,
security agreement, conditional sale or trust receipt or a lease, consignment or
bailment for security purposes. For the purposes of this Agreement, the Borrower
and its Subsidiaries shall be deemed to be the owners of any property which
either of them have acquired or hold subject to a conditional sale agreement,
financing lease, or other arrangement pursuant to which title to the property
has been retained by or vested in some other Person for security purposes.

“Loan” or “Loans” means any of the Revolving Credit Loans, Competitive Bid Loans
or Swing Line Loans.

“Loan Documents” means this Agreement, the Notes, the Applications and
Agreements for Letters of Credit, the Facility Guaranties and all other
instruments and documents heretofore or hereafter executed or delivered to and
in favor of any Lender or the Administrative Agent in connection with the Loans
or the Letters of Credit made, issued or created under this Agreement, as the
same may be amended, modified or supplemented from time to time.

“Loan Parties” means the collective reference to the Borrower and the
Guarantors.

“Manufacturer” means a vehicle manufacturer or distributor which is party to a
dealer agreement, franchise agreement or framework agreement with, or binding
upon, the Borrower or any Retail Subsidiary.

“Manufacturer Consents” means, collectively, (a) those consent letters described
on Schedule 1.1(b) attached hereto on the date hereof, and (b) any additional
written consent by a Manufacturer to the Loan Documents and the transactions
contemplated thereby which consent is added to Schedule 1.1(b) and is in form
and substance reasonably acceptable to the Administrative Agent.

“Material Adverse Effect” means a material adverse effect on (i) the business,
properties, operations, business prospects, or condition, financial or
otherwise, of the Borrower and its Subsidiaries, taken as a whole, (ii) the
ability of the Borrower to pay or perform its obligations, liabilities and
indebtedness under the Loan Documents as such payment or performance becomes due
in accordance with the terms thereof, or (iii) the rights, powers and remedies
of the Administrative Agent or any Lender under any Loan Document or the
validity, legality or enforceability thereof.

“Moody’s” means Moody’s Investors Service, Inc., a Delaware corporation.

“Mortgage Facilities” means one or more debt facilities with banks,
manufacturers and/or other entities providing for borrowings by the Borrower or
a Subsidiary secured primarily by real estate, in each case as such facilities
are amended, modified or supplemented from time to time.

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate is
making, or is accruing an obligation to make, contributions or has made, or been
obligated to make, contributions within the preceding six (6) Fiscal Years.

“Notes”: the collective reference to any promissory note evidencing Loans.

“Obligations” means the obligations, liabilities and Indebtedness of the
Borrower with respect to (i) the principal and interest on the Loans, (ii) the
Reimbursement Obligations and (iii) the payment and performance of all other
obligations, liabilities and Indebtedness of the Borrower hereunder, under any
one or more of the other Loan Documents or with respect to the Loans.

“Operating Documents” means with respect to any corporation, limited liability
company, partnership, limited partnership, limited liability partnership or
other legally authorized incorporated or unincorporated entity, the bylaws,
operating agreement, partnership agreement, limited partnership agreement or
other applicable documents relating to the operation, governance or management
of such entity.

“Organizational Action” means with respect to any corporation, limited liability
company, partnership, limited partnership, limited liability partnership or
other legally authorized incorporated or unincorporated entity, any corporate,
organizational or partnership action (including any required shareholder, member
or partner action), or other similar action, as applicable, taken by such
entity.

“Organizational Documents” means with respect to any corporation, limited
liability company, partnership, limited partnership, limited liability
partnership or other legally authorized incorporated or unincorporated entity,
the articles of incorporation, certificate of incorporation, articles of
organization, certificate of limited partnership, certificate of formation or
other applicable organizational or charter documents relating to the creation of
such entity.

“Outstanding Letters of Credit” means all undrawn amounts of Letters of Credit
plus Reimbursement Obligations.

“Outstanding Credit Obligations” means the sum of (i) the Revolving Credit
Outstandings, (ii) Outstanding Letters of Credit, (iii) Swing Line Outstandings,
and (iv) outstanding Competitive Bid Loans, all as at the date of determination
thereof.

“Participation” means, with respect to any Lender (other than JPMorgan Chase
Bank with respect to a Swing Line Loan, and other than the applicable Issuing
Bank with respect to a Letter of Credit), the extension of credit represented by
the participation of such Lender hereunder in (a) the rights of JPMorgan Chase
Bank in respect of a Swing Line Loan made or (b) the liability of the applicable
Issuing Bank in respect of Letters of Credit issued, and the rights of the
applicable Issuing Bank in respect of Reimbursement Obligations, all in
accordance with the terms hereof.

“PBGC” means the Pension Benefit Guaranty Corporation and any successor thereto.

“Pension Plan” means any employee pension benefit plan within the meaning of
Section 3(2) of ERISA, other than a Multiemployer Plan, which is subject to the
provisions of Title IV of ERISA or Section 412 of the Code and which (i) is
maintained for employees of the Borrower or any of its ERISA Affiliates or is
assumed by the Borrower or any of its ERISA Affiliates in connection with any
Acquisition or (ii) has at any time during the last six (6) years been
maintained for the employees of the Borrower or any current or former ERISA
Affiliate.

“Permitted Acquisition” means an Acquisition effected with the consent and
approval of the Board of Directors (or the appropriate committee thereof) or
other applicable governing body of such Person being acquired and the duly
obtained approval of such shareholders or other holders of equity interests in
such Person as may be required to be obtained under applicable law, the charter
documents of or any shareholder agreements or similar agreements pertaining to
such Person, which Person derives the majority of its revenues from Automobile
Retailing Activities.

“Permitted Indebtedness” means (i) the endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of business
and (ii) Indebtedness owing to the Borrower or a Subsidiary.

“Permitted Investor” means (a) any Person that, on the Closing Date, owns more
than 10% of the outstanding securities of the Borrower having voting rights in
the election of directors and (b) any Control Investment Affiliate of any such
Person.

“Person” means an individual, partnership, corporation, limited liability
company, trust, unincorporated organization, association, joint venture or a
government or agency or political subdivision thereof.

“Pricing Grid” means the table set forth below setting forth the Rating and the
number of basis points to be utilized in calculating each of the Applicable
Eurodollar Margin, Applicable Base Rate Margin and the Applicable Facility Fee.
Any change in the Applicable Eurodollar Margin, Applicable Base Rate Margin or
Applicable Facility Fee shall become effective on and as of the date of any
public announcement by any Rating Agency of any Rating that indicates a
different Applicable Eurodollar Margin, Applicable Base Rate Margin or
Applicable Facility Fee.

                              Applicable Facility   Applicable   Applicable Base
Ratings   Fee   Eurodollar Margin   Rate Margin
Baa1 / BBB+ or higher
    10.0       40.0       0  
 
                       
Baa2 / BBB
    12.5       50.0       0  
 
                       
Baa3 / BBB-
    15.0       60.0       0  
 
                       
Ba1 / BB+
    17.5       70.0       0  
 
                       
Ba2 / BB
    25.0       87.5       0  
 
                       
Ba3 / BB- or lower
    37.5       125.0       25.0  
 
                       

If the Ratings from the Rating Agencies fall within different levels: (a) if
only two Rating Agencies provide a Rating, (i) if one Rating is one level higher
than the other Rating, the Pricing Grid level will be based on the higher Rating
and (ii) otherwise, the Pricing Grid level will be based on the Rating that is
one level higher than the lower Rating and (b) otherwise, (i) if two of the
Ratings are at the same level, the Pricing Grid level will be based on such
level and (ii) if each of the three Ratings fall within different levels, then
the Pricing Grid level will be based on the Rating that is in between the
highest and the lowest Ratings.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank as its prime rate in effect at its principal
office in New York City (the Prime Rate not being intended to be the lowest rate
of interest charged by JPMorgan Chase Bank in connection with extensions of
credit to debtors).

“Principal Office” means the office of the Administrative Agent at JPMorgan
Chase Bank, N.A., Loan & Agency, 1111 Fannin Street, 10th Floor, Houston, Texas
77002, Attention: Cherry Arnaez or such other office and address as the
Administrative Agent may from time to time designate.

“Quotation Date” has the meaning assigned to such term in Section 2.2(b) hereof.

“Rate Hedge Value” means, with respect to each contract, instrument or other
arrangement creating a Rate Hedging Obligation, the net obligations of the
Borrower or any Subsidiary thereunder equal to the termination value thereof as
determined in accordance with its provisions (if such Rate Hedging Obligation
has been terminated) or the mark to market value thereof as determined on the
basis of available quotations from any recognized dealer in, or from Bloomberg
or other similar service providing market quotations for, the applicable Rate
Hedging Obligation (if such Rate Hedging Obligation has not been terminated).

“Rate Hedging Obligations” means, without duplication, any and all obligations
of the Borrower or any Subsidiary, whether absolute or contingent and howsoever
and whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor), under (i) any
and all agreements, devices or arrangements designed to protect at least one of
the parties thereto from the fluctuations of interest rates, exchange rates or
forward rates applicable to such party’s assets, liabilities or exchange
transactions, including, but not limited to, Dollar-denominated or
cross-currency interest rate exchange agreements, forward currency exchange
agreements, interest rate cap or collar protection agreements, forward rate
currency or interest rate options, puts, warrants and those commonly known as
interest rate “swap” agreements; (ii) all other “derivative instruments” as
defined in FASB 133 and which are subject to the reporting requirements of FASB
133; and (iii) any and all cancellations, buybacks, reversals, terminations or
assignments of any of the foregoing. For purposes of any computation hereunder,
each Rate Hedging Obligation shall be valued at the Rate Hedge Value thereof.

“Rating” means the rating assigned by any Rating Agency to the Revolving Credit
Loans.

“Rating Agencies” means S&P, Moody’s and Fitch.

“Reimbursement Obligation” shall mean at any time, the obligation of the
Borrower with respect to any Letter of Credit to reimburse the applicable
Issuing Bank and the Lenders to the extent of their respective Participations
(including by the receipt by such Issuing Bank of proceeds of Loans pursuant to
Section 3.2) for amounts theretofore paid by such Issuing Bank or the Lenders
pursuant to a drawing under such Letter of Credit;

“Required Lenders” means, as of any date, Lenders on such date having Credit
Exposures (as defined below) aggregating more than 50% of the aggregate Credit
Exposures of all the Lenders on such date. For purposes of the preceding
sentence, the amount of the “Credit Exposure” of each Lender shall be equal at
all times to its Revolving Credit Commitment (without giving effect to any
expiration or termination of such Revolving Credit Commitment other than by
reason of assignment thereof or the occurrence of the Facility Termination
Date).

“Reserve Requirement” means, for any day during any Interest Period, the reserve
percentage (expressed as a decimal, rounded upward to the next 1/100th of 1%),
if any, in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the Board for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”). The Eurodollar Revolver Rate for each
outstanding Eurodollar Rate Loan and the Eurodollar Competitive Rate for each
outstanding Competitive Bid Loan bearing interest at a Eurodollar Competitive
Rate shall be adjusted automatically as of the effective date of any change in
the Reserve Requirement.

“Retail Subsidiary” means a Subsidiary which is engaged in the sale or
distribution of new or used motor vehicles, or both, and/or parts and
accessories used in connection with motor vehicles.

“Revolving Credit Commitment” means with respect to each Lender, the obligation
of such Lender to make Revolving Credit Loans to the Borrower and purchase
Participations up to an aggregate principal amount at any one time outstanding,
determined with reference to such Lender’s percentage as set forth on Exhibit A
attached hereto of the Total Revolving Credit Commitment as the same may be
increased or decreased from time to time pursuant to this Agreement.

“Revolving Credit Facility” means the facility described in Section 2.1(a)
hereof providing for Loans to the Borrower by the Lenders in the aggregate
principal amount of the Total Revolving Credit Commitment less the aggregate
amount of Swing Line Outstandings, Outstanding Letters of Credit and outstanding
Competitive Bid Loans.

“Revolving Credit Loan” means a Loan made pursuant to the Revolving Credit
Facility.

“Revolving Credit Outstandings” means, as of any date of determination, the
aggregate principal amount of all Revolving Credit Loans then outstanding.

“Revolving Credit Termination Date” means (i) the Stated Termination Date,
(ii) such earlier date of termination of Lenders’ obligations pursuant to
Section 9.1 upon the occurrence of an Event of Default, or (iii) such date as
the Borrower may voluntarily permanently terminate the Revolving Credit
Facility, the Swing Line, the Letter of Credit Facility and the Competitive Bid
Facility by payment in full of all Obligations (including the discharge of all
Obligations of JPMorgan Chase Bank, the Issuing Banks and the Lenders with
respect to Letters of Credit, Participations, Swing Line Loans and Competitive
Bid Loans) other than contingent indemnification Obligations and other
contingent Obligations that expressly survive termination of this Agreement.

“S&P” means Standard & Poor’s Rating Group, a division of The McGraw-Hill
Companies.

“Senior Note Guaranty” means each Guaranty Agreement delivered by the Guarantors
to the Trustee for the benefit of the holders of the Senior Notes.

“Senior Note Indenture” means the Indenture dated August 10, 2001 among the
Borrower, the guarantors party thereto and the Trustee pursuant to which the
Borrower has issued the Senior Notes as amended, restated, supplemented or
otherwise modified from time to time.

“Senior Notes” means the Borrower’s 9% Senior Notes due August 1, 2008 issued
pursuant to the Senior Note Indenture and shall include the notes issued in
exchange therefor (as contemplated by the Senior Note Indenture and the
registration rights agreement described therein), as amended, restated,
supplemented or otherwise modified from time to time.

“Stated Termination Date” means July 14, 2010.

“Subsidiary” means any corporation or other entity in which more than 50% of its
outstanding voting stock or more than 50% of all equity interests is owned
directly or indirectly by the Borrower and/or by one or more of the Borrower’s
Subsidiaries.

“Subsidiary Securities” means the shares of capital stock or the other equity
interests issued by or equity participations in any Subsidiary, whether or not
constituting a “security” under Article 8 of the Uniform Commercial Code as in
effect in any jurisdiction.

“Swing Line” means the revolving line of credit established by JPMorgan Chase
Bank in favor of the Borrower pursuant to Section 2.14.

“Swing Line Loan” means a Loan made by JPMorgan Chase Bank to the Borrower
pursuant to Section 2.14.

“Swing Line Outstandings” means, as of any date of determination, the aggregate
principal amount of all Swing Line Loans then outstanding.

“Synthetic Lease Obligations” means all monetary obligations of a lessee under
any tax retention or other synthetic leases which is treated as an operating
lease under GAAP but the liabilities under which are or would be characterized
as indebtedness of such Person for tax purposes or upon the insolvency of such
Person. The amount of Synthetic Lease Obligations in respect of any synthetic
lease at any date of determination thereof shall be equal to the aggregate
purchase price of any property subject to such lease less the aggregate amount
of payments of rent theretofore made which reduce the lessee’s obligations under
such synthetic lease and which are not the financial equivalent of interest.

“Termination Event” means: (i) a “Reportable Event” described in Section 4043 of
ERISA and the regulations issued thereunder (other than an event for which the
30-day notice requirement has been waived by applicable regulation); or (ii) the
withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan during a
plan year in which it was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA or was deemed such under Section 4062(e) of ERISA;
or (iii) the termination of a Pension Plan, the filing of a notice of intent to
terminate a Pension Plan or the treatment of a Pension Plan amendment as a
termination under Section 4041 of ERISA; or (iv) the institution of proceedings
to terminate a Pension Plan by the PBGC; or (v) any other event or condition
which would constitute grounds under Section 4042(a) of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan;
or (vi) the partial or complete withdrawal of the Borrower or any ERISA
Affiliate from a Multiemployer Plan; or (vii) the imposition of a Lien pursuant
to Section 412 of the Code or Section 302 of ERISA; or (viii) any event or
condition which results in the reorganization or insolvency of a Multiemployer
Plan under Section 4241 or Section 4245 of ERISA, respectively; or (ix) any
event or condition which results in the termination of a Multiemployer Plan
under Section 4041A of ERISA or the institution by the PBGC of proceedings to
terminate a Multiemployer Plan under Section 4042 of ERISA; or (x) any event or
condition with respect to any Employee Benefit Plan which is regulated by any
Foreign Benefit Law that results in the termination of such Employee Benefit
Plan or the revocation of such Employee Benefit Plan’s authority to operate
under the applicable Foreign Benefit Law.

“Total Letter of Credit Commitment” means an amount not to exceed $200,000,000.

“Total Revolving Credit Commitment” means $600,000,000, as increased from time
to time in accordance with Section 2.15 and as reduced from time to time in
accordance with Section 2.7 and Section 2.8, which shall be made available by
the Lenders to the Borrower during the period from the date hereof until the
Revolving Credit Termination Date.

“Trustee” means Wells Fargo Bank Minnesota, National Association, as trustee
under the Senior Note Indenture for the holders of the Senior Notes.

“Type” shall mean any type of Loan (i.e., a Base Rate Loan or a Eurodollar
Loan).

“Vehicle Receivables Indebtedness” means Indebtedness incurred by any Eligible
Special Purpose Entity to finance, refinance or guaranty the financing or
refinancing of consumer receivables, leases, loans or retail installment
contracts incurred in the sale, transfer or lease of Vehicles; provided (x) such
Indebtedness shall in accordance with GAAP on a Consistent Basis not appear as
an asset or liability on the balance sheet of the Borrower or any of its
Subsidiaries; (y) no assets other than the Vehicles, consumer receivables,
leases, loans, retail installment contracts or related proceeds (including,
without limitation, proceeds from insurance, Vehicles and other obligations
under such receivables, leases, loans or retail installment contracts) to be so
financed or refinanced secure such Indebtedness; and (z) neither the Borrower
nor any of its Subsidiaries other than such Eligible Special Purpose Entity
shall incur any liability with respect to such Indebtedness other than liability
arising by reason of (1) a breach of a representation or warranty or customary
indemnities in each case contained in any instrument relating to such
Indebtedness or (2) customary interests retained by the Borrower or its
Subsidiaries in such assets or Indebtedness.

“Vehicle Secured Indebtedness” means, collectively, (a) the Existing Vehicle
Secured Indebtedness and (b) Indebtedness incurred by the Borrower, any
Subsidiary or any Eligible Special Purpose Entity to lease, finance or refinance
or guaranty the leasing, financing or refinancing of Vehicles or related
receivables, which Indebtedness in the case of this clause (b) is secured by the
Vehicles or related receivables so financed and (but only to the extent
permitted by the last sentence of this definition) other assets, to the extent,
at any date of determination thereof, the amount of such Indebtedness does not
exceed the depreciated book value of the Vehicles so financed or the book value
of such related receivables, in each case plus the book value of any other
assets securing such Indebtedness (in the aggregate, “Security Book Value”) as
determined in accordance with GAAP applied on a Consistent Basis. It is
understood that, to the extent the amount of such Indebtedness exceeds the
associated Security Book Value, such excess amount shall not constitute “Vehicle
Secured Indebtedness” and, accordingly, shall constitute “Funded Indebtedness”.
On the date any Vehicle Secured Indebtedness is incurred and on any date any
lien is granted securing such Indebtedness, the percentage of Security Book
Value contributed by Vehicles and related receivables financed thereby shall not
be less than 85% of the total Security Book Value with respect to such
Indebtedness.

“Vehicles” means all now existing or hereafter acquired new and used
automobiles, sport utility vehicles, trucks and vans of all types and
descriptions, whether held for sale, lease, rental or operational purposes,
which relate to the Borrower’s or any Subsidiary’s Automobile Retailing
Activities.

“Voting Securities” means shares of capital stock issued by a corporation, or
equivalent interests in any other Person, the holders of which are ordinarily,
in the absence of contingencies, entitled to vote for the election of directors
(or persons performing similar functions) of such Person, even if the right so
to vote has been suspended by the happening of such a contingency.

1.2 Rules of Interpretation.

(a) The headings, subheadings and table of contents used herein or in any other
Loan Document are solely for convenience of reference and shall not constitute a
part of any such document or affect the meaning, construction or effect of any
provision thereof.

(b) Except as otherwise expressly provided, references in any Loan Document to
articles, sections, paragraphs, clauses, annexes, appendices, exhibits and
schedules are references to articles, sections, paragraphs, clauses, annexes,
appendices, exhibits and schedules in or to such Loan Document.

(c) All definitions set forth herein or in any other Loan Document shall apply
to the singular as well as the plural form of such defined term, and all
references to the masculine gender shall include reference to the feminine or
neuter gender, and vice versa, as the context may require.

(d) When used herein or in any other Loan Document, words such as “hereunder”,
“hereto”, “hereof” and “herein” and other words of like import shall, unless the
context clearly indicates to the contrary, refer to the whole of the applicable
document and not to any particular article, section, subsection, paragraph or
clause thereof.

(e) References to “including” means including without limiting the generality of
any description preceding such term, and such term shall not limit a general
statement to matters similar to those specifically mentioned.

(f) Except as otherwise expressly provided, all dates and times of day specified
herein shall refer to such dates and times at New York City.

(g) Whenever interest rates or fees are established in whole or in part by
reference to a numerical percentage expressed as “     %”, such arithmetic
expression shall be interpreted in accordance with the convention that 1% = 100
basis points.

(h) Each of the parties to the Loan Documents and their counsel have reviewed
and revised, or requested (or had the opportunity to request) revisions to, the
Loan Documents, and any rule of construction that ambiguities are to be resolved
against the drafting party shall be inapplicable in the construing and
interpretation of the Loan Documents and all exhibits, schedules and appendices
thereto.

(i) Any reference to an officer of the Borrower or any other Person by reference
to the title of such officer shall be deemed to refer to each other officer of
such Person, however titled, exercising the same or substantially similar
functions.

(j) All references to any agreement or document as amended, modified or
supplemented, or words of similar effect, shall mean such document or agreement,
as the case may be, as amended, modified or supplemented from time to time only
as and to the extent permitted therein and not prohibited by the Loan Documents.

(k) Whenever in this Agreement any of the parties hereto is referred to, such
reference shall be deemed to include the successors and permitted assigns of
such party and all covenants, provisions and agreements by or on behalf of the
Borrower which are contained in the Loan Documents shall inure to the benefit of
the successors and permitted assigns of the Administrative Agent, the Lenders,
or any of them.

1.3 Accounting for Permitted Acquisitions. With respect to any Permitted
Acquisition consummated on or after the Closing Date and prior to the Revolving
Credit Termination Date, the following shall apply:

For each Four-Quarter Period that includes the date of a Permitted Acquisition,
Consolidated EBITDA and Consolidated Interest Expense shall include the results
of operations of the Person or assets so acquired, which amounts shall be
determined on a historical pro forma basis and which may include such
adjustments as are permitted under Regulation S-X of the Securities and Exchange
Commission; provided, however, Consolidated Interest Expense shall be adjusted
on a historical pro forma basis to (i) eliminate interest expense accrued during
such period on any Indebtedness repaid in connection with such Permitted
Acquisition and (ii) include interest expense on any Indebtedness (including
Indebtedness hereunder) incurred, acquired or assumed in connection with such
Permitted Acquisition (“Incremental Debt”) calculated (x) as if all such
Incremental Debt had been incurred as of the first day of such Four-Quarter
Period and (y) at the following interest rates: (I) for all periods subsequent
to the date of the Permitted Acquisition and for Incremental Debt assumed or
acquired in the Permitted Acquisition and in effect prior to the date of
Permitted Acquisition, at the actual rates of interest applicable thereto, and
(II) for all periods prior to the actual incurrence of such Incremental Debt,
equal to the rate of interest actually applicable to such Incremental Debt
hereunder or under other financing documents applicable thereto as at the end of
each affected Four-Quarter Period.

1.4 Accounting for Derivatives. In making any computation under Section 8.1, all
adjustments to such computation or amount resulting from the application of FASB
133 shall be disregarded.

1.5 Accounting and Financial Determinations. Except as provided in Section 1.3,
where the character or amount of any asset or liability or item of income or
expense is required to be determined, or any accounting computation is required
to be made, for the purpose of this Agreement, such determination or calculation
shall, to the extent applicable, be made in accordance with GAAP applied on a
Consistent Basis except insofar as:

(a) the Borrower shall have elected (with the concurrence of its independent
public accountant and upon prior written notification to the Lenders) to adopt
more recently promulgated GAAP (which election shall continue to be effective
for subsequent years); and

(b) the Administrative Agent and the Required Lenders shall have consented to
such election (it being understood that such consent may be conditioned upon the
implementation of such changes to Article VIII as are appropriate to reflect
such adoption of more recently promulgated GAAP and it being further understood
that such consent shall be deemed to have been given upon the implementation of
such changes).

Upon a change in GAAP which becomes effective after the Closing Date which would
have a material effect on the Borrower’s consolidated financial statements and
the assets and liabilities reflected therein or otherwise affect the calculation
or the application of the covenants contained in Article VIII hereof, such
change shall not be given effect for purposes hereof until sixty (60) days from
the otherwise effective date of such change. Prior to such effectiveness the
Administrative Agent, the Lenders and the Borrower shall in good faith negotiate
to amend the pertinent provisions of this Agreement to account for such change
to the extent appropriate to effect the substance thereof as of the Closing
Date. If such an amendment is not entered into with respect to any such change,
such change shall not be given effect for purposes hereof. The Borrower shall
provide to the Administrative Agent and the Lenders, upon request, comfort from
its accountants that, without giving effect to such change in GAAP, upon their
review of the calculations set forth in the Compliance Certificate prepared on a
Consistent Basis, nothing has come to their attention that would lead them to
believe the Borrower was not in compliance with the financial covenants
contained in this Agreement.

4

ARTICLE II

The Loans

2.1 Commitments.

(a) Revolving Credit Commitment. Subject to the terms and conditions of this
Agreement, each Lender severally agrees to make Advances to the Borrower, from
time to time from the Closing Date until the Revolving Credit Termination Date,
on a pro rata basis as to the total borrowing requested by the Borrower under
the Revolving Credit Facility on any day determined by its Applicable Commitment
Percentage up to but not exceeding the Revolving Credit Commitment of such
Lender, provided, however, that the Lenders will not be required and shall have
no obligation to make any Advance (i) so long as not all of the conditions under
Section 5.2 hereof have been fulfilled, (ii) so long as a Default or an Event of
Default has occurred and is continuing or (iii) if the Administrative Agent has
accelerated the maturity of the Revolving Credit Loans as a result of an Event
of Default in accordance with Section 9.1 hereof; provided further, however,
that immediately after giving effect to each such Advance, the principal amount
of Outstanding Credit Obligations shall not exceed the Total Revolving Credit
Commitment. Within such limits, the Borrower may borrow, repay and reborrow
hereunder, on a Business Day in the case of a Base Rate Loan and on a Business
Day in the case of a Eurodollar Loan, from the Closing Date until, but (as to
borrowings and reborrowings) not including, the Revolving Credit Termination
Date; provided, however, that (x) no Eurodollar Loan that is a Revolving Credit
Loan shall be made which has an Interest Period that extends beyond the
Revolving Credit Termination Date and (y) each Eurodollar Loan may, subject to
the provisions of Section 2.9, be repaid only on the last day of the Interest
Period with respect thereto unless the Borrower has paid any amounts due
pursuant to Section 4.5 hereof.

(b) Amounts. The aggregate unpaid principal amount of the Outstanding Credit
Obligations shall not exceed at any time an amount equal to the Total Revolving
Credit Commitment. Each Loan under the Revolving Credit Facility, other than a
Swing Line Loan or a Base Rate Refunding Loan, and each Conversion thereof under
Section 2.9 shall be in a principal amount of (i) at least $10,000,000, and, if
greater than $10,000,000, an integral multiple of $1,000,000, in the case of
Eurodollar Loans, or (ii) at least $5,000,000 and, if greater than $5,000,000,
an integral multiple of $1,000,000, in the case of Base Rate Loans.

(c) Advances and Rate Selection. (i) An Authorized Representative shall give the
Administrative Agent (1) at least three (3) Business Days’ irrevocable
telephonic notice of each Eurodollar Loan (whether representing an additional
borrowing hereunder or the Conversion of borrowing hereunder from Base Rate
Loans or other Eurodollar Loans to Eurodollar Loans) prior to 10:30 A.M.; and
(2) irrevocable telephonic notice of each Base Rate Loan (other than Base Rate
Refunding Loans to the extent the same are effective without notice pursuant to
Section 2.1(c)(iv)) representing an additional borrowing hereunder prior to
12:00 noon on the day of such proposed Base Rate Loan. Each such borrowing
notice, which shall be effective upon receipt by the Administrative Agent, shall
specify the amount of the borrowing, the Type of Loan, the date of borrowing
and, if a Eurodollar Loan, the Interest Period to be used in the computation of
interest. The Authorized Representative shall provide the Administrative Agent
written confirmation of each such telephonic notice on the same day by
telefacsimile transmission in the form of a Borrowing Notice, for additional
Advances, or in the form attached hereto as Exhibit F as to selection or
Conversion of interest rates as to outstanding Loans, in each case with
appropriate insertions, but failure to provide such confirmation shall not
affect the validity of such telephonic notice. The duration of the initial
Interest Period for each Loan that is a Eurodollar Loan shall be as specified in
the initial Borrowing Notice. The Borrower shall have the option to elect the
duration of subsequent Interest Periods and to Convert the Loans (other than
Swing Line Loans) in accordance with Section 2.9 hereof. If the Administrative
Agent does not receive a notice of election of duration of an Interest Period or
to Convert by the time prescribed hereby and by Section 2.9 hereof, the Borrower
shall be deemed to have elected as to any Revolving Credit Loan, to Convert such
Loan to (or Continue such Loan as) a Base Rate Loan bearing interest at the Base
Rate until the Borrower notifies the Administrative Agent in accordance with
this Section and Section 2.9.

(ii) Notice of receipt of each Borrowing Notice shall be provided by the
Administrative Agent to each Lender by telefacsimile or telephonic notice with
reasonable promptness on the same day as Administrative Agent’s receipt of such
Borrowing Notice.

(iii) Not later than 3:00 P.M. on the date specified for each Advance, each
Lender shall, pursuant to the terms and subject to the conditions of this
Agreement, make the amount of the Loan or Loans to be made by it on such day
available to the Administrative Agent, by depositing or transferring the
proceeds thereof in immediately available funds at the Principal Office. The
amount so received by the Administrative Agent shall, subject to the terms and
conditions of this Agreement, be made available to the Borrower by delivery of
the proceeds thereof as shall be directed in the applicable Borrowing Notice by
the Authorized Representative.

(iv) If a drawing is made under any Letter of Credit, the Borrower shall
reimburse the Issuing Bank for such drawing by paying to the Administrative
Agent an amount equal to such drawing not later than 2:00 P.M. on (A) the
Business Day (which may be the date such drawing is made) that the Borrower
receives notice of such drawing, if the Borrower shall have received such notice
prior to 10:00 a.m., or (B) the Business Day immediately following the day that
the Borrower receives such notice, if such notice is received by the Borrower on
a day other than a Business Day or after 10:00 a.m. on a Business Day.
Notwithstanding the foregoing, if a drawing is made under any Letter of Credit,
such drawing is honored by the Issuing Bank thereunder prior to the Revolving
Credit Termination Date, and the Borrower shall not immediately fully reimburse
such Issuing Bank in respect of such drawing, (y) provided that the conditions
to making a Revolving Credit Loan as herein provided shall then be satisfied,
the Reimbursement Obligation arising from such drawing shall be paid to such
Issuing Bank by the Administrative Agent without the requirement of notice to or
from the Borrower from immediately available funds which shall be advanced as a
Base Rate Refunding Loan by each Lender under the Revolving Credit Facility in
an amount determined with reference to such Lender’s Applicable Commitment
Percentage of such Reimbursement Obligation, and (z) if the conditions to making
a Revolving Credit Loan as herein provided shall not then be satisfied, each of
the Lenders shall fund by payment to the Administrative Agent (for the benefit
of the Issuing Bank) in immediately available funds the purchase from such
Issuing Bank of their respective Participations in the related Reimbursement
Obligation based on their respective Applicable Commitment Percentages of the
Total Letter of Credit Commitment. If a drawing is presented under any Letter of
Credit in accordance with the terms thereof and the Borrower shall not
immediately reimburse the Issuing Bank thereunder in respect thereof as provided
above, then notice of such drawing shall be provided promptly by such Issuing
Bank to the Administrative Agent and the Administrative Agent shall provide
notice to each Lender by telephone or telefacsimile transmission. If notice to
the Lenders of a drawing under any Letter of Credit is given by the
Administrative Agent at or before 2:00 P.M. on any Business Day, each Lender
shall, pursuant to the conditions specified in this Section 2.1(c)(iv), either
make a Base Rate Refunding Loan or fund the purchase of its Participation in the
amount of such Lender’s Applicable Commitment Percentage of such drawing or
payment and shall pay such amount to the Administrative Agent for the account of
the Issuing Bank at the Principal Office in Dollars and in immediately available
funds before 2:30 P.M. on the same Business Day. If notice to the Lenders of a
drawing under a Letter of Credit is given by the Administrative Agent after 2:00
P.M. on any Business Day, each Lender shall, pursuant to the conditions
specified in this Section 2.1(c)(iv), either make a Base Rate Refunding Loan or
fund the purchase of its Participation in the amount of such Lender’s Applicable
Commitment Percentage of such drawing and shall pay such amount to the
Administrative Agent for the account of the Issuing Bank at the Principal Office
in Dollars and in immediately available funds before 2:00 P.M. on the next
following Business Day. Any such Base Rate Refunding Loans shall be advanced as,
and shall continue as, a Base Rate Loan unless and until the Borrower Converts
such Base Rate Loan in accordance with the terms of Section 2.9.

2.2 Competitive Bid Loans.

(a) In addition to Revolving Credit Loans, at any time prior to the Revolving
Credit Termination Date and provided no Default or Event of Default exists
hereunder, the Borrower may, as set forth in this Section 2.2, request the
Lenders to make offers to make Competitive Bid Loans to the Borrower in Dollars.
The Lenders may, but shall have no obligation to, make such offers and the
Borrower may, but shall have no obligation to, accept any such offers in the
manner set forth in this Section 2.2. There may be no more than ten
(10) Interest Periods, and no more than one (1) one-week Interest Periods, for
all Revolving Credit Loans and Competitive Bid Loans outstanding at the same
time (for which purpose Interest Periods for each Eurodollar Loan and each
Competitive Bid Loan shall be deemed to be different Interest Periods even if
they are coterminous). The aggregate principal amount of all Outstanding Credit
Obligations shall not exceed the Total Revolving Credit Commitment at any time.
The aggregate principal amount of all outstanding Competitive Bid Loans shall
not exceed one hundred percent (100%) of the Total Revolving Credit Commitment
at any time.

(b) When the Borrower wishes to request offers to make Competitive Bid Loans, it
shall give the Administrative Agent and the Lenders notice (a “Competitive Bid
Quote Request”) to be received no later than 11:00 A.M. on (A) the fourth
Business Day prior to the date of borrowing proposed therein, in the case of a
Competitive Bid Quote Request for Competitive Bid Loans at the Eurodollar
Competitive Rate or (B) the Business Day prior to the date of borrowing proposed
therein, in the case of a Competitive Bid Quote Request for Competitive Bid
Loans at the Absolute Rate (or, in any such case, such other time and date as
the Borrower and the Administrative Agent, with the consent of the Required
Lenders, may agree). The Borrower may request offers to make Competitive Bid
Loans for up to three (3) different Interest Periods in a single notice;
provided that the request for each separate Interest Period shall be deemed to
be a separate Competitive Bid Quote Request for a separate borrowing (a
“Competitive Bid Borrowing”) and there shall not be outstanding at any one time
more than four (4) Competitive Bid Borrowings. Each such Competitive Bid Quote
Request shall be substantially in the form of Exhibit G attached hereto and
shall specify as to each Competitive Bid Borrowing:

(i) the proposed date of such borrowing, which shall be a Business Day;

(ii) the aggregate amount of such Competitive Bid Borrowing, which shall be at
least $10,000,000 (or in increments of $1,000,000 in excess thereof) but shall
not cause the limits specified in Section 2.2(a) hereof to be violated;

(iii) the duration of the Interest Period applicable thereto;

(iv) whether the Competitive Bid Quote Request for a particular Interest Period
is seeking quotes for Competitive Bid Loans at the Absolute Rate or the
Eurodollar Competitive Rate;

(v) whether the Borrower shall have the right to prepay a requested Competitive
Bid Loan; and

(vi) the date on which the Competitive Bid Quotes are to be submitted if it is
before the proposed date of borrowing (the date on which such Competitive Bid
Quotes are to be submitted is called the “Quotation Date”).

Except as otherwise provided in this Section 2.2(b), no more than two
(2) Competitive Bid Quote Requests shall be given within five (5) Business Days
(or such other number of days as the Borrower and the Administrative Agent may
agree) of any other Competitive Bid Quote Request.

(c) (i) Each Lender may submit one or more Competitive Bid Quotes, each
containing an offer to make a Competitive Bid Loan in response to any
Competitive Bid Quote Request; provided that, if the Borrower’s request under
Section 2.2(b) hereof specified more than one Interest Period, such Lender may
make a single submission containing one or more Competitive Bid Quotes for each
such Interest Period. Each Competitive Bid Quote must be submitted to the
Borrower not later than 9:30 A.M. on (A) the third Business Day prior to the
proposed date of borrowing, in the case of a Competitive Bid Quote Request for
Competitive Bid Loans at the Eurodollar Competitive Rate or (B) the Quotation
Date, in the case of a Competitive Bid Quote Request for Competitive Bid Loans
at the Absolute Rate (or, in any such case, such other time and date as the
Borrower and the Administrative Agent, with the consent of the Required Lenders,
may agree) provided that if JPMorgan Chase Bank is receiving quotes as provided
in Section 2.2(g), any Competitive Bid Quote may be submitted by JPMorgan Chase
Bank (or its applicable Lending Office) only if JPMorgan Chase Bank (or such
applicable Lending Office) notifies the Borrower of the terms of the offer
contained therein not later than 9:15 A.M. on the Quotation Date. Any
Competitive Bid Quote so made shall be irrevocable except with the consent of
the Administrative Agent given on the instructions of the Borrower.

(ii) Each Competitive Bid Quote shall be substantially in the form of Exhibit H
attached hereto and shall specify:

(A) the proposed date of borrowing and the Interest Period therefor;

(B) the principal amount of the Competitive Bid Loan for which each such offer
is being made, which principal amount shall be at least $5,000,000 (or in
increments of $1,000,000 in excess thereof); provided that the aggregate
principal amount of all Competitive Bid Loans for which a Lender submits
Competitive Bid Quotes may not exceed the principal amount of the Competitive
Bid Borrowing for a particular Interest Period for which offers were requested;

(C) in the case of a Competitive Bid Quote for Competitive Bid Loans at an
Absolute Rate, the rate of interest per annum (rounded upwards, if necessary, to
the nearest 1/10,000th of 1%) offered for each such Competitive Bid Loan (the
“Absolute Rate”);

(D) in the case of a Competitive Bid Quote for Competitive Bid Loans at the
Eurodollar Competitive Rate, the positive or negative margin to be added to or
deducted from the Interbank Offered Rate; and

(E) the identity of the quoting Lender.

Unless otherwise agreed by the Administrative Agent and the Borrower, no
Competitive Bid Quote shall contain qualifying, conditional or similar language
or propose terms other than or in addition to those set forth in the applicable
Competitive Bid Quote Request and, in particular, no Competitive Bid Quote may
be conditioned upon acceptance by the Borrower of all (or some specified
minimum) of the principal amount of the Competitive Bid Loan for which such
Competitive Bid Quote is being made. Any subsequent Competitive Bid Quote
submitted by a Lender that amends, modifies or is otherwise inconsistent with a
previous Competitive Bid Quote submitted by such Lender with respect to the same
Competitive Bid Quote Request shall be disregarded by the Borrower unless such
subsequent Competitive Bid Quote is submitted solely to correct a manifest error
in such former Competitive Bid Quote.

(d) The Borrower shall (A) in the case of a Competitive Bid Loan at an Absolute
Rate, as promptly as practicable after the Competitive Bid Quote is submitted
(but in any event not later than 10:30 A.M. on the Quotation Date (or such other
time and date as the Borrower and the Administrative Agent, with the consent of
the Required Lenders, may agree)) or (B) in the case of a Competitive Bid Loan
at a Eurodollar Competitive Rate, the third Business Day prior to the proposed
date of borrowing), notify the Administrative Agent and Lenders of (x) the
aggregate principal amount of the Competitive Bid Borrowing for which
Competitive Bid Quotes have been received as well as the ranges of bids
submitted for each Interest Period requested, (y) the respective principal
amounts and Absolute Rates or Eurodollar Competitive Rates, as the case may be,
so offered by each Lender (identifying the Lender that made each Competitive Bid
Quote), and (z) its acceptance or nonacceptance of the Competitive Bid Quotes.
In the case of acceptance, such notice shall specify the aggregate principal
amount of offers for each Interest Period that are accepted. The Borrower may
accept any Competitive Bid Quote in whole or in part (provided that any
Competitive Bid Quote accepted in part shall be at least $5,000,000 or in
increments of $1,000,000 in excess thereof); provided that:

(i) the aggregate principal amount of each Competitive Bid Borrowing may not
exceed the applicable amount set forth in the related Competitive Bid Quote
Request;

(ii) the aggregate principal amount of each Competitive Bid Borrowing shall be
at least $5,000,000 (or an increment of $1,000,000 in excess thereof) but shall
not cause the limits specified in Section 2.2(a) hereof to be violated;

(iii) except as provided below, acceptance of Competitive Bid Quotes for any
Interest Period may be made only in ascending order of Absolute Rates or
Eurodollar Competitive Rates, as the case may be, beginning with the lowest rate
so offered; and

(iv) the Borrower may not accept any Competitive Bid Quote where such
Competitive Bid Quote fails to comply with Section 2.2(c)(ii) hereof or
otherwise fails to comply with the requirements of this Agreement (including,
without limitation, Section 2.2(a) hereof).

Any of the conditions above notwithstanding, the Borrower may, in its sole
discretion, accept a Competitive Bid Quote that does not contain the lowest
Absolute Rate or Eurodollar Competitive Rates, as the case may be, where
acceptance of the Competitive Bid Quote containing the lowest Absolute Rate or
Eurodollar Competitive Rate, as the case may be, would be less favorable to the
Borrower or would cause the principal amount of Outstanding Credit Obligations
of a Lender offering the lowest Absolute Rate or Eurodollar Competitive Rate, as
the case may be, to exceed the Total Revolving Credit Commitment.

If Competitive Bid Quotes are made by two or more Lenders with the same Absolute
Rates or Eurodollar Competitive Rates, as the case may be, for a greater
aggregate principal amount than the amount in respect of which Competitive Bid
Quotes are accepted for the related Interest Period after the acceptance of all
Competitive Bid Quotes, if any, of all lower Absolute Rates or Eurodollar
Competitive Rates, as the case may be, offered by any Lender for such related
Interest Period, the principal amount of Competitive Bid Loans in respect of
which such Competitive Bid Quotes are accepted shall be allocated by the
Borrower among such Lenders as nearly as possible (in amounts of at least
$1,000,000 or in increments of $100,000 in excess thereof) in proportion to the
aggregate principal amount of such Competitive Bid Quotes. Determinations by the
Borrower of the amounts of Competitive Bid Loans and the lowest bid after
adjustment as provided in Section 2.2(d)(iii) shall be conclusive in the absence
of manifest error.

(e) Any Lender whose offer to make any Competitive Bid Loan has been accepted
shall, not later than 1:00 P.M. on the date specified for the making of such
Loan, make the amount of such Loan available to the Borrower as shall be
directed by the Authorized Representative in Dollars and in immediately
available funds.

(f) From time to time, the Borrower shall furnish such information to the
Administrative Agent as the Administrative Agent may request relating to the
making of Competitive Bid Loans, including the amounts, interest rates, dates of
borrowings and maturities thereof.

(g) The Borrower may request the Administrative Agent to receive the Competitive
Bid Quotes, in which event the Administrative Agent shall (A) in the case of a
Competitive Bid Loan at the Absolute Rate, as promptly as practicable after the
Competitive Bid Quote is submitted (but in no event later than 10:00 A.M. on the
Quotation Date) or (B) in the case of a Competitive Bid Loan at the Eurodollar
Competitive Rate, by 10:00 A.M. on the date a Competitive Quote is submitted,
notify the Borrower of the terms of any Competitive Bid Quote submitted by a
Lender that is in accordance with Section 2.2(c) hereof. The Administrative
Agent’s notice to the Borrower shall specify (A) the aggregate principal amount
of the Competitive Bid Borrowing for which Competitive Bid Quotes have been
received and (B) the respective principal amounts and Absolute Rates or
Eurodollar Competitive Rate, as the case may be, offered by each Lender
(identifying the Lender that made each Competitive Bid Quote). Not later than
10:30 A.M. on (A) the third Business Day prior to the proposed date of
borrowing, in the case of Competitive Bid Loans at the Eurodollar Competitive
Rate or (B) the Quotation Date (or, in any such case, such other time and date
as the Borrower and the Administrative Agent, with the consent of the Required
Lenders, may agree), the Borrower shall notify the Administrative Agent of their
acceptance or nonacceptance of the Competitive Bid Quotes so notified to it (and
the failure of the Borrower to give such notice by such time shall constitute
nonacceptance) and the Administrative Agent shall promptly notify each affected
Lender. Together with each notice of a request for Competitive Bid Quotes which
the Borrower requires the Administrative Agent to issue pursuant to this
paragraph (g), the Borrower shall pay to the Administrative Agent for the
account of the Administrative Agent a bid administration fee of $1,500.00.

2.3 Payment of Interest. (a) The Borrower shall pay interest (i) to the
Administrative Agent at the Principal Office for the account of each Lender on
the outstanding and unpaid principal amount of each Revolving Credit Loan made
by such Lender for the period commencing on the date of such Loan until such
Loan shall be due at the Eurodollar Revolver Rate or the Base Rate, as elected
or deemed elected by the Borrower or otherwise applicable to such Loan as herein
provided, (ii) to the Lender at its Applicable Lending Office making each
Competitive Bid Loan, at the applicable Absolute Rate or Eurodollar Competitive
Rate, as the case may be, and (iii) to the Administrative Agent in the case of
each Swing Line Loan, at the Base Rate; provided, however, that if any amount
shall not be paid when due (at maturity, by acceleration or otherwise), all
amounts outstanding hereunder shall bear interest thereafter at a fluctuating
interest rate per annum equal to the Default Rate, or (in each case) the maximum
rate permitted by applicable law, whichever is lower, from the date such amount
was due and payable until the date such amount is paid in full.

(b) Interest on the outstanding principal balance of each Loan shall be computed
on the basis of (x) in the case of Loans, other than Loans bearing interest
based on the Prime Rate, a year of 360 days and calculated for the actual number
of days elapsed and (y) in the case of Loans bearing interest based on the Prime
Rate, a year of 365-366 days and calculated for the actual number of days
elapsed. Interest on the outstanding principal balance of each Loan shall be
paid (a) quarterly in arrears, such payment to be made not later than the third
(3rd) Business Day of each April, July, October and January commencing on the
third (3rd) Business Day of October 2005, on each Base Rate Loan, (b) on the
last day of the applicable Interest Period for each Eurodollar Loan and
Competitive Bid Loan, but in no event less frequently than at the end of each
three month period and (c) upon payment in full of the principal amount of such
Loan at the Revolving Credit Termination Date.

2.4 Payment of Principal. The principal amount of the Revolving Credit
Outstandings and all Swing Line Outstandings shall be due and payable to the
Administrative Agent for the benefit of each Lender in full on the Revolving
Credit Termination Date, or earlier as herein expressly provided. The principal
amount of all Competitive Bid Loans shall be due and payable to the Lender
making such Competitive Bid Loan in full on the last day of the Interest Period
therefor, or earlier as herein expressly provided. The principal amount of
Eurodollar Loans may only be prepaid at the end of the applicable Interest
Period, unless the Borrower shall pay to the Lenders the amounts, if any,
required under Section 4.5. The principal amount of Competitive Bid Loans may
only be prepaid at the end of the applicable Interest Period, unless (i) the
Borrower shall have retained in the Competitive Bid Quote Request with respect
to such Competitive Bid Loans the right of prepayment, and (ii) the Borrower
shall have paid to the Lender making such Competitive Bid Loans which bear
interest at a Eurodollar Competitive Rate or to the Administrative Agent, as
applicable, the amounts, if any, required under Section 4.5. The Borrower shall
furnish the Administrative Agent telephonic notice of its intention to make a
principal payment (including Competitive Bid Loans) prior to 12:00 noon on the
date of such payment. All payments of principal on Loans other than Competitive
Bid Loans and Swing Line Loans shall be in the amount of (i) $10,000,000, or
such greater amount which is an integral multiple of $1,000,000, in the case of
Eurodollar Loans, or (ii) $5,000,000, or such greater amount which is an
integral multiple of $1,000,000, in the case of Base Rate Loans.

2.5 Non-Conforming Payments. (a) Each payment of principal (including any
prepayment) and payment of interest (other than principal and interest on
Competitive Bid Loans which shall be paid to the Lender making such Loans) shall
be made to the Administrative Agent at the Principal Office, for the account of
each Lender’s Applicable Lending Office, in Dollars and in immediately available
funds before 2:00 P.M. on the date such payment is due. The Administrative Agent
may, but shall not be obligated to, debit the amount of any such payment which
is not made by such time to any ordinary deposit account, if any, of the
Borrower with the Administrative Agent.

(b) The Administrative Agent shall deem any payment by or on behalf of the
Borrower hereunder that is not made both (a) in Dollars and in immediately
available funds and (b) prior to 2:00 P.M. on the date payment is due to be a
non-conforming payment. Any such payment shall not be deemed to be received by
the Administrative Agent until the time such funds become available funds. The
Administrative Agent shall give prompt telephonic notice to the Authorized
Representative and each of the Lenders (confirmed in writing) if any payment is
non-conforming. Interest shall continue to accrue on any principal as to which a
non-conforming payment is made until such funds become available funds (but in
no event less than the period from the date of such payment to the next
succeeding Business Day) at the applicable rate of interest per annum specified
in Section 2.3(a) until the date such amount is paid in Dollars and in
immediately available funds.

(c) In the event that any payment hereunder becomes due and payable on a day
other than a Business Day, then such due date shall be extended to the next
succeeding Business Day; provided that interest shall continue to accrue during
the period of any such extension.

2.6 Pro Rata Payments. Except as otherwise provided herein, (a) each payment and
prepayment on account of the principal of and interest on the Loans (other than
Competitive Bid Loans and Swing Line Loans) and the fee described in
Section 2.10(a) hereof shall be made to the Administrative Agent in the
aggregate amount payable to the Lenders for the account of the Lenders pro rata
based on their Applicable Commitment Percentages, (b) each payment of principal
and interest on the Competitive Bid Loans shall be made to (i) the
Administrative Agent for the account of the respective Lender making such
Competitive Bid Loan if the Borrower has elected that the Administrative Agent
act under Section 2.2(g) hereof and (ii) otherwise directly to the Lender making
such Competitive Bid Loan, (c) each payment of principal and interest on Swing
Line Loans shall be made to the Administrative Agent for the account of JPMorgan
Chase Bank, (d) all payments to be made by the Borrower for the account of each
of the Lenders on account of principal, interest and fees, shall be made without
set-off or counterclaim except as provided in Section 4.6, and (e) the
Administrative Agent will distribute such payments when received to the Lenders
as provided for herein and subject to Section 4.6.

2.7 Reductions. The Borrower shall, by notice from an Authorized Representative,
have the right from time to time (but not more frequently than twice during each
Fiscal Year), upon not less than three (3) Business Days irrevocable written
notice to the Administrative Agent to reduce the Total Revolving Credit
Commitment. The Administrative Agent shall give each Lender, within one
(1) Business Day of receipt of such notice from the Borrower, telephonic notice
(confirmed in writing) of such reduction. Each such reduction shall be in the
aggregate amount of $10,000,000 or such greater amount which is in an integral
multiple of $1,000,000, and shall permanently reduce the Total Revolving Credit
Commitment of the Lenders pro rata. No such reduction shall be permitted that
results in the payment of any Eurodollar Loan other than on the last day of the
Interest Period of such Loan unless such prepayment is accompanied by amounts
due, if any, under Section 4.5. Each reduction of the Total Revolving Credit
Commitment shall be accompanied by payment of the Revolving Credit Loans to the
extent that the aggregate principal amount of Outstanding Credit Obligations
exceeds the Total Revolving Credit Commitment after giving effect to such
reduction, together with accrued and unpaid interest on the amounts prepaid. In
no event shall the Borrower be entitled to reduce the Total Revolving Credit
Commitment if, as a result of and after giving effect to such reduction, the
Outstanding Credit Obligations exceed the Total Revolving Credit Commitment.

2.8 Decrease in Amounts. The amount of the Total Revolving Credit Commitment
which shall be available to the Borrower shall be reduced by the aggregate
amount of all Swing Line Outstandings, all Outstanding Letters of Credit and all
outstanding Competitive Bid Loans.

2.9 Conversions and Elections of Subsequent Interest Periods. Subject to the
limitations set forth below and in Article IV hereof, the Borrower may:

(a) upon notice to the Administrative Agent on or before 12:00 noon on any
Business Day Convert all or a part of Eurodollar Loans that are Revolving Credit
Loans to Base Rate Loans on the last day of the Interest Period for such
Eurodollar Loans; and

(b) provided that no Default or Event of Default shall have occurred and be
continuing and on three (3) Business Days’ notice to the Administrative Agent on
or before 12:00 noon:

(i) elect a subsequent Interest Period for all or a portion of Eurodollar Loans
to begin on the last day of the current Interest Period for such Eurodollar
Loans; or

(ii) Convert Base Rate Loans (other than Swing Line Loans) to Eurodollar Loans
on any Business Day.

Notice of any such elections or Conversions shall specify the effective date of
such election or Conversion and, with respect to Eurodollar Loans, the Interest
Period to be applicable to the Loan as Continued or Converted. Each election and
Conversion pursuant to this Section 2.9 shall be subject to the limitations on
Eurodollar Loans set forth in the definition of “Interest Period” herein and in
Article IV hereof. All such Continuations or Conversions of Loans shall be
effected pro rata based on the Applicable Commitment Percentages of the Lenders.

2.10 Fees. (a) Facility Fee. For the period beginning on the Closing Date and
ending on the Revolving Credit Termination Date (or such earlier date on which
the Revolving Credit Facility has terminated), the Borrower agrees to pay to the
Administrative Agent, for the benefit of each Lender based on such Lender’s
Revolving Credit Commitment, the quarterly portion of the Applicable Facility
Fee for such Lender. Such payments of fees provided for in this Section 2.10(a)
shall be payable quarterly in arrears, such payments to be made not later than
the third (3rd) Business Day of each April, July, October and January beginning
on the third (3rd) Business Day of October 2005 to and on the Revolving Credit
Termination Date (or such earlier date on which the Revolving Credit Revolving
Credit Facility has terminated). Notwithstanding the foregoing, so long as any
Lender fails to make available any portion of its Revolving Credit Commitment
when requested, such Lender shall not be entitled to receive payment of its pro
rata share of such fee until such Lender shall make available such portion. Such
fee shall be calculated on the basis of a year of 360 days for the actual number
of days elapsed.

(b) Utilization Fee. For the period beginning on the Closing Date and ending on
the later of (i) the Revolving Credit Termination Date (or such earlier date on
which the Revolving Credit Facility has terminated) and (ii) the date on which
no Loans or Letters of Credit (other than Letters of Credit (“Covered Letters of
Credit”) that have been cash collateralized in an amount of at least 105% of the
face amount thereof or covered by a “back-to-back” letter of credit, in each
case in a manner reasonably satisfactory to the Administrative Agent) remain
outstanding, the Borrower agrees to pay to the Administrative Agent, for the
benefit of each Lender based on such Lender’s Revolving Credit Commitment, a
utilization fee for each day Utilization is greater than 50%. The utilization
fee for any day shall be an amount equal to 0.125% per annum times the sum of
the actual outstanding principal balance of each Lender’s Revolving Credit Loans
on such day and such Lender’s participating interest in the then outstanding
Swing Line Loans and Letters of Credit. Such payments of fees provided for in
this Section 2.10(b) shall be payable quarterly in arrears, such payments to be
made not later than the third (3rd) Business Day of each April, July, October
and January beginning on the third (3rd) Business Day of October 2005 to and on
the later of (i) the Revolving Credit Termination Date (or such earlier date on
which the Revolving Credit Revolving Credit Facility has terminated) and
(ii) the date on which no Loans or Letters of Credit (other than Covered Letters
of Credit) remain outstanding. For the purposes hereof, “Utilization” means, for
any day, a percentage equal to the actual aggregate principal amount of Loans
under this Agreement outstanding during each day, divided by the aggregate
Revolving Credit Commitments as of the end of such day. If any Loans or Letters
of Credit remain outstanding after the Revolving Credit Commitments have been
terminated, Utilization shall be determined based on the aggregate Revolving
Credit Commitments immediately prior to such termination.

(c) Agent Fees. The Borrower agrees to pay to the Administrative Agent, for the
Administrative Agent’s individual account, an annual Administrative Agent’s fee
to be payable in advance and annually thereafter on the anniversary of the
Closing Date such amounts as agreed to by the Administrative Agent and the
Borrower in writing.

2.11 Deficiency Advances; Failure to Purchase Participations. No Lender shall be
responsible for any default of any other Lender in respect to such other
Lender’s obligation to make any Loan or Advance hereunder nor shall the
Revolving Credit Commitment of any Lender hereunder be increased as a result of
such default of any other Lender. Without limiting the generality of the
foregoing or the provisions of Section 2.12, in the event any Lender shall fail
to advance funds to the Borrower as herein provided, the Administrative Agent
may in its discretion, but shall not be obligated to, advance to the Borrower
all or any portion of such amount or amounts (each, a “deficiency advance”) and
shall thereafter be entitled to payments of principal of and interest on such
deficiency advance in the same manner and at the same interest rate or rates to
which such other Lender would have been entitled had it made such Advance;
provided that, (i) such defaulting Lender shall not be entitled to receive
payments of principal, interest or fees with respect to such deficiency advance
until such deficiency advance (together with interest thereon as provided in
clause (ii)) shall be paid by such Lender and (ii) upon payment to the
Administrative Agent from such other Lender of the entire outstanding amount of
each such deficiency advance, together with accrued and unpaid interest thereon,
from the most recent date or dates interest was paid to the Administrative Agent
by the Borrower on each Loan comprising the deficiency advance at the Federal
Funds Rate, then such payment shall be credited in full payment of such
deficiency advance and the Borrower shall be deemed to have borrowed the amount
of such deficiency advance from such other Lender as of the most recent date or
dates, as the case may be, upon which any payments of interest were made by the
Borrower thereon.

2.12 Intraday Funding. Without limiting the provisions of Section 2.11, unless
the Borrower or any Lender has notified the Administrative Agent not later than
12:00 Noon of the Business Day before the date any payment (including in the
case of Lenders any Advance) to be made by it is due, that it does not intend to
remit such payment, the Administrative Agent may, in its discretion, assume that
Borrower or each Lender, as the case may be, has timely remitted such payment in
the manner required hereunder and may, in its discretion and in reliance
thereon, make available such payment (or portion thereof) to the Person entitled
thereto as otherwise provided herein. If such payment was not in fact remitted
to the Administrative Agent in the manner required hereunder, then:

(i) if Borrower failed to make such payment, each Lender shall forthwith on
demand repay to the Administrative Agent the amount of such assumed payment made
available to such Lender, together with interest thereon in respect of each day
from and including the date such amount was made available by the Administrative
Agent to such Lender to the date such amount is repaid to the Administrative
Agent at the Federal Funds Rate; and

(ii) if any Lender failed to make such payment, the Administrative Agent shall
be entitled to recover such corresponding amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent promptly shall
notify the Borrower, and the Borrower shall promptly pay such corresponding
amount to the Administrative Agent in immediately available funds upon receipt
of such demand. The Administrative Agent also shall be entitled to recover
interest on such corresponding amount in respect of each day from the date such
corresponding amount was made available by the Administrative Agent to the
Borrower to the date such corresponding amount is recovered by the
Administrative Agent, (A) from such Lender at a rate per annum equal to the
daily Federal Funds Rate or (B) from the Borrower, at a rate per annum equal to
the interest rate applicable to the Loan which includes such corresponding
amount. Until the Administrative Agent shall recover such corresponding amount
together with interest thereon, such corresponding amount shall constitute a
deficiency advance within the meaning of Section 2.11. Nothing herein shall be
deemed to relieve any Lender from its obligation to fulfill its commitments
hereunder or to prejudice any rights which the Administrative Agent or the
Borrower may have against any Lender as a result of any default by such Lender
hereunder.

2.13 Use of Proceeds. The proceeds of the Loans made pursuant to the Revolving
Credit Facility, the Competitive Bid Facility, the Swing Line and the Letters of
Credit issued pursuant to the Letter of Credit Facility shall be used by the
Borrower and its Subsidiaries to repay indebtedness, finance acquisitions and
for working capital, capital expenditures and general corporate purposes of the
Borrower and its Subsidiaries.

2.14 Swing Line. (a) Notwithstanding any other provision of this Agreement to
the contrary, in order to administer the Revolving Credit Facility in an
efficient manner and to minimize the transfer of funds between the
Administrative Agent and the Lenders, JPMorgan Chase Bank, in its individual
capacity and not as Administrative Agent, and subject to the provisions of
Section 2.14(c), shall make available Swing Line Loans to the Borrower prior to
the Revolving Credit Termination Date. JPMorgan Chase Bank shall not make any
Swing Line Loan pursuant hereto (i) if to the actual knowledge of JPMorgan Chase
Bank the Borrower is not in compliance with all the conditions to the making of
Loans set forth in this Agreement, (ii) if after giving effect to such Swing
Line Loan, the Swing Line Outstandings exceed $25,000,000, or (iii) if after
giving effect to such Swing Line Loan, the principal amount of Outstanding
Credit Obligations exceeds the Total Revolving Credit Commitment. Swing Line
Loans shall be limited to Base Rate Loans unless JPMorgan Chase Bank and the
Borrower shall agree otherwise. The Borrower may borrow, repay and reborrow
under this Section 2.14. Unless notified to the contrary by JPMorgan Chase Bank,
borrowings under the Swing Line shall be made in the minimum amount of
$1,000,000 or, if greater, in amounts which are integral multiples of $100,000,
or in the amount necessary to effect a Base Rate Refunding Loan, upon
irrevocable telephonic notice, by an Authorized Representative of Borrower made
to JPMorgan Chase Bank not later than 12:30 P.M. on the Business Day of the
requested borrowing. The Borrower shall provide the Administrative Agent written
confirmation of each such telephonic notice on the same day by telefacsimile
transmission in the form of a Borrowing Notice. Each such Borrowing Notice shall
specify the amount of the borrowing and the date of borrowing, and shall be in
the form of Exhibit D-2, with appropriate insertions. Unless notified to the
contrary by JPMorgan Chase Bank, each repayment of a Swing Line Loan shall be in
an amount which is an integral multiple of $100,000 or the aggregate amount of
all Swing Line Outstandings. If the Borrower instructs JPMorgan Chase Bank to
debit any demand deposit account of the Borrower in the amount of any payment
with respect to a Swing Line Loan, or JPMorgan Chase Bank otherwise receives
repayment, after 2:00 P.M. on a Business Day, such payment shall be deemed
received on the next Business Day.

(b) Swing Line Loans shall bear interest at the Base Rate or at any rate
otherwise mutually agreed upon by JPMorgan Chase Bank and the Borrower. The
interest payable on Swing Line Loans is solely for the account of JPMorgan Chase
Bank, and all accrued and unpaid interest on Swing Line Loans shall be payable
on the dates and in the manner provided in Section 2.3 with respect to interest
on Base Rate Loans.

(c) Upon the making of a Swing Line Loan, each Lender shall be deemed to have
purchased from JPMorgan Chase Bank a Participation therein in an amount
determined with reference to that Lender’s Applicable Commitment Percentage of
such Swing Line Loan. Upon demand made by JPMorgan Chase Bank, each Lender
shall, according to its Applicable Commitment Percentage of such Swing Line
Loan, promptly provide to JPMorgan Chase Bank its purchase price therefor in an
amount equal to its Participation therein. Any Advance made by a Lender pursuant
to demand of JPMorgan Chase Bank of the purchase price of its Participation
shall be deemed (i) provided that the conditions to making Revolving Credit
Loans shall be satisfied, a Base Rate Refunding Loan under Section 2.1 until the
Borrower converts such Base Rate Loan in accordance with the terms of Section
2.9, and (ii) in all other cases, the funding by each Lender of the purchase
price of its Participation in such Swing Line Loan. The obligation of each
Lender to so provide its purchase price to JPMorgan Chase Bank shall be absolute
and unconditional and shall not be affected by the occurrence of a Default, an
Event of Default or any other occurrence or event. Simultaneously with the
making of each such payment by a Lender to JPMorgan Chase Bank to fund such
Lender’s purchase price of a Participation in such Swing Line Loan pursuant to
clause (ii) of this paragraph, such Lender shall, automatically and without any
further action on the part of JPMorgan Chase Bank or such Lender, have the right
to enforce its Participation in an amount equal to such payment (excluding the
portion thereof constituting interest accrued prior to the date the Lender made
its payment) in the related rights of JPMorgan Chase Bank with respect to
obligations of the Borrower as to such Swing Line Loan.

The Borrower, at its option and subject to the terms hereof, may request an
Advance pursuant to Section 2.1 in an amount sufficient to repay Swing Line
Outstandings on any date and the Administrative Agent shall provide from the
proceeds of such Advance to JPMorgan Chase Bank the amount necessary to repay
such Swing Line Outstandings (which JPMorgan Chase Bank shall then apply to such
repayment) and credit any balance of the Advance in immediately available funds
in the manner directed by the Borrower pursuant to Section 2.1(c)(iii). The
proceeds of such Advances shall be paid to JPMorgan Chase Bank for application
to the Swing Line Outstandings and the Lenders shall then be deemed to have made
Loans in the amount of such Advances. The Swing Line shall continue in effect
until the Revolving Credit Termination Date, at which time all Swing Line
Outstandings and accrued interest thereon shall be due and payable in full.
Notwithstanding the foregoing, the Swing Line Outstandings shall be immediately
due and payable at any time upon notice by JPMorgan Chase Bank or the
Administrative Agent to the Borrower. In the event the Lenders have funded
Participations in any Swing Line Loan, then at the time payment (in fully
collected, immediately available funds) of any principal amount of, or interest
on, such Swing Line Loan, in whole or in part, is received by JPMorgan Chase
Bank or the Administrative Agent, JPMorgan Chase Bank or the Administrative
Agent (as applicable) shall promptly pay to each Lender an amount equal to its
Applicable Commitment Percentage of such payment from the Borrower.

2.15 Increased Amounts. (a) The Borrower shall have the right from time to time,
without the consent of the Lenders, subject to the terms of this Section 2.15
and provided that the Borrower has obtained any required consents of third
parties, to effectuate during the period commencing on the Closing Date and
ending on the date of any voluntary reduction of the Total Revolving Credit
Commitment, an increase in the Total Revolving Credit Commitment under this
Agreement by adding to this Agreement one or more Persons acceptable to the
Borrower and the Administrative Agent, who shall, upon completion of the
requirements of this Section 2.15, constitute a “Lender” or “Lenders” hereunder
(each an “Added Lender”), or by allowing one or more Lenders in their sole
discretion to increase their respective Revolving Credit Commitments hereunder
(each an “Increasing Lender”), so that such increased Revolving Credit
Commitments shall equal the aggregate increase in the Total Revolving Credit
Commitment effectuated pursuant to this Section 2.15; provided that (i) the
aggregate addition of or increase in the Revolving Credit Commitment of any
Lender to be effected under this Section 2.15 (collectively, the “Added
Commitments”) shall be in an amount not less than $5,000,000, and, if greater
than $5,000,000, an integral multiple of $1,000,000, (ii) no increase in or
added Revolving Credit Commitments pursuant to this Section 2.15 shall result in
the sum of the Total Revolving Credit Commitment hereunder exceeding
$800,000,000, (iii) no Lender’s Revolving Credit Commitment shall be increased
under this Section 2.15 without the consent of such Lender, and (iv) there shall
not exist any Default or Event of Default immediately prior to and immediately
after giving effect to any such Added Commitment. The Borrower shall deliver or
pay, as applicable, to the Administrative Agent not later than five (5) Business
Days prior to any such increase in the Total Revolving Credit Commitment each of
the following items with respect to each Added Lender and Increasing Lender:

(i) a written notice of Borrower’s intention to increase the Total Revolving
Credit Commitment pursuant to this Section 2.15, which shall specify each Added
Lender and Increasing Lender, the proposed effective date for the increase in
Revolving Credit Commitments, the amounts of the Added Commitments of each such
Lender that will result (which amounts shall be subject to confirmation by the
Administrative Agent), and such other information as is reasonably requested by
the Administrative Agent;

(ii) documents in the form of Exhibit K or Exhibit L, as may be required by the
Administrative Agent, executed and delivered by each Added Lender and each
Increasing Lender, pursuant to which it becomes a party hereto or increases its
Revolving Credit Commitment; and

(iii) a non-refundable processing fee of $3,500 with respect to each Added
Lender or Increasing Lender for the sole account of the Administrative Agent.

(b) Upon receipt of any notice referred to in clause (a)(i) above, the
Administrative Agent shall promptly notify each Lender thereof and shall
distribute an amended Exhibit A (which shall be deemed effective as of the
Increased Commitment Date referred to below and thereupon incorporated into this
Agreement) to reflect any changes therein resulting from such increase. Upon
execution and delivery of the documents and the payment of the fee as described
above, and upon delivery to the Administrative Agent by each Added Lender and
Increasing Lender for further delivery to the Borrower or other Lenders (as
applicable) of immediately available, freely transferable funds in an amount
equal to, for each Added Lender, such Added Lender’s Applicable Commitment
Percentage (after giving effect to all Added Commitments) of Revolving Credit
Outstandings and funded Participations and, for each Increasing Lender, the
product of the increase in such Increasing Lender’s Applicable Commitment
Percentage (after giving effect to all Added Commitments) multiplied by the sum
of Revolving Credit Outstandings and funded Participations, as applicable (the
“Increased Commitment Date”), (x) each such Added Lender shall constitute a
“Lender” for all purposes under this Agreement and related documents without any
acknowledgment by or the consent of the other Lenders, with a Revolving Credit
Commitment as specified in such documents and revised Exhibit A, (y) each such
Increasing Lender’s Revolving Credit Commitment shall increase as specified in
such documents and revised Exhibit A, and each other Lender’s Applicable
Commitment Percentage shall be adjusted to reflect the Added Commitments and
shall be specified in such revised Exhibit A, as the case may be. As of the
Increased Commitment Date, (i) the respective Applicable Commitment Percentages
of the Lenders shall be deemed modified as appropriate to correspond to such
Added Commitments, and (ii) on the Increased Commitment Date, to the extent
necessary to keep all outstanding Revolving Credit Loans and funded
Participations ratable among all Lenders in accordance with any revised
Applicable Commitment Percentages arising from any Added Commitments under this
Section 2.15, all Interest Periods then outstanding shall be deemed to be
terminated without further action or consent of the Borrower and the Borrower
shall pay any additional amounts required pursuant to Section 4.5 in connection
therewith). In addition, if there are at such time outstanding any Revolving
Credit Outstandings and funded Participations, each Lender whose Applicable
Commitment Percentage has been decreased as a result of the increase in the
Total Revolving Credit Commitment shall be deemed to have assigned, without
recourse, to each Added Lender and Increasing Lender such portion of such
Lender’s Revolving Credit Outstandings or funded Participations as shall be
necessary to effectuate such adjustment in Applicable Commitment Percentages.
Each Increasing Lender and Added Lender (i) shall be deemed to have assumed such
portion of such Revolving Credit Outstandings and funded Participations and
(ii) shall fund to each other Lender on the Increased Commitment Date the amount
of Revolving Credit Outstandings and funded Participations assigned to it by
such Lender. The Borrower agrees to pay to the Lenders on demand any and all
amounts required pursuant to Section 4.5 resulting from any such assignment of
Revolving Credit Outstandings.

(c) This Section 2.15 shall supersede any provisions in Section 11.1 and 11.6 to
the contrary.

5

ARTICLE III

Letters of Credit

3.1. Letters of Credit. The Issuing Banks agree, subject to the terms and
conditions of this Agreement, upon request of the Borrower, to issue from time
to time for the account of the Borrower Letters of Credit upon delivery to the
applicable Issuing Bank of an Application and Agreement for Letter of Credit
relating thereto in form and content acceptable to such Issuing Bank; provided,
that (i) no Issuing Bank shall issue (or renew) any Letter of Credit if it has
been notified by the Administrative Agent or has actual knowledge that a Default
or Event of Default has occurred and is continuing, (ii) the Outstanding Letters
of Credit shall not exceed the Total Letter of Credit Commitment and (iii) no
Letter of Credit shall be issued (or renewed) if, after giving effect thereto,
Outstanding Letters of Credit plus Revolving Credit Outstandings plus Swing Line
Outstandings plus outstanding Competitive Bid Loans shall exceed the Total
Revolving Credit Commitment. No Letter of Credit shall have an expiry date
(including all rights of the Borrower or any beneficiary named in such Letter of
Credit to require renewal, but not any renewal options that are subject to the
approval of the Issuing Bank) or payment date occurring later than the earlier
to occur of one year after the date of its issuance or the fifth Business Day
prior to the Revolving Credit Termination Date. Each request by the Borrower for
the issuance or renewal of a Letter of Credit, whether pursuant to an
Application and Agreement for Letter of Credit or otherwise, shall constitute
its certification that the conditions specified in Section 5.2 with respect to
such issuance or renewal have been satisfied. At any one time during the term of
this Agreement, not more than four (4) different Lenders (including any Existing
Issuing Banks) shall be allowed to act as an Issuing Bank.

3.2. Reimbursement and Participations.

(a) The Borrower hereby unconditionally agrees to pay to the applicable Issuing
Bank immediately on demand at its Applicable Lending Office all amounts required
to pay all drafts drawn under any Letters of Credit and all reasonable expenses
incurred by an Issuing Bank in connection with the Letters of Credit, and in any
event and without demand to place in possession of the applicable Issuing Bank
(which shall include Advances under the Revolving Credit Facility if permitted
by Section 2.1 and Swing Line Loans if permitted by Section 2.14) sufficient
funds to pay all debts and liabilities arising under any Letter of Credit. The
Borrower’s obligations to pay an Issuing Bank under this Section 3.2, and such
Issuing Bank’s right to receive the same, shall be absolute and unconditional
and shall not be affected by any circumstance whatsoever. Each Issuing Bank
agrees to give the Borrower prompt notice of any request for a draw under a
Letter of Credit, but failure to provide such notice shall not affect the
parties’ Obligations with respect thereto. Each Issuing Bank may charge any
account the Borrower may have with it for any and all amounts such Issuing Bank
pays under a Letter of Credit, plus reasonable charges and reasonable expenses
as from time to time agreed to by such Issuing Bank and the Borrower; provided
that to the extent permitted by Section 2.1(c)(iv) and Section 2.14, such
amounts shall be paid pursuant to Advances under the Revolving Credit Facility
or, if the Borrower shall elect, by Swing Line Loans. The Borrower agrees that
an Issuing Bank may, in its sole discretion, accept or pay, as complying with
the terms of any Letter of Credit, any drafts or other documents otherwise in
order which may be signed or issued by an administrator, executor, trustee in
bankruptcy, debtor in possession, assignee for the benefit of creditors,
liquidator, receiver, attorney in fact or other legal representative of a party
who is authorized under such Letter of Credit to draw or issue any drafts or
other documents. The Borrower agrees to pay an Issuing Bank interest on any
Reimbursement Obligations not paid when due hereunder at the Default Rate.

(b) In accordance with the provisions of Section 2.1(c), each Issuing Bank shall
notify the Administrative Agent (and shall also notify the Borrower) of any
drawing under any Letter of Credit as promptly as practicable following the
receipt by the Issuing Bank of such drawing, but failure to provide such notice
shall not affect the parties’ Obligations with respect thereto.

(c) Each Lender (other than the applicable Issuing Bank) shall automatically
acquire on the date of issuance thereof, a Participation in the liability of
such Issuing Bank in respect of each Letter of Credit in an amount equal to such
Lender’s Applicable Commitment Percentage of such liability, and to the extent
that the Borrower is obligated to pay such Issuing Bank under Section 3.2(a),
each Lender (other than the Issuing Bank) thereby shall absolutely,
unconditionally and irrevocably assume, and shall be unconditionally obligated
to pay to such Issuing Bank, its Applicable Commitment Percentage of the
liability of such Issuing Bank under such Letter of Credit in the manner and
with the effect provided in Section 2.1(c)(iv). With respect to drawings under
any of the Letters of Credit, each Lender, upon receipt from the Administrative
Agent of notice of a drawing in the manner described in Section 2.1(c)(iv),
shall promptly pay to the Administrative Agent for the account of the applicable
Issuing Bank, prior to the applicable time set forth in Section 2.1(c)(iv), its
Applicable Commitment Percentage of such drawing. Simultaneously with the making
of each such payment by a Lender to an Issuing Bank, such Lender shall,
automatically and without any further action on the part of such Issuing Bank or
such Lender, acquire a Participation in an amount equal to such payment
(excluding the portion thereof constituting interest accrued prior to the date
the Lender made its payment) in the related Reimbursement Obligation of the
Borrower. The Reimbursement Obligations of the Borrower shall be immediately due
and payable upon notice to the Borrower, whether in Advances made in accordance
with Section 2.1(c)(iv) or otherwise. Each Lender’s obligation to make payment
to the Administrative Agent for the account of an Issuing Bank pursuant to
Section 2.1(c)(iv) and this Section 3.2(c), and the right of such Issuing Bank
to receive the same, shall be absolute and unconditional, shall not be affected
by any circumstance whatsoever and shall be made without any offset, abatement,
withholding or reduction whatsoever. In the event the Lenders have purchased
Participations in any Reimbursement Obligation as set forth above, then at any
time payment (in fully collected, immediately available funds) of such
Reimbursement Obligation, in whole or in part, is received by the applicable
Issuing Bank or the Administrative Agent from the Borrower, such Issuing Bank or
Administrative Agent shall promptly pay to each Lender an amount equal to its
Applicable Commitment Percentage of such payment from the Borrower. If any
Lender is obligated to pay but does not pay amounts to the Administrative Agent
for the account of an Issuing Bank in full upon such request as required by this
Section 3.2(c), such Lender shall, on demand, pay to the Administrative Agent
for the account of such Issuing Bank interest on the unpaid amount for each day
during the period commencing on the date of notice given to such Lender pursuant
to Section 2.1(c) until such Lender pays such amount to the Administrative Agent
for the account of such Issuing Bank in full at the Federal Funds Rate.

(d) As soon as practical following the issuance of a Letter of Credit, the
applicable Issuing Bank shall notify the Administrative Agent, and the
Administrative Agent shall notify each Lender, of the date of issuance of such
Letter of Credit, the stated amount and the expiry date of such Letter of
Credit. Promptly following the end of each calendar quarter, each Issuing Bank
shall deliver to the Administrative Agent a notice describing the aggregate
undrawn amount of all Letters of Credit at the end of such quarter. Upon the
request of any Lender from time to time, each Issuing Bank shall deliver to the
Administrative Agent, and the Administrative Agent shall deliver to such Lender,
any other information reasonably requested by such Lender with respect to each
Outstanding Letter of Credit.

(e) Each issuance by an Issuing Bank of a Letter of Credit shall, in addition to
the conditions precedent set forth in Article V, be subject to the conditions
that (x) such Letter of Credit be in such form and contain such terms as shall
be reasonably satisfactory to the Issuing Bank consistent with the then current
practices and procedures of such Issuing Bank with respect to similar letters of
credit, (y) the issuance of such Letter of Credit shall not violate any written
policy of the Issuing Bank, and (z) the Borrower shall have executed and
delivered such other instruments and agreements relating to such Letters of
Credit as the Issuing Bank shall have reasonably requested consistent with such
practices and procedures. Except as otherwise provided therein, all Letters of
Credit shall be governed by the rules of the “International Standby Practices
1998” published by the Institute of International Banking Law & Practice (or
such later version thereof as may be in effect at the time of issuance).

(f) Without limiting the generality of the provisions of Section 11.9, the
Borrower hereby agrees to indemnify and hold harmless each Issuing Bank, each
other Lender and the Administrative Agent from and against any and all claims
and damages, losses, liabilities, and reasonable costs and expenses which such
Issuing Bank, such other Lender or the Administrative Agent may incur (or which
may be claimed against such Issuing Bank, such other Lender or the
Administrative Agent) by any Person by reason of or in connection with the
issuance or transfer of or payment or failure to pay under any Letter of Credit;
provided that the Borrower shall not be required to indemnify an Issuing Bank,
any other Lender or the Administrative Agent for any claims, damages, losses,
liabilities, costs or expenses to the extent, but only to the extent, (i) caused
by the willful misconduct or gross negligence of the party to be indemnified or
(ii) caused by the failure of an Issuing Bank to pay under any Letter of Credit
after the presentation to it of a request for payment strictly complying with
the terms and conditions of such Letter of Credit, unless such payment is
prohibited by any law, regulation, court order or decree or failure to pay is
permitted under the terms of the Applicable Letter of Credit. The
indemnification and hold harmless provisions of this Section 3.2(f) shall
survive repayment of the Obligations, occurrence of the Revolving Credit
Termination Date, the Facility Termination Date and expiration or termination of
this Agreement.

(g) Without limiting the provisions of Section 3.2(f), the obligation of the
Borrower to immediately reimburse an Issuing Bank for drawings made under
Letters of Credit and each Issuing Bank’s right to receive such payment shall be
absolute, unconditional and irrevocable, and such obligations of the Borrower
shall be performed strictly in accordance with the terms of this Agreement and
such Letters of Credit and the related Application and Agreement for any Letter
of Credit, under all circumstances whatsoever, including the following
circumstances:

(i) any lack of validity or enforceability of the Letter of Credit, the
obligation supported by the Letter of Credit or any other agreement or
instrument relating thereto (collectively, the “Related LC Documents”);

(ii) any amendment or waiver of or any consent to or departure from all or any
of the Related LC Documents;

(iii) the existence of any claim, setoff, defense (other than the defense of
payment in accordance with the terms of this Agreement) or other rights which
the Borrower may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any persons or entities for whom any such beneficiary or
any such transferee may be acting), the Administrative Agent, the Lenders or any
other Person, whether in connection with the Loan Documents, the Related LC
Documents or any unrelated transaction;

(iv) any breach of contract or other dispute between the Borrower and any
beneficiary or any transferee of a Letter of Credit (or any persons or entities
for whom such beneficiary or any such transferee may be acting), the
Administrative Agent, the Lenders or any other Person;

(v) any draft, statement or any other document presented under the Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect whatsoever so
long as any such document appeared to comply with the terms of the Letter of
Credit;

(vi) any delay, extension of time, renewal, compromise or other indulgence or
modification granted or agreed to by the Administrative Agent, with or without
notice to or approval by the Borrower in respect of any of Borrower’s
Obligations; or

(vii) any other circumstance or happening whatsoever where the applicable
Issuing Bank has acted in good faith, whether or not similar to any of the
foregoing;

provided, however, that nothing contained herein shall be deemed to release an
Issuing Bank or any other Lender of any liability for actual loss arising as a
result of its gross negligence or willful misconduct or out of the wrongful
dishonor by an Issuing Bank of a proper demand for payment made under and
strictly complying with the terms of any Letter of Credit.

3.3. Governmental Action. No Issuing Bank shall be under any obligation to issue
any Letter of Credit if any order, judgment or decree of any Governmental
Authority or arbitrator shall by its terms purport to enjoin or restrain such
Issuing Bank from issuing such Letter of Credit, or any law applicable to such
Issuing Bank or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over such Issuing Bank
shall prohibit, or request that such Issuing Bank refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon such Issuing Bank with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which such Issuing Bank is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon the Letter of Credit any unreimbursed loss, cost or expense which
was not applicable on the Closing Date and which such Issuing Bank in good faith
deems material to it, unless the Borrower agrees to compensate the Issuing Bank
for such restriction, reserve, capital requirement, loss, cost or expense on
terms satisfactory to the Issuing Bank.

3.4 Letter of Credit Fee. The Borrower agrees to pay (i) to the Administrative
Agent, for the pro rata benefit of the Lenders based on their Applicable
Commitment Percentages, a fee on the aggregate amount available to be drawn on
each Outstanding Letter of Credit at a rate equal to the Applicable Eurodollar
Margin as in effect from time to time, and (ii) to the applicable Issuing Bank,
as issuer of each Letter of Credit, an issuance fee in such amount as may be
agreed by such Issuing Bank and the Borrower from time to time. Such payments of
fees provided for in this Section 3.4 shall be due with respect to each Letter
of Credit quarterly in arrears, such payment to be made not later than the third
(3rd) Business Day of each April, July, October and January, commencing on the
first such date following the issuance of a Letter of Credit under this
Agreement. Such fees shall be calculated on the basis of a year of 360 days for
the actual number of days elapsed.

3.5 Administrative Fees. The Borrower shall pay to any Issuing Bank such
standard administrative fee and other standard fees, if any, in connection with
the Letters of Credit in such amounts and at such times as such Issuing Bank and
the Borrower shall agree from time to time.

6

ARTICLE IV

Change in Circumstances

4.1 Increased Cost and Reduced Return.

(a) If, after the date hereof, the adoption of any applicable law, rule, or
regulation, or any change in any applicable law, rule, or regulation, or any
change in the interpretation or administration thereof by any governmental
authority, central bank, or comparable agency charged with the interpretation or
administration thereof, or compliance by any Lender (or its Applicable Lending
Office) with any request or directive (whether or not having the force of law)
of any such governmental authority, central bank, or comparable agency:

(i) shall subject such Lender (or its Applicable Lending Office) to any increase
in the cost (other than Taxes and Other Taxes as to which Section 4.6 shall
govern, and other than the Reserve Requirement utilized in the determination of
the Eurodollar Revolver Rate or Eurodollar Competitive Rate) of making or
maintaining any Eurodollar Loans, any Competitive Bid Loans bearing interest at
a Eurodollar Competitive Rate or its obligation to make Eurodollar Loans or
Competitive Bid Loans at the Eurodollar Competitive Rate, or change the basis of
taxation of any amounts payable to such Lender (or its Applicable Lending
Office) under this Agreement in respect of any Eurodollar Rate Loans or
Competitive Bid Loans at the Eurodollar Competitive Rate (other than taxes
imposed on the income, assets, receipts or branch profits of such Lender,
franchise taxes, or taxes described in Sections 4.6(iii)-(v) by the jurisdiction
in which such Lender has its principal office or such Applicable Lending
Office);

(ii) shall impose, modify, or deem applicable any reserve, special deposit,
assessment or similar requirement (other than the Reserve Requirement utilized
in the determination of the Eurodollar Revolver Rate or Eurodollar Competitive
Rate) relating to any extensions of credit or other assets of, or any deposits
with or other liabilities or commitments of, such Lender (or its Applicable
Lending Office), including the Revolving Credit Commitment of such Lender
hereunder; or

(iii) shall impose on such Lender (or its Applicable Lending Office) or on the
London interbank market any other condition affecting this Agreement or any of
such extensions of credit or liabilities or commitments;

and the result of any of the foregoing is to increase the cost to such Lender
(or its Applicable Lending Office) of making, Converting into, Continuing, or
maintaining any Loans or to reduce any sum received or receivable by such Lender
(or its Applicable Lending Office) under this Agreement in each case with
respect to any Eurodollar Rate Loans or any Competitive Bid Loans bearing
interest at a Eurodollar Competitive Rate, then, within five (5) Business Days
of the Borrower’s receipt of a request certifying in reasonable detail
calculations of such amount and the basis therefor, the Borrower shall pay to
such Lender such amount or amounts as will compensate such Lender for such
increased cost or reduction, provided, that no Lender shall be entitled to claim
any such amount or amounts for such increased cost or reduction incurred more
than six months prior to the delivery of such request. If any Lender requests
compensation by the Borrower under this Section 4.1(a), the Borrower may, by
notice to such Lender (with a copy to the Administrative Agent), suspend the
obligation of such Lender to make or Continue Loans of the Type with respect to
which such compensation is requested, or to Convert Loans of any other Type into
Loans of such Type, until the event or condition giving rise to such request
ceases to be in effect (in which case the provisions of Section 4.4 shall be
applicable); provided that such suspension shall not affect the right of such
Lender to receive the compensation so requested.

(b) If, after the date hereof, any Lender shall have determined that the
adoption of any applicable law, rule, or regulation regarding capital adequacy
or any change therein or in the interpretation or administration thereof by any
governmental authority, central bank, or comparable agency charged with the
interpretation or administration thereof, or any request or directive made or
issued after the date hereof regarding capital adequacy (whether or not having
the force of law) of any such governmental authority, central bank, or
comparable agency, has or would have the effect of reducing the rate of return
on the capital of such Lender or any corporation controlling such Lender as a
consequence of such Lender’s obligations hereunder to a level below that which
such Lender or such corporation could have achieved but for such adoption,
change, request, or directive (taking into consideration its policies with
respect to capital adequacy), then, within five (5) Business Days of the
Borrower’s receipt of a request certifying in reasonable detail calculations of
such amount and the basis therefor, the Borrower shall pay to such Lender such
additional amount or amounts as will compensate such Lender for such reduction,
provided, that no Lender shall be entitled to claim any such amount or amounts
for such increased cost incurred more than six months prior to the delivery of
such request.

(c) Each Lender shall promptly notify the Borrower and the Administrative Agent
of any event of which it has knowledge, occurring after the date hereof, which
will entitle such Lender to compensation pursuant to this Section 4.1 and will
designate a different Applicable Lending Office if such designation will avoid
the need for, or reduce the amount of, such compensation and will not, in the
judgment of such Lender, be otherwise disadvantageous to it. Any Lender claiming
compensation under this Section 4.1 shall furnish to the Borrower and the
Administrative Agent a statement setting forth the additional amount or amounts
to be paid to it hereunder which shall be conclusive in the absence of manifest
error. In determining such amount, such Lender may use any reasonable averaging
and attribution methods.

(d) The provisions of this Section 4.1 shall continue in effect notwithstanding
the Facility Termination Date.

4.2 Limitation on Types of Loans. If on or prior to the first day of any
Interest Period for any Eurodollar Rate Loan or Competitive Bid Loan bearing
interest at a Eurodollar Competitive Rate:

(a) the Administrative Agent reasonably determines (which determination shall be
conclusive) that by reason of circumstances affecting the relevant market,
adequate and reasonable means do not exist for ascertaining the Eurodollar
Revolver Rate or Eurodollar Competitive Rate, as the case may be, for such
Interest Period; or

(b) the Required Lenders determine in good faith (which determination shall be
conclusive) and notify the Administrative Agent that the Eurodollar Revolver
Rate or Eurodollar Competitive Rate, as the case may be, will not adequately and
fairly reflect the cost to the Lenders of funding Eurodollar Rate Loans or
Competitive Bid Loan bearing interest at a Eurodollar Competitive Rate for such
Interest Period;

then the Administrative Agent shall give the Borrower prompt notice thereof
specifying the relevant Type of Loans and the relevant amounts or periods, and
so long as such condition remains in effect, the Lenders shall be under no
obligation to make additional Loans of such Type, Continue Loans of such Type,
or to Convert Loans of any other Type into Loans of such Type and the Borrower
shall, on the last day(s) of the then current Interest Period(s) for the
outstanding Loans of the affected Type, either prepay such Loans or Convert such
Loans into another Type of Loan in accordance with the terms of this Agreement.

4.3 Illegality. Notwithstanding any other provision of this Agreement, in the
event that it becomes unlawful for any Lender or its Applicable Lending Office
to make, maintain, or fund Eurodollar Rate Loans or Competitive Bid Loans
bearing interest at the Eurodollar Competitive Rate hereunder, then such Lender
shall promptly notify the Borrower thereof and such Lender’s obligation to make
or Continue Eurodollar Rate Loans or Competitive Bid Loans bearing interest at
the Eurodollar Competitive Rate and to Convert other Types of Loans into
Eurodollar Rate Loans or Competitive Bid Loans bearing interest at the
Eurodollar Competitive Rate shall be suspended until such time as such Lender
may again make, maintain, and fund Eurodollar Rate Loans (in which case the
provisions of Section 4.4 shall be applicable).

4.4 Treatment of Affected Loans. If the obligation of any Lender to make a
Eurodollar Rate Loan or a Competitive Bid Loan bearing interest at a Eurodollar
Competitive Rate or to Continue, or to Convert Loans of any other Type into,
Loans of a particular Type shall be suspended pursuant to Section 4.1 or 4.3
hereof (Loans of such Type being herein called “Affected Loans” and such Type
being herein called the “Affected Type”), such Lender’s Affected Loans shall be
automatically Converted into Base Rate Loans on the last day(s) of the then
current Interest Period(s) for Affected Loans (or, in the case of a Conversion
required by Section 4.3 hereof, on such earlier date as such Lender may specify
to the Borrower with a copy to the Administrative Agent) and, unless and until
such Lender gives notice as provided below that the circumstances specified in
Section 4.1 or 4.3 hereof that gave rise to such Conversion no longer exist:

(a) to the extent that such Lender’s Affected Loans have been so Converted, all
payments and prepayments of principal that would otherwise be applied to such
Lender’s Affected Loans shall be applied instead to its Base Rate Loans; and

(b) all Loans that would otherwise be made or Continued by such Lender as Loans
of the Affected Type shall be made or Continued instead as Base Rate Loans, and
all Loans of such Lender that would otherwise be Converted into Loans of the
Affected Type shall be Converted instead into (or shall remain as) Base Rate
Loans.

If such Lender gives notice to the Borrower (with a copy to the Administrative
Agent) that the circumstances specified in Section 4.1 or 4.3 hereof that gave
rise to the Conversion of such Lender’s Affected Loans pursuant to this
Section 4.4 no longer exist (which such Lender agrees to do promptly upon such
circumstances ceasing to exist) at a time when Loans of the Affected Type made
by other Lenders are outstanding, such Lender’s Base Rate Loans shall be
automatically Converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding Loans of the Affected Type, to the extent
necessary so that, after giving effect thereto, all Loans held by the Lenders
holding Loans of the Affected Type and by such Lender are held pro rata (as to
principal amounts, Types, and Interest Periods) in accordance with their
respective Revolving Credit Commitments.

4.5 Compensation. Upon demand of any Lender (with a copy to the Administrative
Agent) from time to time, the Borrower shall promptly compensate such Lender for
and hold such Lender harmless from any loss, cost or expense incurred by it as a
result of:

(a) any continuation, conversion, payment or prepayment of any Eurodollar Rate
Loan or Competitive Bid Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise); or

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan notwithstanding satisfaction of all conditions precedent
thereto) to prepay, borrow, Continue or Convert any Eurodollar Rate Loan on the
date or in the amount notified by the Borrower;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 4.5, each Lender shall be deemed to have funded each Eurodollar
Rate Loan or Competitive Bid Loan made by it at the Interbank Offered Rate used
in determining the Eurodollar Revolver Rate or Eurodollar Competitive Rate for
such Loan by a matching deposit or other borrowing in the applicable offshore
Dollar interbank market for a comparable amount and for a comparable period,
whether or not such Eurodollar Rate Loan was in fact so funded.

The provisions of this Section 4.5 shall continue in effect notwithstanding the
Facility Termination Date.

4.6 Taxes. (a) Subject to Sections 4.6(d) and 4.6(e), any and all payments by
the Borrower to or for the account of any Lender or the Administrative Agent
hereunder or under any other Loan Document shall be made free and clear of and
without deduction for any and all present or future taxes, duties, levies,
imposts, deductions, charges or withholdings, and all liabilities with respect
thereto, excluding, in the case of each Lender and the Administrative Agent,
(i) taxes imposed on its assets, income, receipts or branch profits,
(ii) franchise taxes imposed on it, by the jurisdiction under the laws of which
such Lender (or its Applicable Lending Office) or the Administrative Agent (as
the case may be) is organized or any political subdivision thereof, (iii) any
taxes (other than withholding taxes) that would not be imposed but for a
connection between a Lender or the Administrative Agent and the jurisdiction
imposing such taxes (other than a connection arising solely by virtue of the
activities of such Lender or the Administrative Agent pursuant to or in respect
of this Agreement or any other Loan Document), (iv) any withholding taxes
payable with respect to payments hereunder or under any other Loan Document
under laws (including, without limitation, any statute, treaty, ruling,
determination or regulation) in effect, with respect to any Lender or the
Administrative Agent, on the date such Lender or Administrative Agent became a
Lender or the Administrative Agent (as applicable), and (v) any taxes arising
after the Closing Date solely as a result of or attributable to Lender changing
its designated lending office after the date such Lender becomes a party hereto
(all such non-excluded taxes, duties, levies, imposts, deductions, charges,
withholdings, and liabilities being hereinafter referred to as “Taxes”). If the
Borrower shall be required by law to deduct any Taxes from or in respect of any
sum payable under this Agreement or any other Loan Document to any Lender or the
Administrative Agent, (i) the sum payable shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section 4.6) such Lender or the
Administrative Agent receives an amount equal to the sum it would have received
had no such deductions been made, (ii) the Borrower shall make such deductions,
(iii) the Borrower shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable law, and (iv) the
Borrower shall furnish to the Administrative Agent, at its address referred to
in Section 11.2, the original or a certified copy of a receipt or other
reasonably acceptable documentation evidencing payment thereof.

(b) In addition, the Borrower agrees to pay any and all present or future stamp
or documentary taxes and any other excise or property taxes or charges or
similar levies which arise from any payment made under this Agreement or any
other Loan Document or from the execution or delivery of, or otherwise with
respect to, this Agreement or any other Loan Document (hereinafter referred to
as “Other Taxes”).

(c) The Borrower agrees to indemnify each Lender and the Administrative Agent
for the full amount of Taxes and Other Taxes (including, without limitation, any
Taxes or Other Taxes imposed or asserted by any jurisdiction on amounts payable
under this Section 4.6) paid by such Lender or the Administrative Agent (as the
case may be) and any liability (including penalties, interest, and expenses)
arising therefrom or with respect thereto.

(d) Each Lender organized under the laws of a jurisdiction outside the United
States, on or prior to the date of its execution and delivery of this Agreement
in the case of each Lender listed on the signature pages hereof and on or prior
to the date on which it becomes a Lender in the case of each other Lender shall
provide the Borrower and the Administrative Agent two duly signed completed
copies of either IRS Form W-8BEN or any successor thereto (relating to such
Person and entitling it to an exemption from, or (in the case of a Lender
consented to by the Borrower) reduction of, United States backup withholding tax
and exemption from, or (in the case of a Lender consented to by the Borrower)
reduction of, other withholding tax on all payments to be made to such Person by
the Borrower pursuant to this Agreement) or IRS Form W-8ECI or any successor
thereto (relating to all payments to be made to such Person by the Borrower
pursuant to this Agreement) or such other evidence satisfactory to the Borrower
and the Administrative Agent that such Person is entitled to an exemption from,
or (in the case of a Lender consented to by the Borrower) reduction of, U.S.
withholding tax. Thereafter and from time to time, each such Person shall
(a) promptly submit to the Administrative Agent such additional duly completed
and signed copies of one of such forms (or such successor forms as shall be
adopted from time to time by the relevant United States taxing authorities) as
may then be available under then current United States laws and regulations to
avoid, or such evidence as is satisfactory to the Borrower and the
Administrative Agent of any available exemption from or reduction of, United
States withholding taxes in respect of all payments to be made to such Person by
the Borrower pursuant to this Agreement, (b) promptly notify the Administrative
Agent of any change in circumstances which would modify or render invalid any
claimed exemption or reduction, and (c) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its lending
office) to avoid any requirement of applicable laws that the Borrower make any
deduction or withholding for taxes from amounts payable to such Person. If such
Person fails to deliver the above forms or other documentation, then the
Administrative Agent may withhold from any interest payment to such Person an
amount equivalent to the applicable withholding tax imposed by Sections 1441 and
1442 of the Code, without reduction. If any Governmental Authority asserts that
the Administrative Agent or the Borrower did not properly withhold any tax or
other amount from payments made in respect of such Person, such Person shall
indemnify the Administrative Agent or the Borrower therefor, including all
penalties and interest, any taxes imposed by any jurisdiction on the amounts
payable to the Administrative Agent or the Borrower under this Section, and
costs and expenses (including the reasonable fees and expenses of counsel
(including the allocated cost of internal counsel)) of the Administrative Agent
or the Borrower. The obligation of the Lenders under this Section shall survive
the resignation or replacement of the Administrative Agent and shall continue in
effect notwithstanding the Facility Termination Date.

(e) For any period with respect to which a Lender has failed to provide the
Borrower and the Administrative Agent with the appropriate form pursuant to
Section 4.6(d) (unless such failure is due to an inability or restriction caused
by a change in treaty, law, or regulation occurring subsequent to the date on
which a form originally was required to be provided), such Lender shall not be
entitled to indemnification under Section 4.6(a) or 4.6(b) with respect to Taxes
imposed by the United States; provided, however, that should a Lender, which is
otherwise exempt from or subject to a reduced rate of withholding tax, become
subject to Taxes because of its failure to deliver a form required hereunder,
the Borrower shall take such steps as such Lender shall reasonably request to
assist such Lender to recover such Taxes.

(f) If the Borrower is required to pay additional amounts to or for the account
of any Lender pursuant to this Section 4.6, then such Lender will agree to use
reasonable efforts to change the jurisdiction of its Applicable Lending Office
so as to eliminate or reduce any such additional payment which may thereafter
accrue if such change, in the reasonable judgment of such Lender, is not
otherwise disadvantageous to such Lender.

(g) Within thirty (30) days after the date of any payment of Taxes, the Borrower
shall furnish to the Administrative Agent the original or certified copy of a
receipt or other reasonably acceptable documentation evidencing such payment.

(h) The provisions of this Section 4.6 shall continue in effect notwithstanding
the Facility Termination Date.

4.7 Replacement Lenders. The Borrower may, in its sole discretion, on ten (10)
Business Days’ prior written notice to the Administrative Agent and a Lender,
cause a Lender that is or may become entitled to receive any indemnification
payment, additional amount or other compensation under this Article IV or that
fails to make Loans for the reasons provided in this Article IV to (and such
Lender shall) assign pursuant to Section 11.1 hereof, all of its rights and
obligations under this Agreement to another Lender, an Affiliate of another
Lender or a Person reasonably acceptable to the Administrative Agent and
designated by the Borrower which is willing to become a Lender for a purchase
price equal to the outstanding principal amount of the Loans payable to such
Lender, together with any accrued but unpaid interest on such Loans, any accrued
but unpaid fees with respect to such Lender’s Revolving Credit Commitment and
any other amounts payable to such Lender under this Agreement; provided, that
any expenses or other amounts which would be owing to such Lender pursuant to
any indemnification provision hereunder shall be payable by the Borrower to such
Lender. The replacement Lender under this Section shall pay the applicable
processing fee under Section 11.1.

7

ARTICLE V

Conditions to Making Loans and Issuing Letters of Credit

5.1 Conditions of Initial Advance. The obligation of the Lenders to make the
initial Advance under the Revolving Credit Facility, and of the Issuing Banks to
issue Letters of Credit (if any) on the Closing Date, is subject to the
conditions precedent that:

(a) the Administrative Agent shall have received on the Closing Date, in form
and substance satisfactory to the Administrative Agent and Lenders, the
following:

(i) executed originals of each of this Agreement, the initial Facility
Guaranties and the other Loan Documents, together with all schedules and
exhibits thereto;

(ii) the favorable written opinion or opinions with respect to the Loan
Documents and the transactions contemplated thereby of (A) in-house counsel to
the Borrower and (B) Skadden, Arps, Slate, Meagher & Flom LLP, special counsel
to the Borrower and Guarantors, in each case dated the Closing Date, addressed
to the Administrative Agent and the Lenders and satisfactory to the
Administrative Agent, substantially in the form of Exhibits I-1 – I-2;

(iii) resolutions of the boards of directors or other appropriate governing body
(or of the appropriate committee thereof) of the Borrower and each Guarantor
certified by its secretary or assistant secretary as of the Closing Date,
approving and adopting the Loan Documents to be executed by such Person, and
authorizing the execution and delivery thereof;

(iv) specimen signatures of officers or other appropriate representatives
executing the Loan Documents on behalf of the Borrower and each Guarantor,
certified by the secretary or assistant secretary of such Borrower or Guarantor;

(v) the Organizational Documents of the Borrower and each Guarantor certified as
true and correct by its secretary or assistant secretary;

(vi) Operating Documents of the Borrower and each Guarantor certified as of the
Closing Date as true and correct by its secretary or assistant secretary;

(vii) certificates issued as of a recent date by the Secretaries of State of the
respective jurisdictions of formation of the Borrower and each Guarantor as to
the due existence and good standing of such Person;

(viii) notice of appointment of the initial Authorized Representative(s);

(ix) certificate of an Authorized Representative dated the Closing Date
demonstrating compliance with the financial covenants contained in Section 8.1
as of the end of the fiscal quarter most recently ended prior to the Closing
Date for which financial statements have been delivered to the Lenders pursuant
to Section 6.1(e) or Section 7.1, substantially in the form of Exhibit E;

(x) an initial Borrowing Notice, if any, and, if elected by the Borrower,
Interest Rate Selection Notice;

(xi) evidence that all fees payable by the Borrower on the Closing Date to the
Administrative Agent, J.P. Morgan Securities Inc. and the Lenders have been paid
in full, including the fees and expenses of counsel for the Administrative Agent
to the extent invoiced prior to or on the Closing Date (which may include
amounts constituting reasonable estimates of such fees and expenses incurred or
to be incurred in connection with the transaction; provided that no such
estimate shall thereafter preclude the final settling of accounts as to such
fees and expenses); and

(xii) evidence of payment in full of all obligations arising under the Existing
Loan Documents and termination thereof; and

(b) In the good faith judgment of the Administrative Agent and the Lenders:

(i) there shall not have occurred a material adverse change since December 31,
2004 in the business, assets, liabilities, operations or condition (financial or
otherwise) of the Borrower and its Subsidiaries taken as a whole;

(ii) there shall not exist any action, suit, investigation or proceeding pending
or threatened in any court or before any arbitrator or governmental authority
that: (x) materially and adversely affects the Borrower or its Subsidiaries
taken as a whole or (y) materially affects any transaction contemplated hereby
or the ability of the Borrower and its Subsidiaries to perform their respective
obligations under the Loan Documents; and

(iii) the Borrower and Guarantors shall have received all approvals, consents
and waivers, and shall have made or given all necessary filings and notices as
shall be required to consummate the transactions contemplated hereby without the
occurrence of any default under, conflict with or violation of (A) any
applicable law, rule, regulation, order or decree of any Governmental Authority
or arbitral authority or (B) any agreement, document or instrument to which any
of the Borrower and Guarantors is a party or by which any of them or their
properties is bound.

5.2 Conditions of Loans. The obligations of the Lenders to make any Loans, and
of the Issuing Banks to issue Letters of Credit, hereunder on or subsequent to
the Closing Date are subject to the satisfaction of the following conditions:

(a) the Administrative Agent shall have received a Borrowing Notice if required
by Article II;

(b) the representations and warranties of the Borrower and Guarantors set forth
in Article VI and in each of the other Loan Documents shall be true and correct
in all material respects on and as of the date of such Advance or issuance of
such Letters of Credit with the same effect as though such representations and
warranties had been made on and as of such date, except to the extent that such
representations and warranties expressly relate to an earlier date and except
that the financial statements referred to in Section 6.1(e)(i) shall be deemed
(solely for the purpose of the representation and warranty contained in such
Section 6.1(e)(i) but not for the purpose of any cross reference to such
Section 6.1(e)(i) or to the financial statements described therein contained in
any other provision of Section 6.1(e) or elsewhere in Article VI) to be those
financial statements most recently delivered to the Administrative Agent and the
Lenders pursuant to Section 7.1;

(c) in the case of the issuance of a Letter of Credit, the Borrower shall have
executed and delivered to the applicable Issuing Bank an Application and
Agreement for Letter of Credit in form and content acceptable to such applicable
Issuing Bank together with such other instruments and documents as it shall
request;

(d) immediately after giving effect to a Swing Line Loan, the aggregate Swing
Line Outstandings shall not exceed $25,000,000;

(e) at the time of (and after giving effect to) each Advance, Swing Line Loan or
issuance of each Letter of Credit, no Default or Event of Default shall have
occurred and be continuing; and

(f) immediately after giving effect to:

(i) a Loan or Letter of Credit, the aggregate principal balance of all
outstanding Loans and Participations for each Lender shall not exceed,
respectively, such Lender’s Revolving Credit Commitment or Letter of Credit
Commitment; and

(ii) a Loan or Letter of Credit, the Outstanding Credit Obligations shall not
exceed the Total Revolving Credit Commitment.

5.3 Supplements to Schedules. The Borrower may, from time to time, amend or
supplement the Schedules, other than Schedules 1.1(a), 1.1(b), 6.1(e) and 8.3 to
this Agreement by delivering (effective upon receipt) to the Administrative
Agent and each Lender a copy of such revised Schedule or Schedules which shall
(i) be dated the date of delivery, (ii) be certified by an Authorized
Representative as true, complete and correct as of such date and as delivered in
replacement for the corresponding Schedule or Schedules previously in effect,
and (iii) show in reasonable detail (by blacklining or other appropriate graphic
means) the changes from each such corresponding predecessor Schedule.
Notwithstanding anything to the contrary contained herein or in any of the other
Loan Documents, in the event that the Required Lenders determine based upon such
revised Schedule (whether individually or in the aggregate or cumulatively) that
there has been a material adverse change since the Closing Date which could
reasonably be expected to have a Material Adverse Effect, the Lenders shall have
no further obligation to fund additional Advances hereunder.

8

ARTICLE VI

Representations and Warranties

6.1 Representations and Warranties. The Borrower represents and warrants with
respect to itself and to its Subsidiaries (which representations and warranties
shall survive the delivery of the documents mentioned herein and the making of
Loans and issuance of Letters of Credit), that:

(a) Organization and Authority.

(i) the Borrower and each Subsidiary is a corporation, limited liability company
or partnership duly organized and validly existing under the laws of the
jurisdiction of its incorporation or creation;

(ii) the Borrower and each Subsidiary (x) has the requisite power and authority
to own its properties and assets and to carry on its business as now being
conducted and as contemplated in the Loan Documents, and (y) is qualified to do
business in every jurisdiction in which failure so to qualify would have a
Material Adverse Effect;

(iii) the Borrower has the power and authority to execute, deliver and perform
this Agreement, and to borrow hereunder, and to execute, deliver and perform
each of the other Loan Documents to which it is a party;

(iv) each Guarantor has the power and authority to execute, deliver and perform
the Facility Guaranty and each of the other Loan Documents to which it is a
party; and

(v) when executed and delivered, each of the Loan Documents to which the
Borrower or any Guarantor is a party will be the legal, valid and binding
obligation or agreement of the Borrower or such Guarantor, as the case may be,
enforceable against the Borrower or such Guarantor in accordance with its terms,
subject to the effect of any applicable bankruptcy, moratorium, insolvency,
reorganization or other similar law affecting the enforceability of creditors’
rights generally and to the effect of general principles of equity which may
limit the availability of equitable remedies (whether in a proceeding at law or
in equity).

(b) Loan Documents. The execution, delivery and performance by the Borrower and
each Guarantor of each of the Loan Documents to which such Person is a party:

(i) have been duly authorized by all Organizational Action of the Borrower or
such Guarantor, as the case may be, required for the lawful execution, delivery
and performance thereof;

(ii) do not violate any provisions of (1) any applicable law, rule or
regulation, (2) any judgment, writ, order, determination, decree or arbitral
award of any Governmental Authority or arbitral authority binding on the
Borrower or such Guarantor or its properties, or (3) the Organizational
Documents or Operating Documents of the Borrower or such Guarantor;

(iii) do not and will not be in conflict with, result in a breach of or
constitute an event of default, or an event which, with notice or lapse of time,
or both, would constitute an event of default, under any indenture, agreement or
other instrument to which the Borrower is a party, or by which the properties or
assets of the Borrower is bound; and

(iv) do not and will not result in the creation or imposition of any Lien,
charge or encumbrance of any nature whatsoever upon any of the properties or
assets of the Borrower.

(c) Subsidiaries and Stockholders. As of the date hereof, the Borrower has no
Subsidiaries other than those Persons listed as Subsidiaries on Schedule 6.1(c)
hereto; Schedule 6.1(c) to this Agreement states as of the date hereof the
capitalization of each Subsidiary listed thereon, the number of shares or other
equity interests of each class of capital stock or interest issued and
outstanding of each such Subsidiary and the number and/or percentage of
outstanding shares or other equity interest (including options, warrants and
other rights to acquire any interest) of each such class of capital stock or
equity interest owned by the Borrower or by any such Subsidiary, whether such
Subsidiary is an Eligible Special Purpose Entity or a Subsidiary engaged solely
in the insurance business or otherwise; as of the date hereof, the outstanding
shares or other equity interests of each such Subsidiary which is a corporation
have been duly authorized and validly issued and are fully paid and
nonassessable; and, as of the date hereof, the Borrower and each such Subsidiary
owns beneficially and of record all the shares and other interests it is listed
as owning in Schedule 6.1(c), free and clear of any Lien other than the Liens
permitted under Section 8.3.

(d) Ownership Interests. As of the date hereof, the Borrower owns no interest in
any Person having an aggregate book value of $1,000,000 or more other than the
Persons listed in Schedule 6.1(c) hereto.

(e) Financial Condition. (i) The Borrower has heretofore furnished to each
Lender an audited consolidated balance sheet of the Borrower and its
Subsidiaries as at December 31, 2004 and the notes thereto and the related
consolidated statements of operations, cash flows, and changes in stockholders’
equity and the notes thereto for the Fiscal Year then ended as examined and
certified by KPMG LLP and unaudited interim consolidated financial statements of
the Borrower and its Subsidiaries consisting of a consolidated balance sheet and
related statements of operations, cash flow and stockholders’ equity for and as
of the three month period ending March 31, 2005. Except as set forth therein
(including, in the case of such audited balance sheet, the notes thereto), such
financial statements (including, in the case of such audited balance sheet, the
notes thereto) present fairly the financial condition of the Borrower and its
Subsidiaries as of the end of such Fiscal Year and such interim period and
results of their operations and the changes in their stockholders’ equity for
the Fiscal Year and interim period then ended, all in conformity with GAAP
applied on a Consistent Basis (except for, with respect to interim financial
statements, normal year-end adjustments); and

(ii) since the later of (i) the date of the audited financial statements
referenced in Section 6.1(e)(i) or (ii) the date of the audited financial
statements most recently delivered pursuant to Section 7.1(a) hereof, there has
been no material adverse change in the condition, financial or otherwise, of the
Borrower and its Subsidiaries or in the businesses, properties and operations of
the Borrower and its Subsidiaries, considered as a whole.

(f) Taxes. The Borrower and its Subsidiaries have filed or caused to be filed
all federal, state, local and foreign tax returns which are required to be filed
by them and except for taxes and assessments being contested in good faith and
against which reserves satisfactory to the Borrower’s independent certified
public accountants have been established, and have paid or caused to be paid all
taxes as shown on said returns or on any assessment received by them, to the
extent that such taxes have become due except, with respect to any of the
foregoing, where any failure to do so could not reasonably be expected to have a
Material Adverse Effect.

(g) Litigation. Except as set forth in Schedule 6.1(g) attached hereto, there is
no action, suit or proceeding at law or in equity or by or before any
governmental instrumentality or agency or arbitral body pending, or, to the
knowledge of the Borrower, threatened by or against the Borrower or any
Subsidiary or affecting the Borrower or any Subsidiary or any properties or
rights of the Borrower or any Subsidiary, which could reasonably be expected to
have a Material Adverse Effect.

(h) Margin Stock. No part of the proceeds of any Loan will be used in violation
of Regulation U, as amended (12 C.F.R. Part 221), of the Board; and the Borrower
and each of the Subsidiaries will comply with Regulation U at all times. The
proceeds of the borrowings made pursuant to Article II hereof will be used by
the Borrower and its Subsidiaries only for the purposes set forth in
Section 2.13 hereof.

(i) Investment Company. Neither the Borrower nor any Subsidiary is an
“investment company,” or an “affiliated person” of, or “promoter” or “principal
underwriter” for, an “investment company,” as such terms are defined in the
Investment Company Act of 1940, as amended (15 U.S.C. § 80a-1, et seq.).

(j) No Untrue Statement. Neither this Agreement nor any other Loan Document or
certificate or document executed and delivered by or on behalf of the Borrower
or any Subsidiary in accordance with or pursuant to any Loan Document, nor any
statement, representation or warranty provided to the Administrative Agent in
writing in connection with the negotiation or preparation of the Loan Documents
through the Closing Date contains any misrepresentation or untrue statement of
material fact or omits to state a material fact necessary, in light of the
circumstance under which it was made, in order to make any such representation
or statement contained herein or therein not misleading in any material respect.

(k) No Consents, Etc. Neither the respective businesses or properties of the
Borrower or any Subsidiary, nor any relationship between the Borrower or any
Subsidiary and any other Person, nor any circumstance in connection with the
execution, delivery and performance of the Loan Documents and the transactions
contemplated thereby is such as to require a consent, approval or authorization
of, or filing, registration or qualification with, any Governmental Authority or
other authority or any other Person on the part of the Borrower or any
Subsidiary as a condition to the execution, delivery and performance of, or
consummation of the transactions contemplated by, this Agreement or the other
Loan Documents or if so, such consent, approval, authorization, filing,
registration or qualification has been obtained or effected, as the case may be
and is in full force and effect. As of the Closing Date, and subject to
Section 11.17, the Borrower and its Subsidiaries have obtained the consent of
the Manufacturers set forth on Schedule 6.1(k) to the Borrower’s or such
Subsidiary’s execution, delivery and performance of the Loan Documents.

(l) Employee Benefit Plans.

(i) The Borrower and each ERISA Affiliate is in material compliance with all
applicable provisions of ERISA and the regulations and published interpretations
thereunder and in material compliance with all Foreign Benefit Laws with respect
to all Employee Benefit Plans except for any required amendments for which the
remedial amendment period as defined in Section 401(b) of the Code has not yet
expired. Each Employee Benefit Plan that is intended to be qualified under
Section 401(a) of the Code has been determined or the Borrower or its
Subsidiaries is in the process of obtaining a determination by the Internal
Revenue Service to be so qualified, each trust related to such plan has been
determined to be exempt under Section 501(a) of the Code, and each Employee
Benefit Plan subject to any Foreign Benefit Law has received the required
approvals by any Governmental Authority regulating such Employee Benefit Plan or
the Borrower or its Subsidiaries is in the process of obtaining such
determination or approvals. No material liability has been incurred by the
Borrower or any ERISA Affiliate which remains unsatisfied for any taxes or
penalties with respect to any Employee Benefit Plan or any Multiemployer Plan;

(ii) Neither the Borrower nor any ERISA Affiliate has (a) engaged in a nonexempt
prohibited transaction described in Section 4975 of the Code or Section 406 of
ERISA affecting any of the Employee Benefit Plans or the trusts created
thereunder which could subject any such Employee Benefit Plan or trust to a
material tax or penalty on prohibited transactions imposed under Internal
Revenue Code Section 4975 or ERISA, (b) incurred any accumulated funding
deficiency with respect to any Employee Benefit Plan, whether or not waived, or
any other liability to the PBGC which remains outstanding other than the payment
of premiums and there are no premium payments which are due and unpaid,
(c) failed to make a material required contribution or payment to a
Multiemployer Plan, (d) failed to make a required installment or other required
payment under Section 412 of the Code, Section 302 of ERISA or the terms of such
Employee Benefit Plan, or (e) failed to make a required contribution or payment,
or otherwise failed to operate in compliance with any Foreign Benefit Law
regulating any Employee Benefit Plan;

(iii) No Termination Event has occurred or is reasonably expected to occur with
respect to any Pension Plan or Multiemployer Plan, and neither the Borrower nor
any ERISA Affiliate has incurred any unpaid withdrawal liability with respect to
any Multiemployer Plan;

(iv) Except as provided in Schedule 6.1(l), the present value of all vested
accrued benefits under each Employee Benefit Plan which is subject to Title IV
of ERISA, or the funding of which is regulated by any Foreign Benefit Law did
not, as of the most recent valuation date for each such plan, exceed the then
current value of the assets of such Employee Benefit Plan allocable to such
benefits;

(v) To the best of the Borrower’s knowledge, each Employee Benefit Plan which is
subject to Title IV of ERISA or the funding of which is regulated by any Foreign
Benefit Law, maintained by the Borrower or any ERISA Affiliate, has been
administered in accordance with its terms in all material respects and is in
compliance in all material respects with all applicable requirements of ERISA,
applicable Foreign Benefit Law and other applicable laws, regulations and rules;

(vi) Assuming that none of the Lenders is, is acting on behalf of, or is an
entity the assets of which constitute the assets of an “employee benefit plan”
(as defined in Section 3(3) of ERISA) or a “plan” (as defined in Section 4975 of
the Code) with respect to which the Borrower is a “party in interest” (as
defined in Section 3(14) of ERISA) or a “disqualified person” (as defined in
Section 4975 of the Code), the consummation of the Loans and the issuance of the
Letters of Credit provided for herein will not involve any prohibited
transaction under ERISA which is not subject to a statutory or administrative
exemption; and

(vii) No material proceeding, claim, lawsuit and/or investigation exists or, to
the best knowledge of the Borrower after due inquiry, is threatened concerning
or involving any Employee Benefit Plan.

(m) No Default. There does not exist any Default or Event of Default.

(n) Environmental Laws. Except as listed on Schedule 6.1(n) and except as would
not have a Material Adverse Effect, the Borrower and each Subsidiary is in
compliance with all applicable Environmental Laws and has been issued and
currently maintains all required federal, state and local permits, licenses,
certificates and approvals. Except as listed on Schedule 6.1(n) and except as
would not have a Material Adverse Effect, neither the Borrower nor any
Subsidiary has been notified of any pending or threatened action, suit,
proceeding or investigation, and neither the Borrower nor any Subsidiary is
aware of any facts, which (a) calls into question, or could reasonably be
expected to call into question, compliance by the Borrower or any Subsidiary
with any Environmental Laws, (b) seeks, or could reasonably be expected to form
the basis of a meritorious proceeding, to suspend, revoke or terminate any
license, permit or approval necessary for the operation of the Borrower’s or any
Subsidiary’s business or facilities or for the generation, handling, storage,
treatment or disposal of any Hazardous Materials, or (c) seeks to cause, or
could reasonably be expected to form the basis of a meritorious proceeding to
cause, any property of the Borrower or any Subsidiary to be subject to any
restrictions on ownership, use, occupancy or transferability under any
Environmental Law.

9

ARTICLE VII

Affirmative Covenants

Until the Facility Termination Date, unless the Required Lenders shall otherwise
consent in writing, the Borrower will, and where applicable will cause each
Subsidiary to:

7.1 Financial Reports, Etc. (a) as soon as practical and in any event within
90 days after the end of each Fiscal Year of the Borrower, deliver or cause to
be delivered to the Administrative Agent and each Lender (i) the consolidated
balance sheets of the Borrower and its Subsidiaries, with the notes thereto, the
related consolidated statements of operations, cash flows, and shareholders’
equity and the respective notes thereto for such Fiscal Year, setting forth
comparative financial statements for the preceding Fiscal Year, all prepared in
accordance with GAAP applied on a Consistent Basis and containing opinions of
KPMG LLP, or other such independent certified public accountants selected by the
Borrower and approved by the Administrative Agent (such approval not to be
unreasonably withheld), which are unqualified as to the scope of the audit
performed and as to the “going concern” status of the Borrower; and (ii) a
Compliance Certificate of an Authorized Representative as to the existence of
any Default or Event of Default and demonstrating compliance with Section 8.1 of
this Agreement;

(b) as soon as practical and in any event within 55 days after the end of each
quarterly period (except the last reporting period of the Fiscal Year), deliver
to the Administrative Agent and each Lender (i) the consolidated balance sheet
of the Borrower and its Subsidiaries as of the end of such reporting period, the
related consolidated statements of operations, cash flows, and shareholders’
equity for such reporting period and for the period from the beginning of the
Fiscal Year through the end of such reporting period, accompanied by a
certificate of an Authorized Representative to the effect that such financial
statements present fairly the financial position of the Borrower and its
Subsidiaries as of the end of such reporting period and the results of their
operations and the changes in their financial position for such reporting
period, in conformity with the standards set forth in Section 6.1(f)(i) with
respect to interim financials, and (ii) a Compliance Certificate of an
Authorized Representative as to the existence of any Default or Event of Default
and containing computations for such quarter comparable to that required
pursuant to Section 7.1(a)(ii);

(c) with respect to any financial statements required by Section 7.1(a)(i),
either

(i) include a footnote in such financial statements stating that, as at the end
of the Fiscal Year covered by such financial statements, the Borrower was in
compliance with all financial covenants set forth in this Agreement, or if the
Borrower was in default under any such financial covenant, describing such
default, and specifying the nature and period of existence thereof; or

(ii) deliver to the Administrative Agent and each Lender (together with the
delivery of such financial statements) a letter from the Borrower’s accountants
specified in Section 7.1(a)(i) stating that in performing the audit necessary to
render an opinion on the financial statements delivered under Section 7.1(a)(i),
they obtained no knowledge of any default by the Borrower in complying with the
financial covenants set forth in this Agreement; or if the accountants have
obtained knowledge of such default, a statement specifying the nature and period
of existence thereof;

(d) promptly upon their becoming available to the Borrower, the Borrower shall
deliver to the Administrative Agent and each Lender a copy of (i) all regular or
special reports or effective registration statements which the Borrower or any
Subsidiary shall file with the Securities and Exchange Commission (or any
successor thereto) or any securities exchange, (ii) any proxy statement
distributed by the Borrower to its shareholders, bondholders or the financial
community in general, and (iii) any management letter or other report submitted
to the Borrower or any of its Subsidiaries by independent accountants in
connection with any annual, interim or special audit of the Borrower or any of
its Subsidiaries;

(e) promptly upon an Executive Officer obtaining actual knowledge thereof,
deliver to the Administrative Agent notice of any announcement by any Rating
Agency of any change in any Rating or other announcement as to the Borrower; and

(f) promptly, from time to time, deliver or cause to be delivered to the
Administrative Agent and each Lender such other information regarding Borrower’s
and any Subsidiary’s operations, business affairs and financial condition as the
Administrative Agent or such Lender may reasonably request.

The Administrative Agent and the Lenders are hereby authorized to deliver a copy
of any such financial or other information delivered hereunder to the Lenders
(or any Affiliate of any Lender) or to the Administrative Agent, to any
Governmental Authority having jurisdiction over the Administrative Agent or any
of the Lenders pursuant to any written request therefor or in the ordinary
course of examination of loan files, or to any other Person who shall acquire or
consider the assignment of, or acquisition of any participation interest in, any
Obligation permitted by this Agreement, subject to Section 11.15.

Financial statements required to be delivered by the Borrower pursuant to
clauses (a)(i) and (b)(i) of this Section 7.1 shall be deemed to have been
delivered on the date on which the Borrower causes such financial statements, or
reports containing such financial statements, to be posted on the Internet at
www.sec.gov or at such other website identified by the Borrower in a notice to
the Administrative Agent and the Lenders and that is accessible by the Lenders
without charge.

7.2 Maintain Properties. Maintain all properties necessary to its operations in
good working order and condition (ordinary wear and tear excepted), make all
needed repairs, replacements and renewals to such properties, and maintain free
from Liens (other than Liens permitted by Section 8.3) all trademarks, trade
names, patents, copyrights, trade secrets, know-how, and other intellectual
property and proprietary information (or adequate licenses thereto), in each
case as are reasonably necessary to conduct its business as currently conducted
or as contemplated hereby, all in accordance with prudent business practices.

7.3 Existence, Qualification, Etc. Do or cause to be done all things necessary
to preserve and keep in full force and effect its existence and all material
rights and franchises, trade names, trademarks and permits, except to the extent
conveyed or permitted in connection with a transaction permitted under
Section 8.4 hereof, and maintain its license or qualification to do business as
a foreign corporation and good standing in each jurisdiction in which its
ownership or lease of property or the nature of its business makes such license
or qualification necessary, except, with respect to any of the foregoing, where
any failure to do so could not reasonably be expected to have a Material Adverse
Effect.

7.4 Regulations and Taxes. Comply in all material respects with all statutes and
governmental regulations and pay all taxes, assessments, governmental charges,
claims for labor, supplies, rent and any other obligation which, if unpaid,
might become a Lien against any of its properties except liabilities being
contested in good faith and against which adequate reserves have been
established and except, with respect to any of the foregoing, where any failure
to do so could not reasonably be expected to have a Material Adverse Effect.

7.5 Insurance. (i) Keep all of its insurable properties adequately insured at
all times with responsible insurance carriers or self-insured against loss or
damage by fire and other hazards as are customarily insured against by similar
businesses owning such properties similarly situated, (ii) maintain general
public liability insurance at all times with responsible insurance carriers or
self-insured against liability on account of damage to persons and property
having such limits, deductibles, exclusions and co-insurance and other
provisions providing coverage similar to that specified in Schedule 7.5 attached
hereto, such insurance policies to be in form reasonably satisfactory to the
Administrative Agent, and (iii) maintain insurance under all applicable workers’
compensation laws (or in the alternative, maintain required reserves if
self-insured for workers’ compensation purposes).

7.6 True Books. Keep true books of record and account in which full, true and
correct entries will be made of all of its dealings and transactions in
accordance with customary business practices, and set up on its books such
reserves as may be required by GAAP with respect to doubtful accounts and all
taxes, assessments, charges, levies and claims and with respect to its business
in general, and include such reserves in interim as well as year-end financial
statements.

7.7 Right of Inspection. Permit any Person designated by any Lender or the
Administrative Agent at the Lender’s or Administrative Agent’s expense, as the
case may be, to visit and inspect any of the properties, corporate books and
financial reports of the Borrower and its Subsidiaries, and to discuss their
respective affairs, finances and accounts with their principal officers and
independent certified public accountants, all at reasonable times, at reasonable
intervals and with reasonable prior notice.

7.8 Observe all Laws. Conform to and duly observe in all material respects all
laws, rules and regulations and all other valid requirements of any Governmental
Authority (including Environmental Laws) with respect to the conduct of its
business the non-compliance with which could reasonably be expected to have a
Material Adverse Effect.

7.9 Governmental Licenses. Obtain and maintain all licenses, permits,
certifications and approvals of all applicable Governmental Authorities as are
required for the conduct of its business as currently conducted and as
contemplated by the Loan Documents, except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

7.10 Covenants Extending to Subsidiaries. Cause each of its Subsidiaries to do
with respect to itself, its business and its assets, each of the things required
of the Borrower in Sections 7.2 through 7.9, inclusive to the extent the failure
to do so could reasonably be expected to have a Material Adverse Effect.

7.11 Officer’s Knowledge of Default. Upon any Executive Officer of the Borrower
obtaining knowledge of any Default or Event of Default hereunder or under any
other obligation of the Borrower or any Subsidiary to any Lender, or any event,
development or occurrence which could reasonably be expected to have a Material
Adverse Effect, cause such officer or an Authorized Representative to promptly
notify the Administrative Agent of the nature thereof, the period of existence
thereof, and what action the Borrower or any Subsidiary proposes to take with
respect thereto.

7.12 Suits or Other Proceedings. Upon any Executive Officer of the Borrower
obtaining knowledge of any litigation or other proceedings being instituted
against the Borrower or any Subsidiary, or any attachment, levy, execution or
other process being instituted against any assets of the Borrower or any
Subsidiary that could reasonably be expected to result in a Material Adverse
Effect, promptly deliver to the Administrative Agent written notice thereof
stating the nature and status of such litigation, dispute, proceeding, levy,
execution or other process.

7.13 Notice of Discharge of Hazardous Material or Environmental Complaint.
Promptly provide to the Administrative Agent true, accurate and complete copies
of any and all notices, complaints, orders, directives, claims, or citations
received by the Borrower or any Subsidiary relating to any (a) violation or
alleged violation by the Borrower or any Subsidiary of any applicable
Environmental Laws or OSHA; (b) release or threatened release by the Borrower or
any Subsidiary of any Hazardous Material, except where occurring legally; or
(c) liability or alleged liability of the Borrower or any Subsidiary for the
costs of cleaning up, removing, remediating or responding to a release of
Hazardous Materials, which violation, alleged violation, release, threatened
release, actual liability or threatened liability described in clause (a),
(b) or (c) could reasonably be expected to result in a Material Adverse Effect.

7.14 Environmental Compliance. If the Borrower or any Subsidiary shall receive
notice from any Governmental Authority that the Borrower or any Subsidiary has
violated any applicable Environmental Laws in any respect that could reasonably
be expected to result in a Material Adverse Effect, the Borrower shall promptly
(and in any event within the time period permitted by the applicable
Governmental Authority) remove or remedy, or the Borrower shall cause the
applicable Subsidiary to remove or remedy, such violation.

7.15 Employee Benefit Plans.

(a) With reasonable promptness, and in any event within thirty (30) days
thereof, give notice to the Administrative Agent of (i) the establishment of any
new Pension Plan (which notice shall include a copy of such plan), (ii) the
commencement of contributions to any Employee Benefit Plan to which the Borrower
or any of its ERISA Affiliates was not previously contributing, (iii) any
material increase in the benefits of any existing Employee Benefit Plan,
(iv) each funding waiver request filed with respect to any Pension Plan and all
communications received or sent by the Borrower or any ERISA Affiliate with
respect to such request and (v) the failure of the Borrower or any ERISA
Affiliate to make a required installment or payment under Section 302 of ERISA
or Section 412 of the Code (in the case of Employee Benefit Plans regulated by
the Code or ERISA) or under any Foreign Benefit Law (in the case of Employee
Benefit Plans regulated by any Foreign Benefit Law) by the due date;

(b) Promptly and in any event within fifteen (15) days of becoming aware of the
occurrence or forthcoming occurrence of any (a) Termination Event or
(b) nonexempt “prohibited transaction,” as such term is defined in Section 406
of ERISA or Section 4975 of the Code, in connection with any Employee Benefit
Plan or any trust created thereunder, deliver to the Administrative Agent a
notice specifying the nature thereof, what action the Borrower or any ERISA
Affiliate has taken, is taking or proposes to take with respect thereto and,
when known, any action taken or threatened by the Internal Revenue Service, the
Department of Labor or the PBGC with respect thereto; and

(c) With reasonable promptness but in any event within fifteen (15) days for
purposes of clauses (a), (b) and (c), deliver to the Administrative Agent copies
of (a) any unfavorable determination letter from the Internal Revenue Service
regarding the qualification of an Employee Benefit Plan under Section 401(a) of
the Code, (b) all notices received by the Borrower or any ERISA Affiliate of the
PBGC’s or any Governmental Authority’s intent to terminate any Pension Plan or
to have a trustee appointed to administer any Pension Plan, (c) each Schedule B
(Actuarial Information) to the annual report (Form 5500 Series) filed by the
Borrower or any ERISA Affiliate with the Internal Revenue Service with respect
to each Employee Benefit Plan and (d) all notices received by the Borrower or
any ERISA Affiliate from a Multiemployer Plan sponsor concerning the imposition
or amount of withdrawal liability pursuant to Section 4202 of ERISA. The
Borrower will notify the Administrative Agent in writing within five
(5) Business Days of the Borrower or any ERISA Affiliate obtaining knowledge or
reason to know that the Borrower or any ERISA Affiliate has filed or intends to
file a notice of intent to terminate any Pension Plan under a distress
termination within the meaning of Section 4041(c) of ERISA.

7.16 Continued Operations. Continue at all times (i) to conduct its business and
engage principally in the same or complementary line or lines of business
substantially as heretofore conducted (subject to the right to make Permitted
Acquisitions) and (ii) preserve, protect and maintain free from Liens (other
than Liens permitted under Section 8.3 hereof) its material patents, copyrights,
licenses, trademarks, trademark rights, trade names, trade name rights, trade
secrets and know-how necessary or reasonably required in the conduct of its
operations.

7.17 Use of Proceeds. Use the proceeds of the Loans solely for the purposes
specified in Section 2.13 hereof.

7.18 New Subsidiaries. Cause to be delivered to the Administrative Agent each of
the following (by the earlier of (I) the date that any Subsidiary guarantees any
obligations under the Senior Notes or the Senior Note Indenture and (II) the
date that is thirty (30) days after the acquisition or creation of any
Subsidiary other than an Excluded Subsidiary):

(a) a Facility Guaranty executed by such Subsidiary substantially in the form of
Exhibit J;

(b) an opinion of counsel to the Subsidiary dated as of the date of delivery of
the Facility Guaranty provided for in this Section 7.18 and addressed to the
Administrative Agent and the Lenders, in form and substance reasonably
acceptable to the Administrative Agent (which opinion shall include opinions
regarding such Subsidiary and Facility Guaranty substantially similar to the
opinions of counsel delivered pursuant to Section 5.1(a), and which opinion may
include assumptions and qualifications of similar effect to those contained in
the opinions of counsel delivered pursuant to Section 5.1(a)); and

(c) current copies of the Organizational Documents and Operating Documents of
such Subsidiary, minutes of duly called and conducted meetings (or duly effected
consent actions) of the Board of Directors, partners, or appropriate committees
thereof (and, if required by such Organizational Documents, Operating Documents
or applicable law, of the shareholders, members or partners) of such Subsidiary
authorizing the actions and the execution and delivery of documents described in
this Section 7.18.

ARTICLE VIII

Negative Covenants

Until the Facility Termination Date unless the Required Lenders shall otherwise
consent in writing, the Borrower will not, nor will it permit any Subsidiary to:

8.1 Financial Covenants.

(a) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as at
the last day of any Four-Quarter Period to be greater than 2.50 to 1.00.

(b) Consolidated Total Capitalization. Permit at any time the Consolidated
Capitalization Ratio to be greater than 0.55 to 1.00.

8.2 Indebtedness. Incur, create or assume any Funded Indebtedness (other than
Permitted Indebtedness) unless, after giving pro forma effect thereto, the
Borrower shall be in compliance with Section 8.1 (with Consolidated EBITDA, for
such purpose, being calculated in respect of the most recent period of four
consecutive fiscal quarters for which financial statements are available).

8.3 Liens. Incur, create or permit to exist any Lien of any nature whatsoever
with respect to any property or assets now owned or hereafter acquired by the
Borrower or any of its Subsidiaries, other than

(i) Liens existing as of the date hereof and as set forth in Schedule 8.3
attached hereto;

(ii) Liens imposed by law for taxes, assessments or charges of any Governmental
Authority for claims not yet due or, Liens for judgments or levies, in each case
which are being contested in good faith by appropriate proceedings diligently
pursued and with respect to which adequate reserves or other appropriate
provisions are being maintained in accordance with GAAP;

(iii) statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen, laborers, employees or suppliers and other Liens imposed
by law or created in the ordinary course of business and in existence less than
120 days from the date of creation thereof for amounts not yet due or which are
being contested in good faith by appropriate proceedings and with respect to
which adequate reserves or other appropriate provisions are being maintained in
accordance with GAAP;

(iv) Liens incurred or deposits made in the ordinary course of business
(including, without limitation, surety bonds and appeal bonds) in connection
with workers’ compensation, unemployment insurance and other types of social
security benefits or to secure the performance of tenders, bids, leases,
contracts (other than for the repayment of Indebtedness), self insurance general
liability insurance programs, public or statutory obligations, surety and appeal
bonds posted in the ordinary course of business, letters of credit issued in the
ordinary course of business and other similar obligations or arising as a result
of progress payments under government contracts;

(v) easements (including, without limitation, reciprocal easement agreements and
utility agreements), licenses, rights of others for rights-of-way, utilities,
sewers, electric lines, telephone or telegraph lines and similar purposes,
covenants, consents, reservations, encroachments, variations and zoning and
other restrictions, charges or encumbrances (whether or not recorded), which do
not interfere materially with the ordinary conduct of the business of the
Borrower or any Subsidiary and which do not materially detract from the value of
the property to which they attach or materially impair the use thereof to the
Borrower or any Subsidiary;

(vi) Liens on real property and improvements securing (A) Mortgage Facilities of
the Borrower or any Guarantor in an aggregate principal amount not to exceed
$500,000,000 at any time outstanding and (B) Rate Hedging Obligations related to
such Mortgage Facilities (which Rate Hedging Obligations are owed to any of the
respective lenders under such Mortgage Facilities and secured by the same assets
as such Mortgage Facilities), provided that the amount of Indebtedness under any
Mortgage Facility does not exceed eighty-five percent (85%) of the fair market
value of the real property and improvements securing such Indebtedness as of the
date such Liens are granted on such real property and improvements;

(vii) Liens to secure the refinancing of any Indebtedness described on Schedule
8.3 to the extent such Liens encumber substantially the same assets in
substantially the same manner as the Liens securing the debt being refinanced or
to the extent such Liens constitute Liens permitted under this Section 8.3; and
any extension, renewal, refinancing or replacement in whole or in part of any
Lien described in the foregoing clauses (i) through (vi) so long as no
additional collateral is granted as security;

(viii) Liens on claims of the Borrower or any Subsidiary against Persons renting
or leasing Vehicles, Persons damaging Vehicles or Persons issuing applicable
insurance coverage for such Persons, which claims relate to damage to Vehicles,
to the extent that such damage exceeds the renter’s or lessee’s collision damage
waiver limitation or insurance deductible;

(ix) Liens securing Vehicle Receivables Indebtedness and Vehicle Secured
Indebtedness and Rate Hedging Obligations related to such Indebtedness, which
Rate Hedging Obligations are owed to any of the respective lenders of such
Indebtedness and secured by the same assets as such Indebtedness; and

(x) Liens not otherwise permitted hereby securing Indebtedness of the Borrower
and its Subsidiaries so long as, on the date any such Lien is granted or any
such Indebtedness is incurred, after giving effect thereto, the aggregate
principal amount of Indebtedness described in this clause (x) shall not exceed
15% of Consolidated Tangible Unencumbered Assets (calculated using Consolidated
Tangible Unencumbered Assets as of the most recently ended fiscal quarter of the
Borrower for which financial statements are available).

8.4 Merger, Consolidation or Fundamental Changes. (a) Sell, lease, transfer or
otherwise dispose of all or a majority of the assets of the Borrower and its
Subsidiaries (taken as a whole), (b) consolidate with or merge into any other
Person, or (c) permit any other Person to merge into it or (d) in the case of
the Borrower, liquidate, wind-up or dissolve; provided, however, (i) any
Subsidiary of the Borrower may merge or transfer all or substantially all of its
assets into or consolidate with any other Subsidiary of the Borrower, (ii) any
Person may merge with the Borrower if the Borrower shall be the survivor thereof
and such merger shall not cause, create or result in the occurrence of any
Default or Event of Default hereunder, (iii) any Subsidiary may merge with or
transfer substantially all of its assets to or consolidate with any other Person
so long as such merger, transfer or consolidation does not constitute a sale,
lease, transfer or other disposition of all or a majority of the assets of the
Borrower and its Subsidiaries (taken as a whole) to such other Person and
(iv) any Person (other than the Borrower) may consolidate with or merge into any
Subsidiary.

8.5 Transactions with Affiliates. Other than transactions (x) permitted under
Section 8.4 hereof or (y) between or among one or more Loan Parties, enter into
any transaction after the date hereof, including, without limitation, the
purchase, sale, leasing or exchange of property, real or personal, or the
rendering of any service, with any Affiliate of the Borrower, except (a) that
such Persons may render services to the Borrower or its Subsidiaries for
compensation at the same rates generally paid by Persons engaged in the same or
similar businesses for the same or similar services and (b) in the ordinary
course of the Borrower’s (or any Subsidiary’s) business and upon fair and
reasonable terms no less favorable to the Borrower (or any Subsidiary) than
would be obtained in a comparable arm’s-length transaction with a Person not an
Affiliate.

8.6 Compliance with ERISA, the Code and Foreign Benefit Laws. With respect to
any Pension Plan, Employee Benefit Plan or Multiemployer Plan:

(a) permit the occurrence of any Termination Event which is reasonably likely to
result in a liability on the part of the Borrower or any ERISA Affiliate to the
PBGC or to any Governmental Authority; or

(b) except as provided in Schedule 6.1(l), permit the present value of all
benefit liabilities under all Pension Plans to exceed the current value of the
assets of such Pension Plans allocable to such benefit liabilities by a material
amount; or

(c) except as provided in Schedule 6.1(l), permit any accumulated funding
deficiency (as defined in Section 302 of ERISA and Section 412 of the Code) with
respect to any Pension Plan, whether or not waived; or

(d) fail to make any material contribution or payment to any Multiemployer Plan
which the Borrower or any ERISA Affiliate may be required to make under any
agreement relating to such Multiemployer Plan, or any law pertaining thereto; or

(e) engage, or permit any Borrower or any ERISA Affiliate to engage, in any
prohibited transaction under Section 406 of ERISA or Sections 4975 of the Code
for which a civil penalty pursuant to Section 502(I) of ERISA or a tax pursuant
to Section 4975 of the Code may be imposed; or

(f) permit the establishment of any Employee Benefit Plan providing
post-retirement welfare benefits or establish or amend any Employee Benefit Plan
which establishment or amendment could result in liability to the Borrower or
any ERISA Affiliate or increase the obligation of the Borrower or any ERISA
Affiliate to a Multiemployer Plan which annual liability or increase,
individually or together with all similar liabilities and increases, is in
excess of $500,000; or

(g) fail, or permit the Borrower or any ERISA Affiliate to fail, to establish,
maintain and operate each Employee Benefit Plan in compliance in all material
respects with the provisions of ERISA, the Code, all applicable Foreign Benefit
Laws and all other applicable laws and the regulations and interpretations
thereof.

8.7 Fiscal Year. Change the Borrower’s Fiscal Year.

8.8 Change in Control. Permit at any time a Change in Control.

8.9 Limitations on Upstreaming. Enter into any agreement restricting or limiting
the payment of dividends or other distributions from any Subsidiary to the
Borrower or to any other Subsidiary owning Subsidiary Securities of such
Subsidiary; provided that the foregoing shall not apply to restrictions or
conditions (i) imposed by law or any Loan Document, (ii) existing on the date
hereof identified on Schedule 8.9, (iii) customarily contained in agreements
relating to the sale of a Subsidiary pending such sale, provided such
restrictions and conditions apply only to the Subsidiary that is to be sold and
such sale is permitted hereunder, (iv) in existence at the time a Person becomes
a Subsidiary and not incurred in connection with, or in contemplation of, such
Person becoming a Subsidiary, (v) contained in (A) any agreement in respect of
Vehicle Secured Indebtedness or Vehicle Receivables Indebtedness or (B) any
other agreement of an entity or related to assets acquired by or merged into or
consolidated with the Borrower or any Subsidiary so long (in the case of clause
(B)) as such encumbrance or restriction was not entered into in connection with,
or in contemplation of, such acquisition, merger or consolidation,
(vi) customary provisions restricting subletting or assignment of any lease
governing any leasehold interest of the Borrower or any Subsidiary, or
(vii) covenants in franchise agreements and/or framework agreements with
Manufacturers customary for franchise agreements and/or framework agreements in
the automobile retailing industry.

8.10 Subsidiary Guaranties. Permit any Subsidiary to enter into any guaranty
agreement, or incur any Guaranty Obligation, with respect to any Indebtedness
unless such Subsidiary has executed and delivered a Facility Guaranty to the
Administrative Agent.

8.11 Manufacturer Consents.

(a) Terminate, revoke or violate the terms of any Manufacturer Consent or amend
or modify the terms of any Manufacturer consent in any manner adverse to the
interests of the Lenders.

(b) Authorize any Manufacturer to amend, modify, terminate, revoke or violate
the terms of any Manufacturer Consent or to amend or modify the terms of any
Manufacturer consent in any manner adverse to the interests of the Lenders.

10

ARTICLE IX

Events of Default and Acceleration

9.1 Events of Default. If any one or more of the following events (herein called
“Events of Default”) shall occur for any reason whatsoever (and whether such
occurrence shall be voluntary or involuntary or come about or be effected by
operation of law or pursuant to or in compliance with any judgment, decree or
order of any court or any order, rule or regulation of any administrative or
governmental body), that is to say:

(a) if default shall be made in the due and punctual payment of the principal of
any Loan or Reimbursement Obligation, when and as the same shall be due and
payable whether pursuant to any provision of Article II or Article III hereof,
at maturity, by acceleration or otherwise; or

(b) if default shall be made in the due and punctual payment of any amount of
interest on any Loan or of any fees or other amounts payable to the Lenders, the
Administrative Agent, any Issuing Banks or JPMorgan Chase Bank under the Loan
Documents on the date on which the same shall be due and payable and such
failure to pay shall continue for a period of three Business Days (after receipt
of written notice from the Administrative Agent with respect to amounts other
than interest); or

(c) if default shall be made in the performance or observance of any covenant
set forth in Sections 7.7, 7.11, 7.17, 7.18 or Article VIII hereof; or

(d) if a default shall be made in the performance or observance of, or shall
occur under, any covenant, agreement or provision contained in any Loan Document
(other than as described in clauses (a), (b) or (c) above) and such default
shall continue for 30 or more days after the earlier of receipt of notice of
such default by an Authorized Representative from the Administrative Agent or
the Borrower becomes aware of such default, or if any Loan Document ceases to be
in full force and effect (other than by reason of any action by the
Administrative Agent), or if without the written consent of the Administrative
Agent and the Lenders, this Agreement or any other Loan Document shall be
disaffirmed by the Borrower or any of its Subsidiaries or shall terminate, be
terminable or be terminated or become void or unenforceable for any reason
whatsoever (other than in accordance with its terms in the absence of default or
by reason of any action by the Administrative Agent or any Lender); or

(e) if a default shall occur, which is not waived, (i) in the payment of any
principal, interest, premium or other amounts with respect to any Indebtedness
(other than the Loans) of the Borrower or of any Subsidiary in an outstanding
aggregate amount not less than $20,000,000, or (ii) in the performance,
observance or fulfillment of any term or covenant contained in any agreement or
instrument under or pursuant to which any such Indebtedness described in clause
(i) above may have been issued, created, assumed, guaranteed or secured by the
Borrower or any Subsidiary, and in the case of each of clauses (i) and (ii) such
default shall continue for more than the period of grace, if any, therein
specified, and if such default shall permit the holder of any such Indebtedness
to accelerate the maturity thereof; or

(f) if any representation, warranty or other statement of fact contained herein
or any other Loan Document or in any writing, certificate, report or statement
at any time furnished to the Administrative Agent or any Lender by or on behalf
of the Borrower or any Subsidiary pursuant to or in connection with this
Agreement or the other Loan Documents, or otherwise, shall be false or
misleading in any material respect when given or made or deemed given or made;
or

(g) if the Borrower or any Subsidiary shall be unable to pay its debts generally
as they become due; file a petition to take advantage of any insolvency,
reorganization, bankruptcy, receivership or similar law, domestic or foreign;
make an assignment for the benefit of its creditors; commence a proceeding for
the appointment of a receiver, trustee, liquidator or conservator of itself or
of the whole or any substantial part of its property; file a petition or answer
seeking reorganization or arrangement or similar relief under the federal
bankruptcy laws or any other applicable law or statute, federal, state or
foreign; or

(h) if a court of competent jurisdiction shall enter an order, judgment or
decree appointing a custodian, receiver, trustee, liquidator or conservator of
the Borrower or any Subsidiary or of the whole or any substantial part of its
properties and such order, judgment or decree continues unstayed and in effect
for a period of sixty (60) days, or approve a petition filed against the
Borrower or any Subsidiary seeking reorganization or arrangement or similar
relief under the federal bankruptcy laws or any other applicable law or statute
of the United States of America or any state or foreign country, province or
other political subdivision, which petition is not dismissed within sixty
(60) days; or if, under the provisions of any other law for the relief or aid of
debtors, a court of competent jurisdiction shall assume custody or control of
the Borrower or any Subsidiary or of the whole or any substantial part of its
properties, which control is not relinquished within sixty (60) days; or if
there is commenced against the Borrower or any Subsidiary any proceeding or
petition seeking reorganization, arrangement or similar relief under the federal
bankruptcy laws or any other applicable law or statute of the United States of
America or any state or foreign country, province or other political subdivision
which proceeding or petition remains undismissed for a period of thirty
(30) days; or if the Borrower or any Subsidiary takes any action to indicate its
consent to or approval of any such proceeding or petition; or

(i) if (i) any judgments where the aggregate amount not covered by insurance (or
the amount as to which the insurer denies liability) is in excess of $10,000,000
are rendered against the Borrower or any Subsidiary, or (ii) there are
attachments, injunctions or executions against any of the Borrower’s or any
Subsidiary’s properties for an aggregate amount in excess of $10,000,000; and
such judgments, attachments, injunctions or executions referred to in clauses
(i) and (ii) above remain unpaid, unstayed, undischarged, unbonded or
undismissed for a period of thirty (30) days;

then, and in any such event and at any time thereafter, if such Event of Default
or any other Event of Default shall be continuing,

(A) either or both of the following actions may be taken: (i) the Administrative
Agent may with the consent of the Required Lenders, and at the direction of the
Required Lenders shall, declare any obligation of the Lenders to make further
Loans or of the Issuing Banks to issue Letters of Credit terminated, whereupon
the obligation of each Lender to make further Loans or of the Issuing Banks to
issue Letters of Credit hereunder shall terminate immediately, and (ii) the
Administrative Agent shall at the direction of the Required Lenders, at their
option, declare by notice to the Borrower any or all of the Obligations to be
immediately due and payable, and the same, including all interest accrued
thereon and all other obligations of the Borrower to the Administrative Agent,
the Lenders and the Issuing Banks, shall forthwith become immediately due and
payable without presentment, demand, protest, notice or other formality of any
kind, all of which are hereby expressly waived, anything contained herein or in
any instrument evidencing the Obligations to the contrary notwithstanding;
provided, however, that notwithstanding the above, if there shall occur an Event
of Default under clause (g) or (h) above with respect to the Borrower, then the
obligation of the Lenders to lend and of the Issuing Banks to issue Letters of
Credit hereunder shall automatically terminate and any and all of the
Obligations shall be immediately due and payable without the necessity of any
action by the Administrative Agent or the Required Lenders or notice to the
Administrative Agent or the Lenders;

(B) at any time after the Administrative Agent has received the consent or
direction of the Required Lenders to take action under clause (A)(i) or (A)(ii)
above (or if an Event of Default described under clause (g) or (h) has occurred
with respect to the Borrower) the Borrower shall, upon demand of the
Administrative Agent or the Required Lenders, deposit cash with the
Administrative Agent in an amount equal to the amount of any Letters of Credit
remaining undrawn or unpaid, as collateral security for the repayment of any
future drawings or payments under such Letters of Credit and the Borrower shall
forthwith deposit and pay such amounts and such amounts shall be held by the
Administrative Agent as cash collateral for the Borrower’s obligations in
respect thereof; and

(C) the Administrative Agent and the Lenders shall have all of the rights and
remedies available under the Loan Documents or under any applicable law.

9.2 Administrative Agent to Act. In case any one or more Events of Default shall
occur and be continuing, the Administrative Agent may, and at the direction of
the Required Lenders shall, proceed to protect and enforce their rights or
remedies either by suit in equity or by action at law, or both, whether for the
specific performance of any covenant, agreement or other provision contained
herein or in any other Loan Document, or to enforce the payment of the
Obligations or any other legal or equitable right or remedy.

9.3 Cumulative Rights. No right or remedy herein conferred upon the Lenders or
the Administrative Agent is intended to be exclusive of any other rights or
remedies contained herein or in any other Loan Document, and every such right or
remedy shall be cumulative and shall be in addition to every other such right or
remedy contained herein and therein or now or hereafter existing at law or in
equity or by statute, or otherwise.

9.4 No Waiver. No course of dealing between the Borrower and any Lender or the
Administrative Agent or any failure or delay on the part of any Lender or the
Administrative Agent in exercising any rights or remedies under any Loan
Document or otherwise available to it shall operate as a waiver of any rights or
remedies and no single or partial exercise of any rights or remedies shall
operate as a waiver or preclude the exercise of any other rights or remedies
hereunder or of the same right or remedy on a future occasion.

9.5 Allocation of Proceeds. If an Event of Default has occurred and is
continuing and the maturity of the Loans has been accelerated pursuant to
Article X hereof, all payments received by the Administrative Agent hereunder,
in respect of any principal of or interest on the Obligations or any other
amounts payable by the Borrower hereunder (other than amounts deposited with the
Administrative Agent pursuant to Section 9.1(B), which shall be applied to repay
any unreimbursed drawings or payments under the Letters of Credit) shall be
applied by the Administrative Agent in the following order:

(i) amounts due to the Issuing Banks, JPMorgan Chase Bank and the Lenders
pursuant to Sections 2.10, 3.4 and 11.5 hereof;

(ii) amounts due to (A) any Issuing Bank pursuant to Section 3.5 hereof, and
(B) the Administrative Agent pursuant to Section 2.10(c) hereof;

(iii) payments of interest on Loans, to be applied for the ratable benefit of
the Lenders;

(iv) payments of principal on Loans, to be applied for the ratable benefit of
the Lenders;

(v) payment of cash amounts to the Administrative Agent in respect of
Outstanding Letters of Credit pursuant to Section 9.1(B) hereof;

(vi) payments of all remaining Obligations, if any, to be applied for the
ratable benefit of the Lenders; and

(vii) any surplus remaining after application as provided for herein, to the
Borrower or otherwise as may be required by applicable law.

11

ARTICLE X

The Administrative Agent

10.1 Appointment. Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Loan Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent.

10.2 Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys in-fact
selected by it with reasonable care.

10.3 Exculpatory Provisions. Neither any Agent nor any of their respective
officers, directors, employees, agents, attorneys-in-fact or affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Loan Document
(except to the extent that any of the foregoing are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from its or such Person’s own gross negligence or willful misconduct) or
(ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder. The Agents shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.

10.4 Reliance by Administrative Agent. (a) The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any instrument,
writing, resolution, notice, consent, certificate, affidavit, letter, telecopy,
telex or teletype message, statement, order or other document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including counsel to the Borrower), independent accountants and other experts
selected by the Administrative Agent. The Administrative Agent may deem and
treat the payee of any Note as the owner thereof for all purposes unless a
written notice of assignment, negotiation or transfer thereof shall have been
filed with the Administrative Agent. The Administrative Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders (or, if so specified by this Agreement, all Lenders) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement and the other Loan Documents in accordance with a request
of the Required Lenders (or, if so specified by this Agreement, all Lenders),
and such request and any action taken or failure to act pursuant thereto shall
be binding upon all the Lenders and all future holders of the Loans.

(b) For purposes of determining compliance with the conditions specified in
Section 5.1, each Lender shall be deemed to have consented to, approved or
accepted or to be satisfied with, each document or other matter either sent by
the Administrative Agent to such Lender for consent, approval, acceptance or
satisfaction, or required thereunder to be consented to or approved by or
acceptable or satisfactory to a Lender.

10.5 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice from a Lender or the Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”. In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
notice thereof to the Lenders. The Administrative Agent shall take such action
with respect to such Default or Event of Default as shall be reasonably directed
by the Required Lenders (or, if so specified by this Agreement, all Lenders);
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.

10.6 Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, attorneys-in-fact or affiliates have made any
representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of a Loan Party or any affiliate of a
Loan Party, shall be deemed to constitute any representation or warranty by any
Agent to any Lender. Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates.

10.7 Indemnification. The Lenders agree to indemnify each Agent in its capacity
as such (to the extent not reimbursed by the Borrower and without limiting the
obligation of the Borrower to do so to the extent required by Section 11.9
hereof), ratably according to their respective Aggregate Exposure Percentages in
effect on the date on which indemnification is sought under this Section (or, if
indemnification is sought after the date upon which the Commitments shall have
terminated and the Loans shall have been paid in full, ratably in accordance
with such Aggregate Exposure Percentages immediately prior to such date), from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against such Agent in any way
relating to or arising out of, the Commitments, this Agreement, any of the other
Loan Documents or any documents contemplated by or referred to herein or therein
or the transactions contemplated hereby or thereby or any action taken or
omitted by such Agent under or in connection with any of the foregoing; provided
that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from such Agent’s
gross negligence or willful misconduct. The agreements in this Section shall
survive the payment of the Loans and all other amounts payable hereunder.

10.8 Agent in its Individual Capacity. Each Agent and its affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Loan Party as though such Agent were not an Agent. With respect to its Loans
made or renewed by it and with respect to any Letter of Credit issued or
participated in by it, each Agent shall have the same rights and powers under
this Agreement and the other Loan Documents as any Lender and may exercise the
same as though it were not an Agent, and the terms “Lender” and “Lenders” shall
include each Agent in its individual capacity.

10.9 Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 30 days’ notice to the Lenders and the Borrower. If
the Administrative Agent shall resign as Administrative Agent under this
Agreement and the other Loan Documents, then the Required Lenders shall appoint
from among the Lenders a successor agent for the Lenders, which successor agent
shall (unless an Event of Default under Section 9.1(g) or (h) with respect to
the Borrower shall have occurred and be continuing) be subject to approval by
the Borrower (which approval shall not be unreasonably withheld or delayed),
whereupon such successor agent shall succeed to the rights, powers and duties of
the Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is 30 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above. After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Article X shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under this Agreement and the other Loan Documents.

10.10 Other Agents, etc. None of the Lenders or other Persons identified on the
cover page or signature pages of this Agreement as a “Syndication Agent,”
“Documentation Agent,” “Co-Lead Arranger” or “Joint Bookrunner” shall have any
right, power, obligation, liability, responsibility or duty under this Agreement
other than those applicable to all Lenders as such. Without limiting the
foregoing, none of the Lenders so identified shall have or be deemed to have any
fiduciary relationship with any Lender. Each Lender acknowledges that it has not
relied, and will not rely, on any of the Lenders so identified in deciding to
enter into this Agreement or in taking or not taking action hereunder.

12

ARTICLE XI

Miscellaneous

11.1 Assignments and Participations. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section.

(b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (each, an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Revolving Credit Commitments and the Loans at the time owing to
it) with the prior written consent (such consent not to be unreasonably withheld
or delayed) of:

(A) the Borrower, provided that no consent of the Borrower shall be required for
an assignment to a Lender, an affiliate of a Lender, an Approved Fund (as
defined below) or, if an Event of Default has occurred and is continuing, any
other Person (in which case the Borrower shall instead be promptly notified of
such assignment by the assigning Lender unless the Assignee is an Affiliate of
such assigning Lender); and

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment to a Lender, an affiliate of a Lender
or an Approved Fund (as defined below).

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Revolving Credit Commitments or Loans, the amount of the
Revolving Credit Commitments or Loans of the assigning Lender subject to each
such assignment (determined as of the date the Assignment and Assumption with
respect to such assignment is delivered to the Administrative Agent) shall not
be less than $5,000,000 unless each of the Borrower and the Administrative Agent
otherwise consent, provided that (1) no such consent of the Borrower shall be
required if an Event of Default has occurred and is continuing and (2) such
amounts shall be aggregated in respect of each Lender and its affiliates or
Approved Funds, if any;

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (which fee shall not be reimbursed by the
Borrower); and

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire.

For the purposes of this Section 11.1, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
affiliate of a Lender or (c) an entity or an affiliate of an entity that
administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 4.1,
4.5, 4.6 and 11.9). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 11.1
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Revolving Credit Commitments of, and principal
amount of the Loans and Reimbursement Obligations owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”). The entries in the
Register shall be conclusive, and the Borrower, the Administrative Agent, the
Issuing Banks and the Lenders may treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(c)(i) Any Lender may, without the consent of or notice to the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(C) the Borrower, the Administrative Agent, the Issuing Lender and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
(D) such participations shall be in a minimum amount equal to the lesser of
$5,000,000 or the remaining portion of a Lender’s rights and obligations
hereunder which are not subject to a pre-existing participation. Any agreement
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement may provide that such Lender will not, without the consent
of the Participant, agree to any amendment, modification or waiver that
(1) requires the consent of each Lender directly affected thereby pursuant to
Section 11.6(a), (b) or (c) and (2) directly affects such Participant. Subject
to paragraph (c)(ii) of this Section, the Borrower agrees that each Participant
shall be entitled to the benefits of Sections 4.1, 4.5 and 4.6 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 11.3(b) as though
it were a Lender, provided such Participant shall be subject to Section 11.3(a)
as though it were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 4.1, 4.5 or 4.6 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. Any Participant that is organized under the laws of a
jurisdiction outside the United States shall not be entitled to the benefits of
Section 4.6 unless such Participant complies with Section 4.6(d).

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto. The
Borrower, upon receipt of written notice from the relevant Lender, agrees to
issue a Note to any Lender requiring such Note to facilitate transactions of the
type described in this paragraph (d).

(e) Notwithstanding anything to the contrary herein, no Lender will assign or
sell participations in all or a portion of its Loans or Revolving Credit
Commitments to any Person who is (i) listed on the Specially Designated
Nationals and Blocked Persons List maintained by the U.S. Department of Treasury
Office of Foreign Assets Control (“OFAC”) and/or on any other similar list
maintained by the OFAC pursuant to any authorizing statute, Executive Order or
regulation or (ii) either (A) included within the term “designated national” as
defined in the Cuban Assets Control Regulations, 31 C.F.R. Part 515, or
(B) designated under Sections 1(a), 1(b), 1(c) or 1(d) of Executive Order
No. 13224, 66 Fed. Reg. 49079 (published September 25, 2001) or similarly
designated under any related enabling legislation or any other similar Executive
Orders.

11.2 Notices. Any notice shall be conclusively deemed to have been received by
any party hereto and be effective (i) on the day on which delivered (including
hand delivery by commercial courier service) to such party (against receipt
therefor), (ii) on the date of transmission to such party, in the case of notice
by telefacsimile (where the proper transmission of such notice is either
acknowledged by the recipient or electronically confirmed by the transmitting
device), or (iii) on the fifth Business Day after the day on which mailed to
such party, if sent prepaid by certified or registered mail, return receipt
requested, in each case delivered, transmitted or mailed, as the case may be, to
the address or telefacsimile number, as appropriate, set forth below or such
other address or number as such party shall specify by notice hereunder:



  (a)   if to the Borrower:

AutoNation, Inc.
110 Southeast 6th Street, 16th Floor
Ft. Lauderdale, Florida 33301
Attn: Treasurer
Telephone: (954)769-7734
Telefacsimile: (954) 769-4521

with a copy to:

AutoNation, Inc.
110 Southeast 6th Street, 16th Floor
Ft. Lauderdale, Florida 33301
Attn: General Counsel
Telephone: (954) 769-7224
Telefacsimile: (954) 769-6340



  (b)   if to the Administrative Agent:

JPMorgan Chase Bank, N.A.
Loan & Agency
1111 Fannin Street, 10th Floor
Houston, Texas 77002
Attn: Cherry Arnaez
Telephone: (713) 750-2789
Telefacsimile: (713) 750-2938



  (c)   if to the Lenders:

At the addresses set forth in administrative questionnaires furnished by the
Lenders to the Administrative Agent;



  (d)   if to any Guarantor, at the address set forth in (a) above.

11.3 Right of Set-off; Adjustments. (a) Upon the occurrence and during the
continuance of any Event of Default, each Lender is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other indebtedness at any time owing by such
Lender to or for the credit or the account of the Borrower against any and all
of the obligations of the Borrower now or hereafter existing under this
Agreement held by such Lender. Each Lender agrees promptly to notify the
Borrower after any such set-off and application made by such Lender; provided,
however, that the failure to give such notice shall not affect the validity of
such set-off and application. The rights of each Lender under this Section 11.3
are in addition to other rights and remedies (including, without limitation,
other rights of set-off) that such Lender may have.

(b) If any Lender (a “benefitted Lender”) shall at any time receive any payment
of all or part of the Loans owing to it, or interest thereon, or receive any
collateral in respect thereof (whether voluntarily or involuntarily, by set-off,
or otherwise), in a greater proportion than any such payment to or collateral
received by any other Lender, if any, in respect of such other Lender’s Loans
owing to it, or interest thereon, such benefitted Lender shall purchase for cash
from the other Lenders a participating interest in such portion of each such
other Lender’s Loans owing to it, or shall provide such other Lenders with the
benefits of any such collateral, or the proceeds thereof, as shall be necessary
to cause such benefitted Lender to share the excess payment or benefits of such
collateral or proceeds ratably with each of the Lenders; provided, however, that
if all or any portion of such excess payment or benefits is thereafter recovered
from such benefitted Lender or is repaid in whole or in part by such benefitted
Lender in good faith settlement of a pending or threatened avoidance claim, such
purchase shall be rescinded, and the purchase price and benefits returned, to
the extent of such recovery or settlement payment, but without interest. The
Borrower agrees that any Lender so purchasing a participation from a Lender
pursuant to this Section 11.3 may, to the fullest extent permitted by law,
exercise all of its rights of payment (including the right of set-off) with
respect to such participation as fully as if such Person were the direct
creditor of the Borrower in the amount of such participation.

11.4 Survival. All covenants, agreements, representations and warranties made
herein shall survive the making by the Lenders of the Loans and the issuance of
the Letters of Credit and the execution and delivery to the Lenders of this
Agreement and shall continue in full force and effect until the Facility
Termination Date, subject to Section 11.8.

11.5 Expenses. The Borrower agrees to pay on demand all costs and expenses of
the Administrative Agent in connection with the syndication, preparation,
execution, delivery, administration, modification, and amendment of this
Agreement, the other Loan Documents, and the other documents to be delivered
hereunder, including, without limitation, the reasonable fees and expenses of
counsel for the Administrative Agent with respect thereto and with respect to
advising the Administrative Agent as to its rights and responsibilities under
the Loan Documents. The Borrower further agrees to pay on demand all costs and
expenses of the Administrative Agent and the Lenders, if any (including, without
limitation, reasonable attorneys’ fees and expenses), in connection with the
enforcement (whether through negotiations, legal proceedings, or otherwise) of
the Loan Documents and the other documents to be delivered hereunder.

11.6 Amendments and Waivers. Any provision of this Agreement or any other Loan
Document may be amended or waived if, but only if, such amendment or waiver is
in writing and is signed (or consented to in writing) by the Borrower or other
applicable Loan Party party to such Loan Document and (except as provided in
clauses (a)-(c) below) either the Required Lenders or (as to Loan Documents
other than this Agreement) the Administrative Agent with the consent of the
Required Lenders (and, if Article X hereof or the rights or duties of the
Administrative Agent are affected thereby, by the Administrative Agent);
provided that

(a) no such amendment or waiver shall, unless signed by each Lender directly
affected thereby, (i) (except as provided in Section 2.15) increase the
Revolving Commitments of such Lenders or the Total Revolving Credit Commitment,
(ii) reduce the principal of or rate of interest on any Revolving Credit Loan or
Competitive Bid Loan or any fees payable to such Lender hereunder, except that
only the consent of the Required Lenders shall be necessary to amend the
definition of “Default Rate” hereunder or to waive any obligation of the
Borrower to pay interest at the Default Rate, (iii) postpone any date scheduled
for the payment of principal or interest payable to such Lender hereunder or for
termination of any Revolving Credit Commitment, or (iv) change the percentage of
the Revolving Credit Commitments which shall be required for the Lenders or any
of them to take any action under this Section 11.6(a); and provided, further,
that no such amendment or waiver that affects the rights, privileges or
obligations of JPMorgan Chase Bank as provider of Swing Line Loans, shall be
effective unless signed in writing by JPMorgan Chase Bank or that affects the
rights, privileges or obligations of any Issuing Bank as issuer of Letters of
Credit, shall be effective unless signed in writing by such Issuing Bank; and

(b) no such amendment or waiver shall, unless signed by each Lender directly
affected thereby, release any Guarantor (unless such Person is simultaneously
released from its Senior Note Guaranty), subordinate any Facility Guaranty of
any Guarantor (unless the Senior Note Guaranty of such Person is subordinated or
substantially the same terms), release all or substantially all of the
Guarantors, or subordinate all or substantially all of the Facility Guaranties,
except as otherwise provided in this Agreement or as contemplated in the
applicable Loan Documents.

Any such waiver and any such amendment or modification pursuant to this
Section 11.6 shall be binding upon the Borrower, the Guarantors, the Lenders,
the Administrative Agent and all future holders of the Loans. Except as
otherwise set forth in such waiver, any Default or Event of Default that is
waived pursuant to this Section 11.6 shall not be deemed to be a Default or
Event of Default during the period of such waiver.

No notice to or demand on the Borrower in any case shall entitle the Borrower to
any other or further notice or demand in similar or other circumstances, except
as otherwise expressly provided herein. No delay or omission on any Lender’s or
the Administrative Agent’s part in exercising any right, remedy or option shall
operate as a waiver of such or any other right, remedy or option or of any
Default or Event of Default.

11.7 Counterparts; Facsimile Signatures. This Agreement may be executed in any
number of counterparts, each of which when so executed and delivered shall be
deemed an original, and it shall not be necessary in making proof of this
Agreement to produce or account for more than one such fully-executed
counterpart. Signatures on communications and other documents may be transmitted
by facsimile only with the consent of the Administrative Agent in its sole and
absolute discretion in each instance. The effectiveness of any such signatures
accepted by the Administrative Agent shall, subject to applicable law, have the
same force and effect as manual signatures and shall be binding on all parties.
The Administrative Agent may also require that any such signature be confirmed
by a manually-signed hard copy thereof. Each party hereto hereby adopts as an
original executed signature page each signature page hereafter furnished by such
party to the Administrative Agent (or an agent of the Administrative Agent)
bearing (with the consent of the Administrative Agent) a facsimile signature by
or on behalf of such party. Nothing contained in this Section shall limit the
provisions of Section 10.4.

11.8 Termination. This Agreement shall terminate on the Facility Termination
Date, except that (x) those provisions which by the express terms thereof
continue in effect notwithstanding the Facility Termination Date, and
(y) obligations in the nature of continuing indemnities or expense reimbursement
obligations not yet due and payable, shall continue in effect. Notwithstanding
the foregoing, if after receipt of any payment of all or any part of the
Obligations, the Administrative Agent, any Issuing Bank or any Lender (including
the Swing Line lender) is for any reason compelled to surrender such payment to
any Person because such payment is determined to be void or voidable as a
preference, impermissible setoff, a diversion of trust funds or for any other
reason or elects to repay any such amount in good faith settlement of a pending
or threatened avoidance claim, (i) this Agreement (including the provisions
pertaining to Participations in Letters of Credit, Reimbursement Obligations and
Swing Line Loans) shall continue in full force (or be reinstated, as the case
may be) and the Borrower shall be liable to, and shall indemnify and hold the
Administrative Agent, such Issuing Bank or such Lender harmless for, the amount
of such payment surrendered until the Administrative Agent, such Issuing Bank or
such Lender shall have been finally paid in full, and (ii) in the event any
portion of any amount so required to be surrendered by the Administrative Agent
or any Issuing Bank or the Swing Line lender shall have been distributed to the
Lenders, the Lenders shall promptly repay such amounts to the Administrative
Agent or such Issuing Bank or the Swing Line lender on demand therefor. The
provisions of the foregoing sentence shall be and remain effective
notwithstanding any contrary action which may have been taken by the
Administrative Agent, any Issuing Bank or the Lenders in reliance upon such
payment, and any such contrary action so taken shall be without prejudice to the
Administrative Agent’s, any Issuing Bank’s or the Lenders’ rights under this
Agreement and shall be deemed to have been conditioned upon such payment having
become final and irrevocable.

11.9 Indemnification; Limitation of Liability. (a) Whether or not the
transactions contemplated hereby are consummated, the Borrower agrees to
indemnify and hold harmless each Agent-Related Person and each Lender and each
of their Affiliates and their respective officers, directors, employees, agents,
and advisors (each, an “Indemnified Party”) from and against any and all claims,
damages, losses, liabilities, costs, and expenses (including, without
limitation, reasonable attorneys’ fees) that may be incurred by or awarded
against any Indemnified Party, in each case arising out of or in connection with
or by reason of (including, without limitation, in connection with any
investigation, litigation, or proceeding or preparation of defense in connection
therewith) the Loan Documents, any of the transactions contemplated herein or
the actual or proposed use of the proceeds of the Loans or the Letters of Credit
(all of the foregoing, collectively, the “Indemnified Liabilities”), except to
the extent such claim, damage, loss, liability, cost, or expense resulted from
such Indemnified Party’s gross negligence or willful misconduct. In the case of
an investigation, litigation or other proceeding to which the indemnity in this
Section 11.9 applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by the Borrower, its
directors, shareholders or creditors or an Indemnified Party or any other Person
or any Indemnified Party is otherwise a party thereto and whether or not the
transactions contemplated hereby are consummated. The Borrower agrees that no
Indemnified Party shall have any liability (whether direct or indirect, in
contract or tort or otherwise) to it, any of its Subsidiaries, any Guarantor, or
any security holders or creditors thereof arising out of, related to or in
connection with the transactions contemplated herein, except to the extent that
such liability resulted from such Indemnified Party’s gross negligence or
willful misconduct. The Borrower agrees not to assert any claim against any
Agent-Related Person, any Lender, any of their Affiliates, or any of their
respective directors, officers, employees, attorneys, agents, and advisers, on
any theory of liability, for special, indirect, consequential, or punitive
damages arising out of or otherwise relating to the Loan Documents, any of the
transactions contemplated herein or the actual or proposed use of the proceeds
of the Loans.

(b) The agreements and obligations of the Borrower contained in this
Section 11.9 shall continue in effect notwithstanding the Facility Termination
Date.

11.10 Severability. If any provision of this Agreement or the other Loan
Documents shall be determined to be illegal or invalid as to one or more of the
parties hereto, then such provision shall remain in effect with respect to all
parties, if any, as to whom such provision is neither illegal nor invalid, and
in any event all other provisions hereof shall remain effective and binding on
the parties hereto.

11.11 Entire Agreement. This Agreement, together with the other Loan Documents,
constitutes the entire agreement among the parties with respect to the subject
matter hereof and supersedes all previous proposals, negotiations,
representations, commitments and other communications between or among the
parties, both oral and written, with respect thereto (except that those
provisions (if any) which by the express terms of the commitment letter dated as
of June 6, 2005, executed by JPMorgan Chase Bank, J.P. Morgan Securities Inc.,
Bank of America, N.A. and Banc of America Securities LLC and accepted by the
Borrower, survive the closing of the Revolving Credit Facility and Letter of
Credit Facility, shall survive and continue in effect).

11.12 Agreement Controls. In the event that any term of any of the Loan
Documents other than this Agreement conflicts with any express term of this
Agreement, the terms and provisions of this Agreement shall control to the
extent of such conflict.

11.13 Usury Savings Clause. Notwithstanding any other provision herein, the
aggregate interest rate charged hereunder, including all charges or fees in
connection therewith deemed in the nature of interest under applicable law shall
not exceed the Highest Lawful Rate (as such term is defined below). If the rate
of interest (determined without regard to the preceding sentence) under this
Agreement at any time exceeds the Highest Lawful Rate (as defined below), the
outstanding amount of the Loans made hereunder shall bear interest at the
Highest Lawful Rate until the total amount of interest due hereunder equals the
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect. In
addition, if when the Loans made hereunder are repaid in full the total interest
due hereunder (taking into account the increase provided for above) is less than
the total amount of interest which would have been due hereunder if the stated
rates of interest set forth in this Agreement had at all times been in effect,
then to the extent permitted by law, the Borrower shall pay to the
Administrative Agent an amount equal to the difference between the amount of
interest paid and the amount of interest which would have been paid if the
Highest Lawful Rate had at all times been in effect. Notwithstanding the
foregoing, it is the intention of the Lenders and the Borrower to conform
strictly to any applicable usury laws. Accordingly, if any Lender contracts for,
charges, or receives any consideration which constitutes interest in excess of
the Highest Lawful Rate, then any such excess shall be cancelled automatically
and, if previously paid, shall at such Lender’s option be applied to the
outstanding amount of the Loans made hereunder or be refunded to the Borrower.
As used in this paragraph, the term “Highest Lawful Rate” means the maximum
lawful interest rate, if any, that at any time or from time to time may be
contracted for, charged, or received under the laws applicable to such Lender
which are presently in effect or, to the extent allowed by law, under such
applicable laws which may hereafter be in effect and which allow a higher
maximum nonusurious interest rate than applicable laws now allow.

11.14 Governing Law; Waiver of Jury Trial.

(a) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

(b) THE BORROWER HEREBY EXPRESSLY AND IRREVOCABLY AGREES AND CONSENTS THAT ANY
SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREIN MAY BE INSTITUTED IN ANY STATE OR FEDERAL COURT
SITTING IN THE COUNTY OF NEW YORK, STATE OF NEW YORK, UNITED STATES OF AMERICA
AND, BY THE EXECUTION AND DELIVERY OF THIS AGREEMENT, THE BORROWER EXPRESSLY
WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE
IN, OR TO THE EXERCISE OF JURISDICTION OVER IT AND ITS PROPERTY BY, ANY SUCH
COURT IN ANY SUCH SUIT, ACTION OR PROCEEDING, AND THE BORROWER HEREBY
IRREVOCABLY SUBMITS GENERALLY AND UNCONDITIONALLY TO THE JURISDICTION OF ANY
SUCH COURT IN ANY SUCH SUIT, ACTION OR PROCEEDING.

(c) THE BORROWER AGREES THAT SERVICE OF PROCESS MAY BE MADE BY PERSONAL SERVICE
OF A COPY OF THE SUMMONS AND COMPLAINT OR OTHER LEGAL PROCESS IN ANY SUCH SUIT,
ACTION OR PROCEEDING, OR BY REGISTERED OR CERTIFIED MAIL (POSTAGE PREPAID) TO
THE ADDRESS OF THE BORROWER PROVIDED IN SECTION 11.2, OR BY ANY OTHER METHOD OF
SERVICE PROVIDED FOR UNDER THE APPLICABLE LAWS IN EFFECT IN THE STATE OF NEW
YORK.

(d) NOTHING CONTAINED IN SUBSECTIONS (b) OR (c) HEREOF SHALL PRECLUDE THE
ADMINISTRATIVE AGENT OR ANY LENDER FROM BRINGING ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT IN THE COURTS OF ANY
JURISDICTION WHERE THE BORROWER OR ANY GUARANTOR OR ANY OF THE BORROWER’S OR ANY
GUARANTOR’S PROPERTY OR ASSETS MAY BE FOUND OR LOCATED. TO THE EXTENT PERMITTED
BY THE APPLICABLE LAWS OF ANY SUCH JURISDICTION, THE BORROWER HEREBY IRREVOCABLY
SUBMITS TO THE JURISDICTION OF ANY SUCH COURT AND EXPRESSLY WAIVES, IN RESPECT
OF ANY SUCH SUIT, ACTION OR PROCEEDING, OBJECTION TO THE EXERCISE OF
JURISDICTION OVER IT AND ITS PROPERTY BY ANY SUCH OTHER COURT OR COURTS OF ANY
JURISDICTION WHERE THE BORROWER OR ANY GUARANTOR OR ANY OF THE BORROWER’S OR ANY
GUARANTOR’S PROPERTY OR ASSETS MAY BE FOUND OR LOCATED.

(e) IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS OR REMEDIES
UNDER OR RELATED TO ANY LOAN DOCUMENT OR ANY AMENDMENT, INSTRUMENT, DOCUMENT OR
AGREEMENT DELIVERED OR THAT MAY IN THE FUTURE BE DELIVERED IN CONNECTION
THEREWITH, OR IN ANY WAY CONNECTED WITH OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, WHETHER NOW
EXISTING OR HEREAFTER ARISING, THE BORROWER, THE ADMINISTRATIVE AGENT AND THE
LENDERS HEREBY AGREE, TO THE EXTENT PERMITTED BY APPLICABLE LAW, THAT ANY SUCH
ACTION, SUIT OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY
AND HEREBY IRREVOCABLY WAIVE, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT SUCH PERSON MAY HAVE TO TRIAL BY JURY IN ANY SUCH ACTION, SUIT OR
PROCEEDING. ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

(f) THE BORROWER HEREBY EXPRESSLY WAIVES ANY OBJECTION IT MAY HAVE THAT ANY
COURT TO WHOSE JURISDICTION IT HAS SUBMITTED PURSUANT TO THE TERMS HEREOF IS AN
INCONVENIENT FORUM.

11.15 Confidentiality. Each of the Administrative Agent and each Lender
(together, the “Lending Parties”, and individually a “Lending Party”) agrees to
keep confidential any information furnished or made available to it by the
Borrower or any of its Subsidiaries pursuant to this Agreement; provided that
nothing herein shall prevent any Lending Party from disclosing such information
(a) to any other Lending Party or any Affiliate of any Lending Party, or any
officer, director, employee, agent, or advisor of any Lending Party or Affiliate
of any Lending Party, (b) to any other Person if reasonably incidental to the
administration of the credit facility provided herein so long as such Person is
bound by the provisions of this Section 11.15, (c) as required by any law, rule,
or regulation, (d) upon the order of any court or administrative agency,
(e) upon the request or demand of any regulatory agency or authority, (f) that
is or becomes available to the public or that is or becomes available to any
Lending Party other than as a result of a disclosure by any Lending Party
prohibited by this Agreement, (g) in connection with any litigation to which
such Lending Party or any of its Affiliates may be a party, (h) to the extent
necessary in connection with the exercise of any remedy under this Agreement or
any other Loan Document, and (i) to any actual or proposed participant or
assignee that is subject to provisions substantially similar to those contained
in this Section 11.15.

11.16 Releases of Facility Guarantees. Notwithstanding anything to the contrary
contained herein or in any other Loan Document, the Administrative Agent is
hereby irrevocably authorized by each Lender (without requirement of notice to
or consent of any Lender except as expressly required by Section 11.6) to take
any action requested by the Borrower, at the Borrower’s expense, having the
effect of releasing any Facility Guaranty to the extent necessary to permit
consummation of any transaction not prohibited by any Loan Document or that has
been consented to in accordance with Section 11.6.

11.17 MANUFACTURER CONSENTS. IT IS ACKNOWLEDGED, UNDERSTOOD AND AGREED THAT
(EXCEPT TO THE EXTENT THE RESPECTIVE MANUFACTURER WAIVES ANY OF THE TERMS OF A
MANUFACTURER CONSENT OR A MANUFACTURER CONSENT IS TERMINATED OR CEASES TO BE IN
EFFECT): (A) THE EXERCISE BY THE ADMINISTRATIVE AGENT OR ANY LENDER (WHETHER
THROUGH THE ADMINISTRATIVE AGENT OR OTHERWISE) OF REMEDIES UNDER THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT WILL BE SUBJECT TO THE TERMS OF THE MANUFACTURER
CONSENTS, (B) IN THE EVENT OF ANY CONFLICT BETWEEN THE TERMS OF THE MANUFACTURER
CONSENTS AND THE TERMS OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, THE TERMS
OF THE MANUFACTURER CONSENTS WILL CONTROL, (C) THE ADMINISTRATIVE AGENT AGREES
TO FURNISH SUCH NOTICES AS IT IS REQUIRED TO FURNISH UNDER SUCH MANUFACTURER
CONSENTS, AND (D) THE MANUFACTURERS PROVIDING SUCH MANUFACTURER CONSENTS SHALL
BE THIRD PARTY BENEFICIARIES OF THIS SECTION. PARTICIPATION BY AN AFFILIATE OR
SUBSIDIARY OF A MANUFACTURER AS A LENDER SHALL NOT CONSTITUTE A WAIVER OF THE
TERMS OF ANY MANUFACTURER CONSENT GRANTED BY SUCH MANUFACTURER.

11.18 USA Patriot Act Notice. Each Lender and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify the
Borrower in accordance with the Act.

[Signatures on following pages]

13

IN WITNESS WHEREOF, the parties hereto have caused this instrument to be made,
executed and delivered by their duly authorized officers as of the day and year
first above written.

 
 
AUTONATION, INC.
 
By: /s/ James J. Teufel
 
Name: James J. Teufel
Its: Vice President and Secretary
 
JPMORGAN CHASE BANK,N.A.,
 
as Administrative Agent for the Lenders
 
By: /s/ Robert P. Kellas
 
Name: Robert P. Kellas
Its: Vice President
 
JPMORGAN CHASE BANK, N.A.
 
By: /s/ Robert P. Kellas
 
Name: Robert P. Kellas
Its: Vice President
 
BANK OF AMERICA, N.A.
 
By: /s/ M. Patricia Kay
 
Name: M. Patricia Kay
Its: Senior Vice President
 
BNP PARIBAS
 
By: /s/ Craig Pierce
 
Name: Craig Pierce
Its: Vice President
 
By: /s/ Brad Ellis
 
Name: Brad Ellis
Its: Associate
 
TOYOTA MOTOR CREDIT CORPORATION
 
By: /s/ David Pelliccioni
 
Name: David Pelliccioni
Its: Group VP, Sales & Marketing, TFS
 
WACHOVIA BANK, NATIONAL
ASSOCIATION
 
By: /s/ Douglas T. Davis
 
Name: Douglas T. Davis
Its: Director
 
SOVEREIGN BANK
 
By: /s/ Stephen F. Delaney
 
Name: Stephen F. Delaney
Its: Vice President
 
COMERICA BANK
 
By: /s/ Joseph M. Davignon
 
Name: Joseph M. Davignon
Its: First Vice President
 
SUMITOMO MITSUI BANKING
CORPORATION, NEW YORK
 
By: /s/ Yoshihiro Hyakutome
 
Name: Yoshihiro Hyakutome
Its: Joint General Manager
 
SUNTRUST BANK
 
By: /s/ Kimberly S. Evans
 
Name: Kimberly S. Evans
Its: Director
 
WELLS FARGO BANK, N.A.
 
By: /s/ William P. Schmechel
 
Name: William P. Schmechel
Its: Vice President
 
FIFTH THIRD BANK
 
By: /s/ Christopher Motley
 
Name: Christopher Motley
Its: Vice President
 
THE BANK OF NEW YORK
 
By: /s/ John M. Lokay, Jr.
 
Name: John M. Lokay, Jr.
Its: Vice President
 
GOLDMAN SACHS PARTNERS L.P.
 
By: /s/ Walt Jackson
 
Name: Walt Jackson
Its: Authorized Signatory
 

14